(1)
Mr President, today, and over the next few days, dozens of farmers from Karditsa, Trikala, Larissa and Magnisia in Thessalia and from other areas of Greece will stand in the dock accused of having taken part in rural demonstrations held in order to rebuff the all-out attack on them from the common agricultural policy and avoid being wiped out, so that they can stay on their land and in their villages.
The previous government responded to the reasonable demands of the farmers with hundreds of rural tribunals, which were set up throughout the country and sentenced farmers in order to break their fighting spirit. Governments come and go but the rural tribunals stay. The criminalisation of rural demonstrations is designed to terrorise the fighters of poor and middle-class farming into stopping their fight to overturn this policy, which has brought such hardship to Mediterranean products and to their income and has resulted in the abandonment of the countryside. The new Greek Government which, when in opposition, said that it disagreed with these prosecutions, is keeping quiet like a new Pontius Pilate.
From this tribune we condemn the pogrom continuing even today of the fighters of the rural movement and we demand an immediate end to it. It is certain that no trial or sentence will break their fighting spirit. The poor farmers will fight to stay in their villages and on their land, they will continue their productive activity, because it is a question of life for them and their families.
The next item is the joint debate on the following reports:
– Report (A5-0120/2004) by Mr Obiols i Germà, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision on the conclusion of a Political Dialogue and Cooperation Agreement between the European Community and its Member States, of the one part, and the Republics of Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua and Panama
– Report (A5-0119/2004) by Mr Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision on the signature of a Political Dialogue and Cooperation Agreement between the European Community and its Member States, of the one part, and the Andean Community and its Member States, the Republics of Bolivia, Colombia, Ecuador, Peru and the Bolivarian Republic of Venezuela, of the other part.
. Mr President, I am very pleased to have the opportunity to take part in this debate and, looking at the speaking list, I am sure it will have been worth waiting for! It is very important for us to have the opportunity once again to discuss the European Union's relations with Latin America, and I am particularly pleased that we have the views of two very distinguished colleagues who know so much about the subject and who have committed themselves so enthusiastically and knowledgeably to strengthening our relations over the last few years.
The agreements which we are discussing today mark an extremely important step forward in our relations with Central America and with the Andean Community. I am therefore grateful for the strong support that the European Parliament gave to them.
As the House knows, the commitment to negotiate new political dialogue and cooperation agreements with each region was made at the Madrid EU-Latin America and Caribbean summit in 2002. The European Union has delivered on this commitment. Negotiations were successfully and rapidly concluded after just two rounds in October 2003, and both agreements were signed on 15 December in Rome.
These new agreements are ambitious. First of all, they institutionalise and strengthen the political dialogue: the San Jose dialogue with Central America that was initiated in 1984 and the ministerial political dialogue conducted with the Andean Community that goes back to the 1996 Rome Declaration. Secondly, they expand the scope of both the political dialogue and the European Union's existing cooperation with the two regions, for example, by including some new areas such as migration, conflict prevention, good governance and counter-terrorism activities.
Obviously, having negotiated these agreements as rapidly as possible is not enough. We must also make sure that they enter into force quickly and I hope that ratification procedures on both sides will be speedy. This is important, because the new areas addressed by the agreements reflect the very real concerns of both regions.
At the European Union-Latin America and Caribbean summit in Madrid it was agreed that the conditions were not right to launch negotiations for association agreements. These political dialogue and cooperation agreements were seen as an intermediate step: the aim of the agreements is to create the conditions which would allow the negotiation of association agreements, including free trade agreements, in the future. The Heads of State and Government also defined what the main requirements were for advancing towards an association agreement, notably the achievement of deeper regional integration and the completion of the Doha Round.
I would like to take this opportunity to underline the importance of the recently negotiated agreements as an instrument towards our common goal of negotiating association agreements with these regions in the future.
We are now two years beyond one summit, on the eve of another – the Guadalajara Summit – and we must re-assess our relationship with these regions. There are many questions we should ask ourselves. To what extent are the conditions we set out in Madrid still valid in the light of recent developments? How should the absence of substantial progress in the multilateral trade negotiations affect our relations with these regions? How can we ensure that we do not inadvertently in any way undermine our principal trade objective of promoting multilateral agreements and completing the Doha Development Round? Otherwise, would we not risk the opening of such negotiations becoming a mere political gesture, as we want agreements with content that go beyond what can be agreed at multilateral level? Is there an acceptable political formula to cover all these objectives?
Regional integration remains of key importance: it can contribute to fostering political stability, economic and social development and social cohesion within each sub-region. The Commission considers that further progress towards deepening integration is a sign of political and economic maturity. How can we measure progress in regional integration? I believe the essential elements for measuring progress revolve around three fundamental elements: a fully operational institutional framework, the existence of a customs union and the reduction of obstacles to intra-regional trade.
The next joint step should be to evaluate progress achieved by both regions with a view to preparing the ground for the opening of negotiations. I would underline that this process should be carried out in an objective manner and we should not set impossible standards that might only lead to frustration among our counterparts.
The Commission has always supported regional integration. We are convinced that it should continue to do so. This support is not only one of words: under our regional programme for Central America, the Commission has approved one project in support of the Central American Customs Union worth EUR 8 million in 2001 and a second one in support of the regional integration institutions and the involvement of civil society in the process of regional integration worth EUR 15 million in 2003. A further project in support of the development and implementation of common policies to the value of EUR 10 million is currently under preparation. In the Andean Community, projects on statistics, customs, competition and trade-related technical assistance, together worth more than EUR 15 million, are being implemented and there are plans to strengthen this form of cooperation in the forthcoming revision of the regional strategy paper, adding another EUR 4 million to the economic regional integration objective.
Central America, the Andean Community and Latin America as a whole are not suffering from a lack of interest from our side. In the current financial perspectives from 2000 to 2006, funds for Latin America are about 20% higher than in the former financial perspective. The Community budget spends about EUR 0.15 per capita in Asia, while three times that much per capita is spent in Latin America. Perhaps of the greatest significance, we are now actually spending the money we commit. In 2003, 100% of the payments, as well as 100% of commitments, were used.
I want to emphasise once again that relations with Latin America are a geostrategic priority for the European Union. I have been particularly pleased in recent weeks to be able to discuss our relationship with representatives of Mercosur, with all the foreign ministers of the Andean Community and with representatives of Central America. I very much hope that we will be able to have a successful summit to follow up the one in Madrid, which will focus on regional integration and social inclusion. I also very much hope that the summit in Guadalajara will be able to see a further development in our relations with the two regions with which we have only recently negotiated sensible agreements.
. Mr President, I was pleased to hear the Commissioner’s words. They clearly demonstrate a concern and a sense of priority, and I would like to say to him that the assessment of this Political Dialogue and Cooperation Agreement between the European Union and the Central American region will essentially depend on one factor, and that is what prospects this period the Commissioner has described as transitional will open up.
From our point of view, and on the basis of this Parliament’s Resolution of 15 November 2001, this type of political and cooperation agreement must open the way to preparing association agreements which include a free trade treaty, in accordance with the intense aspirations of our Central American partners and, in my view, fully in accordance with the political, economic and commercial interests of the European Union.
In other words, the key question is whether a period of negotiations is really being opened up for an association agreement with the Central American countries, and also with those of the Andean Community, of a similar nature, to those reached with Mexico and Chile, and the one which is being negotiated with Mercosur, as a prelude to a more general strategic perspective which should lead to a global interregional agreement and the creation of a Euro-Latin American free trade area.
We are now being offered an opportunity, at the third Summit to take place in May, to demonstrate a sense of anticipation and foresight, explicitly opening up this prospect.
Changes are taking place in the region, a region – as we all know – plagued with difficult structural and economic situations, serious ones, but there are undoubtedly encouraging signs; there is a shared will amongst the Presidents of the region to move forward pragmatically in the field of economic integration; there is a new stage for the Central American Bank for Economic Integration, which I believe to be very hopeful; there are plans for the reform of the integration institutions, in particular fairly thorough reforms of the Central American Parliament and, in this regard, the European Union’s presence and voice must contribute to demonstrating clearly that we do not just indulge in diplomacy when there are situations of conflict, but that we apply the same effort and the same sense of priority which was put into decisively assisting the peace processes in the region, that we still have the will and the determination to aim at improving the political, economic and social situation in a region so devastated by historical and current problems.
Commissioner, I would like the Guadalajara Summit in May to clearly open up a stage in which the implementation of this Agreement is handled with the greatest possible will, which also involves maintaining the commercial facilities enjoyed by the countries of that region, within the system of generalised preferences and the special ‘drugs’ system, and, above all, that there be a specific commitment made to negotiating a genuine association agreement.
While we are on the subject of the Guadalajara Summit, I would like to mention to Mr Patten in particular an issue which does not strictly relate to Central America, but which could be a success story for the Summit in a specific field: there are several black holes in the current world situation, and one of them is called Haiti. And the commitment to prolonged and intense assistance from the European Union, in agreement with the Latin American partners and perfectly in agreement with Caricom, with the OAS and with the United Nations, could, I believe, be a success story for the Guadalajara Summit, which will be consolidated if good intentions are then followed by determined and sustained actions.
. Mr President, I would firstly like to thank Commissioner Patten for the efforts I know he has made to attend this debate, despite the difficulties with the agenda.
In order to dispel any doubt, I would also like to congratulate the Commission on its diligence in presenting the guidelines for concluding these Political Dialogue and Cooperation Agreements – and I am sure that Mr Patten will remember the meetings we held, with Mr Lamy as well, prior to the Madrid Summit. I would also like to congratulate the Commission on its diligence, efficiency and speed in negotiating these agreements which, as Mr Obiols i Germà has just pointed out, Parliament sees as forerunners to association agreements.
With the discussion in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the vote, which was unanimous, on these two agreements – something which does not happen very often – and with today’s debate in plenary and the subsequent vote, one stage is being closed and another opened up, marked, I would say, by the forthcoming Guadalajara Summit.
As Mr Patten knows better than anyone, we live in a complex world, in which the European Union has both internal responsibilities, such as the birth of the Constitution or enlargement, and also external responsibilities: the new relationship with Russia, our continuing problems in the Balkans, our responsibilities in Central Asia, Iran, Iraq and Afghanistan, the Middle East problem and taking relations with the United States in a new direction. In summary, Mr President, the world is a big place and Latin America is just one part of it, but I believe it is very satisfactory that we are acknowledging, as the Commissioner has done, that Latin America continues to be a priority area for the European Union, amongst other things because we have common values and a shared history.
On 19 March a meeting was held between a large delegation of Members of this Parliament and representatives of the Latin American Parliament and its President, representatives of the Andean Parliament and its President, representatives of the Central American Parliament and its President and representatives of the Parliamentary Commission of Mercosur and its President as well. That is to say, a meeting of parliamentarians which represented more than a billion citizens of Europe and Latin America.
That meeting established conclusions on how to mark out the route towards the bi-regional strategic partnership which was established at the two previous summits. We Members of Parliament who attended it – Mr Obiols was there and other Members of this House who are attending this debate – concluded that we did not need a long catalogue of declarations and statements, but that, in order to realise that bi-regional strategic partnership, we simply needed a series of concrete proposals, which we set out in the form of a decalogue.
That decalogue focuses fundamentally on three areas. On the area of political dialogue and will, because – let us make no mistake – it is political will which has driven these relations forward over recent years, and we are therefore proposing the creation of a Euro-Latin American parliamentary assembly, somewhat similar to the Assembly which has been established in the field of Euro-Mediterranean relations. We are proposing to renew and update the ministerial political dialogue, to agree in international fora and in the United Nations system between European and Latin American positions and also to sign a Euro-Latin American Charter for peace and security with a view to creating a forum in which we can deal seriously with issues relating to security and defence, which currently have no specific forum. Above all, we are proposing a renewal of the bi-regional political agenda in order to be able to discuss issues such as those relating to terrorism, the issue of the reform of the United Nations system, the threats to governability, a review of the fight against poverty and many other initiatives.
Nevertheless, Commissioner, political dialogue, however thriving it is, will end and come to nothing unless we translate words into actions. It is clear that one very obvious field in which we must translate words into actions is that of commercial relations. We are therefore proposing that, at the Guadalajara Summit, specific dates be indicated for the association of the Andean and Central American countries, without subjecting them to discriminatory conditions which have not been imposed on other countries or groups of countries, and there are grounds for a debate here – you have referred to integration – on whether integration should be a prior condition or whether it would follow on from association. This Parliament believes that we must make real progress towards integration, but it is perfectly possible for integration to follow on from association agreements.
We also understand and share the desire for the negotiation of a balanced agreement with Mercosur to be completed before the end of this year and this Parliament also believes that, whilst complying with bilateral and regional agreements that have been negotiated or which are in the process of being negotiated, we should promote a kind of Free Trade Area of the Americas (FTAA) with soul, European-style, in which we provide an institutional dimension and complete geographical coverage for relations between the European Union and Latin America.
We also believe, Commissioner, that we must have a cooperation policy which can in some way be adapted to this new concept, to this new idea of association. In this regard – and you know what Parliament’s thinking is – Parliament has insisted on having a differentiated legal framework and we also believe that we must promote an entire range of policies in the field of education, culture, vocational training and scientific and technological cooperation. As you know, Commissioner, Parliament has proposed the establishment of a bi-regional solidarity fund, an initiative in which we do not want to create additional bureaucratic structures. We believe that this must be interpreted flexibly and incorporated into the Commission’s initiatives, but we also believe that this initiative must take advantage of the financial opportunities offered by both the European Investment Bank and the Inter-American Development Bank.
I would like to say finally, Commissioner, that, as you can see, Parliaments’ proposals are extremely ambitious. We hope that this ambition is shared by the Member States and by the Commission in the Communication it is preparing, so that a clear and well-defined message can be sent regarding Europe’s commitment to Latin America. I would also like to say that, in order for this message to be effective and have a multiplying effect – and I make this proposal on behalf of my political group – we must restore and consolidate the strategic alliance and harmonious partnership between the European Parliament and the Commission, which has resulted in so much progress between the European Union and Latin America, as soon as possible.
. Mr President, I would like to thank the Commissioner for the words he has addressed to us, which open up more interesting perspectives for the future of relations between the European Union and Latin America. Perhaps for this very reason it may be interesting to relate a brief history of this relationship over recent years.
Since being all but absent from the agenda during the seventies, it was enhanced during the following decade, coinciding with the disappearance of the dictatorships and the spread of democracy. Thus the first generation agreements were born and the economic contributions which improved cooperation were increased. In the following decade – the nineties – the third generation agreements were born with the inclusion of conditionality clauses and support and promotion for peace processes.
These more committed policies gave the European Union great visibility, ending the century with the negotiation of an association agreement with Mexico, which was a milestone in the European Union's policy.
All of this led to the expectation that we would continue along this path. Nevertheless, during the first half of this decade association has only been extended to Chile. The ambition for a new strategy appears to be paralysed and strangely this coincides with the enlargement of the Union.
Meanwhile, the United States is extending and continuing bilateral negotiations aimed at consolidating its position in the region – which, furthermore, is nothing new – with the same countries from which the European Union is demanding the signature of a hypothetical association agreement as a prior condition for regional integration. Two very different approaches.
In a few months’ time, the Heads of State or Government of the subcontinent and the European Union will meet in Mexico. This summit will be a great opportunity as the Commissioner has stated. The idea of this meeting is magnificent, provided that it produces more than a list of good intentions. Perhaps the Commissioner could give us more details so that we are better aware of the agenda.
As has already been said, the city of Puebla has recently been the venue for the meeting between European Members of Parliament and the Parliaments of Latin American political integration. The debate gave rise to a series of agreements and objectives which are expressed in the final document and which can be summed up as greater bi-regional cooperation, greater integration, strengthening of parliamentary dialogue and the agenda for association.
The agreements we are analysing today are undoubtedly more ambitious than those signed in 1993. Let us trust that they enter into force within more reasonable timescales. I would personally like to be optimistic and for these agreements to be a valid instrument for moving forward with association. It is the case that current commercial exchanges are very modest – and this is reflected in the Committee on Industry, External Trade, Research and Energy’s text – even with the facilities provided by the system of generalised preferences and, furthermore, these exports, which are not sufficiently diversified, are constantly subjected to reductions in international market prices.
An association, however, is rather more than a commercial agreement, the implementation of an economic policy or a development cooperation project: at times like this, the era we are living in, in which nothing is immune to globalisation – including terrorism – association agreements must also be seen as instruments for collective security.
We are talking about countries with difficulties, with levels of poverty which are so high that that poverty may come to threaten internal peace, but which, at the same time, have extraordinary potential, which are culturally close to us and which see us as a model of opportunity.
Finally, Mr President, given that the texts of the agreements cannot be modified, this debate should at least serve to ensure that Parliament's opinion is taken into account if it is finally decided to take a more committed step and, as has been done with the southern Mediterranean countries, to make progress on association with the Andean countries, the Central American countries and – we should not forget – the countries of Mercosur.
.  Mr President, the Commission's two proposals have to do with political dialogue and cooperation agreements rather than with an association agreement. That is why we regret the lack, in these proposals, of attention to an integrated economic and social development strategy, which, needless to say, is what that region deserves.
First of all, a partnership-oriented agreement on cooperation with the Andes countries can help defuse the explosive political and social situation in the region. I would mention Columbia as a case in point. Over the past fifteen years, more than two million people have been driven out of their homes in that country, and there is an enormous humanitarian need. We need to step up our efforts in order to find a solution, with political means, for the armed conflicts, and to restore peace and social justice. The social situation in the Andes countries deserves more attention. Many of their inhabitants are still living in abject poverty. Two extremes: in Columbia, the so-called richest country, a quarter of the population has to manage on less than USD 2 a day. In Ecuador, the region's poorest country, this percentage is even higher than 50%. In the Central American countries, on average, a third of the population has to live on less than USD 2 a day. In Nicaragua, only four years ago, 10% of the poorest Nicaraguans accounted for less than 1% of total consumption, while 10% of that country's richest inhabitants took up more than half of total consumption. Malnutrition has been a serious problem for years in those countries, and it has got even worse in Guatemala.
In the political dialogue, the Commission remains focused on the governments and their machinery. That is necessary, but it is, in fact, of huge importance also to involve the region's parliaments and civil society in the dialogue. This will benefit human rights, democracy and transparency more than if we focus only on diplomatic channels. Consequently, the EU should not only broaden the scope of the political dialogue by adding more partners, but should also complement it by integrating social and economic strategy as a priority.
Mr President, Mr Patten has defined these agreements with two words: ‘strategy’ and ‘transitional’. I must thank him for his frankness, because in a way the two concepts are contradictory.
The debate on the Political Dialogue and Cooperation Agreements between the European Union and Central America and the Andean Community are a good example of the current situation of our relations with these countries, which I, in addition to the words you have used, would say is currently unsatisfactory. This is a Political Dialogue and Cooperation Agreement, but we are not making progress with our commercial relations. In reality, over recent years our relations with these areas of the world have not progressed in the way this Parliament would have liked.
The crisis facing the Andean countries as a whole and in each one of them individually has not been helpful in terms of improving these relations. Colombia, Venezuela, Ecuador, Peru and Bolivia are experiencing very difficult times which have hindered their processes of sub-regional integration, and this has not made it easy to make progress on our relations with them.
The same can be said of Central America, where huge swathes of the population, young people in particular, who are increasingly marginalised and turning to crime as a result of their social marginalisation, are becoming an urgent problem for these small Central American States.
I hope that the agreement with Mercosur, which is on the point of being signed, if things go ahead as planned, will be added to those in force with Chile and with Mexico and that these two regions can benefit from more ambitious agreements, the results of which will not be seen by the current Commission and Parliament, but by our successors.
Mr President, Parliament cannot raise any objection to these agreements, and that is quite simply because they are two proposals entirely devoid of content.
They are two agreements which I could define as heaven: a lot of good combined with no bad whatsoever. We are all in favour of cooperation, of exchanges, of the development of democracy etc., but there is nothing tangible in these agreements. There is no financial obligation, no commercial obligation and no institutional obligation.
This is happening, furthermore, at a time when Latin America, despite its difficulties, is experiencing a period of stability, that is to say, there is some lack of stability but, despite the poverty – which Mr van den Berg referred to – Latin America today is generally speaking a peaceful and calm subcontinent. There are no international conflicts, there are internal conflicts, but they are on a very small scale compared to those during the eighties, and I have the impression that this is the time for us to effectively help the good people of Latin America to move forward.
In order to do this, however, we firstly need a specific policy with regard to the region. I do not know whether this policy has to be strictly one of free trade or increasing exchanges with them, but one which at least helps them to form a differentiated entity. Because what characterises Latin America at the moment is that it is a region which is very different from the other regions of the planet. In this regard, the Commission's failure to adopt a specific financial regulation for Latin America seems to me to be an enormous error.
I believe that the important thing from now on, rather than offering formulae or recommendations, is to listen to these Latin American countries and to work together to help them to develop and, perhaps, if that continent continues to develop, we may find in Latin America the necessary counterbalance which we are currently lacking in other parts of the world.
Mr President, these reports deserve praise for confirming the position of the European Parliament on the important issue of cooperation and solidarity, but they also demonstrate the shortcoming of being simply answers to a consultation, without having the status of a parliamentary ‘opinion’. Despite this limitation, they very clearly express Parliament’s position on the need for the agreements to go beyond what is known as ‘political dialogue and cooperation’ and become genuine association agreements. As a matter of fact, these two reports and four opinions received only three votes against, with the opinions of the Committee on Industry, External Trade, Research and Energy preventing unanimity. Whilst we all know of Parliament’s unhappiness with simply creating the political conditions necessary and imposing a model and whilst it is a matter of regret that the Commission proposals do nothing more than pave the way for future negotiations, Parliament uses these reports to suggest that the agreements on which it has been consulted should constitute a stage of transition and of preparation.
We feel that what is at stake is the concept of cooperation and we would, therefore, like to go further, as advocated in the opinions of the Committee on Development and Cooperation. It is indeed regrettable that these agreements are geared towards preparing a political framework that makes matters dependent on free trade agreements and that there is no understanding of these agreements as being part of an integrated strategy for economic and social development to combat poverty.
Through these agreements – to use an expression favoured by Commissioner Lamy at the 7th Joint ACP-EU Parliamentary Assembly – it would allow clauses excluded from the WTO Cancun meeting to come in through the back door. The ACP countries are attempting to prevent this in the economic partnership agreements and, amongst other issues, to prevent various forms of liberalisation being imposed in areas for which they are attempting to find solutions that are best suited to their national situations, specific characteristics and processes. In particular, we are talking here about public services, the fields of health, education and water supply – particularly the latter, because this is crucial to many of these countries. It is significant that, amongst the various approaches, as these agreements illustrate, they are looking to achieve the same thing, which is to foist a single-society economic model on a market which is free but not fair. At the moment, the aforementioned cooperation does not cover economic and social development strategies to combat poverty, and everything is dependent on a market- and profit-driven ideology, thus widening the already shocking social disparities.
Mr President, in supporting the political dialogue with the Andean Community, let us recall that only a month ago Colombian President Uribe was in this Chamber championing his so-called democratic security policy. However, this is a policy that is not democratic, with violent intimidation leading to the withdrawal of candidates in 100 municipalities at last October's elections. It cannot bring the much-needed security that the Colombian people deserve. Uribe's policies for mass arbitrary arrest have shot prison numbers up by more than 10 000 in the last year. The countryside is flooded with military personnel, and orders have gone out to kill people in groups of four or less in a sickening attempt to reduce the number of recorded massacres without any real diminution in the grisly death toll afflicting the country. Indeed, evidence from the Colombian Commission of Jurists, backed up by the University of Bogota, shows that there has been no reduction in deaths at all.
Of course, we also condemn the murderous and brutal activities of the guerrillas, but two-thirds of the human rights abuses are perpetrated by the Colombian military or their paramilitary allies, which Uribe is now cynically seeking to legalise.
That is why we should use the political dialogue to maintain Europe's opposition to the military solution represented by Plan Colombia, to condemn human rights abuses on all sides in the Colombian tragedy, to insist that Colombia abide by all the commitments made in the London Declaration of 2003 and to act as advocates for grassroots projects, such as the EU-funded peace laboratories, which truly point the way to a just and lasting peace for Colombia.
Mr President, Commissioner, I will join with those who have expressed their congratulations and thanks in this House. Allow me, though, also – on the subject of the Association Agreements that we are discussing today – to point out a more general desire voiced by the European Parliament to achieve stronger, more voluntarist and more incisive agreements between the different stakeholders of the European Union and the Andean Community or the countries of Central America.
These agreements stress and emphasise the institutionalisation of political dialogue and the improvement of governance. Can we talk about governance without linking it to the issue of the global development strategy, designed, for example, to combat poverty? Can we talk about improving governance without talking about, and touching upon, the issue of economic and social integration? These are elements that are, I believe, missing from our approach.
It is imperative that three points are raised. The first is the question of the role of dialogue between the different parliament members and with the national parliaments. Today, the members of parliament from the different countries represented are pointing out their weak position and their marginalisation in the current type of political system. This was mentioned in the report on our meeting in Puebla at the beginning of the month. As was done in our final memorandum, it is up to us to once again give them the role to which they are entitled and to also grant a role to the different actors representative of civil society, whether they be unions, companies or organised civil society.
The second point concerns the issue of regional integration, which is fundamental. Can we, however, be happy with free trade agreements whilst ignoring the social aspects, especially the issues concerning fundamental rights; in other words, without talking about the actual situation when it comes to the populations’ well-being?
Of course, we are faced with countries where poverty is extreme. That is what we are all saying. We should, however, have the political courage to know exactly what we are talking about when we talk about poverty. The poverty of the populations is extreme, but it is on the issue of unfair distribution of wealth that we must speak out and help our parliamentary colleagues to act …
The joint debate is closed.
The vote will take place tomorrow at noon.
The next item is the joint debate on:
- Recommendation for second reading (A5-0131/2004) by the Committee on the Environment, Public Health and Consumer Policy, on the common position of the Council with a view to adopting a regulation of the European Parliament and of the Council on the hygiene of foodstuffs (rapporteur: Horst Schnellhardt);
- Recommendation for second reading (A5-0129/2004) by the Committee on the Environment, Public Health and Consumer Policy, on the common position of the Council with a view to adopting a regulation of the European Parliament and of the Council laying down specific hygiene rules for food of animal origin (rapporteur: Horst Schnellhardt);
- Recommendation for second reading (A5-0130/2004) by the Committee on the Environment, Public Health and Consumer Policy, on the common position of the Council with a view to adopting a directive of the European Parliament and of the Council repealing certain directives concerning food hygiene and health conditions for the production and placing on the market of certain products of animal origin intended for human consumption and amending Council Directives 89/662/EEC and 92/118/EEC and Council Decision 95/408/EC (rapporteur: Horst Schnellhardt);
- Recommendation for second reading (A5-0138/2004) by the Committee on the Environment, Public Health and Consumer Policy, on the common position of the Council with a view to adopting a regulation of the European Parliament and of the Council laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (rapporteur: Horst Schnellhardt).
. – Mr President, Commission representatives, ladies and gentlemen, I would like to start by personally thanking the representatives of the Commission and Council for their excellent cooperation over the last two years. I had the opportunity to work on these dossiers with both the Italian and the Irish Presidencies, to which I am grateful for an outstanding and comradely piece of cooperation.
What is it all about? The four regulations we have before us are an important part of the measures to improve food safety in the European Union. They were drawn up with the aim of replacing 17 directives and making the law more coherent and more science- and risk-based. Do the texts produced by the Commission, Council and Parliament meet those requirements? I believe they do. I believe we have created an excellent legal base. The effects may be described as follows:
Firstly, there is greater legal certainty. The proposals build on tried and tested practices with additional measures for greater food safety, but the crucial thing is that they are a new legislative concept. The choice of a regulation, which means that the same text applies everywhere in the European Union, was a decisive step for greater coherency and less bureaucracy. That the Commission, Council and Parliament have agreed to expand the mandatory parts of all requirements is very much to be welcomed. This will enable firms involved to act with greater legal certainty. When requirements are constantly changing, that is of immense importance.
Parliament’s efforts to limit the scope for amending the annexes in the comitology procedure must also be seen as part of this approach for stability and legal certainty. We have found a more or less acceptable arrangement. I can, however, also assure you that we shall be watching the use of comitology for amending the annexes very critically. Legal certainty must be the main concern. We do of course need flexibility as well to be able to respond to new dangers and new situations. I believe we have that, too.
The second principle behind the new food safety rules is in the interests of all concerned. The introduction of the ‘from farm to table’ principle, self-inspection by businesses with the use of the Hazard Analysis and Critical Control Points (HACCP) principle and of guides, and the greater attention paid to scientific findings are the essence of the new approach. Everyone concerned is brought into the system. However, the new system also takes account of the type of production process and the guarantees offered by the food business operator. That is why the new approach is also marked by greater flexibility. The fact that exemptions and variations are possible is not inconsistent with the aim of improving food safety. They are, however, only permitted for traditional production methods in difficult remote areas, that is, in places where remoteness of location or the mountainous nature of the region brings its own problems, and of course where local markets are supplied. The great variety of means of production in the European Union can be taken into account. I believe that making this dependent on the competent authority’s risk assessment was a wise approach. I will mention only in passing that the Council and Commission have slightly watered down the ‘from farm to table’ principle in as much as the HACCP procedure will not be mandatory in primary production. I believe we have managed to find a wise solution here, too, in leaving the arrangements to the Member States.
In accordance with this ‘low requirements for low risk’ approach, however, we should give small businesses the assurance that evidence of the results of the HACCP principle can be provided in a form acceptable to the firm. I am referring here to recital 15 of Common Position No 1 on the food hygiene regulation, according to which good hygienic practices can replace monitoring of critical control points. I consider this arrangement especially suitable for artisanal small businesses.
The official veterinarian is central to the proposed system of official supervision of meat production.
He performs audits and inspections so that the requirements of the relevant provisions can be observed by all concerned. The official veterinarian must have the statutory means to enforce the requirements. This also means that the legal texts must lay down clear criteria for his decisions. That is why it is important that Parliament has included the basic tasks of official controls in Article 3.
The veterinarian and official specialised assistants must also show evidence of a high level of expertise. I believe this is right. In some Member States, however – and that is already evident – this will require a change to veterinary training. The authorities in the Member States should also act quickly to ensure that enough personnel are available to be able to comply with the wide-ranging regulations. So far as I am aware, only a few countries currently have the staff to perform such tasks as the rule we have adopted about the conditional approval of establishments. Let me make this clear: with their current staffing levels the authorities will not be able to check three times in six months that an establishment meets the approval requirements.
Another thing required of the competent authority is the integration of controls. It is no longer enough to concentrate on the enforcement of statutory provisions. The involvement of businesses in food safety matters also requires greater flexibility on the competent authority’s part. The business operator should see himself as a partner and be seen as one. That cannot be legislated for by statute, but the foundations for greater food safety through cooperation have been laid.
One point was a matter of dispute for a long time: the involvement of slaughterhouse staff in official controls. I am aware – and I am speaking here as a parliamentary rapporteur – that the compromise that has been reached may not meet with this House’s approval. There are a number of reasons for this. Some say, for example, that this rule will not help us in what we have always been trying to do, that is, to improve food safety indeed, that it will have quite the opposite effect. The regulation on official controls of feed and foodstuffs requires those carrying out official controls to act independently. The establishment’s staff are dependent on the head of the establishment. Staff training restricts the veterinarian and therefore hampers his ability to make controls. There remains the question of costs. Does the operator really save inspection costs? I do not believe so. All the calculations show the opposite.
I think, gentlemen of the Council, that we should agree here to come back to this and try to clarify it in perhaps two or three years’ time. Since this regulation brings much that is new to the Member States and will require a lot of adjustment by all concerned, we should first apply it for two or three years and then concentrate on this question again. I think we should use the existing outcome and adopt these regulations in this legislative period without further discussion. They are an important foundation for food safety.
As the Commissioner has now arrived, I would like to repeat what I said at the beginning: my sincere thanks to you and your colleagues for your extraordinarily close cooperation in working on the texts of these regulations. I think it is a good piece of work and we will come much closer to our objective of improving food safety in Europe.
. Mr President, may I first express my thanks for all the hard work done by members of the committees concerned with the proposals on food hygiene. Almost four years have gone by since the Commission presented this package. I would therefore like to remind you of the objectives that were envisaged when we put forward this recast of the hygiene rules.
In summary, we are pursuing four objectives. The first objective is to adapt hygiene legislation to the general principles of food law set out in the White Paper on food safety. The second objective is to make the existing rules more science- and risk-based. The third objective is to define the role of the competent authorities; and the fourth objective is to consolidate and simplify the regulatory environment.
The discussions on the package have taken a long time, both in Council and in Parliament. This is not surprising, taking into account the wide interests covered by the proposals and their highly technical nature. This long period gave ample time to reflect on the proposals and the time is now ripe to conclude the debate and adopt the legislation.
The Council's common position is, in the Commission's view, a fair compromise that clearly reflects the views of Parliament. I was pleased to hear that the rapporteur and shadow rapporteurs have recognised this fact. Nevertheless, a number of amendments were tabled for the second reading. With a view to addressing the points set out in these amendments, the Commission has contributed to the establishment of a compromise between the Council's position and that of Parliament. Discussions on such a compromise were successfully completed and Coreper has already endorsed it. Amendments reflecting this compromise package have also been tabled for the vote later today.
I am concerned, however, lest there be a desire to cherry-pick the compromise negotiated with the Council. A compromise requires that all parties make concessions. This relates in particular to the involvement of slaughterhouse staff in meat inspection for veal and pigs. The common position, approved unanimously by the Council, foresees the possibility of slaughterhouse staff carrying out some inspection tasks. The Commission believes this is appropriate. It is not, as some say, a privatisation of meat inspection. It only allows the slaughterhouse staff to assist the official veterinarian. There is no general authorisation for involving slaughterhouse staff in meat inspection. Subsidiarity is the guiding principle here. The decision as to whether to apply the system will be taken by the Member States on a case-by-case basis.
Moreover, the proposed regulation contains a number of very strict rules that guarantee the independence of the controls. These include in particular that the slaughterhouse staff involved in meat inspection must be independent from production staff and must report directly to the official veterinarian. Slaughterhouses that wish to involve their staff in meat inspection must be specifically authorised for that purpose by the competent authority. I would like to stress that the system has already functioned satisfactorily for more than ten years for poultry meat and rabbit meat in most Member States. No complaints have been registered and no misuse has been reported on this. Taking account of these elements, the proposal to extend the system to veal and fattening pigs is proportionate and fully in line with the objectives of the proposed legislation I outlined to you a couple of minutes ago.
The Commission is willing to go along with the compromise proposal put forward by the Council that would defer the entry into force of the system for another three years. This is reflected in Amendment No 21 to the proposal on official controls. The Commission cannot, however, support Amendments Nos 9 and 14, which the rapporteur is recommending that Parliament support. Should these amendments be adopted, conciliation would appear inevitable. This would be a pity, particularly having regard to the length of time – since July 2000 – that these proposals have been under consideration.
To conclude, I would like to reiterate my gratitude to all those who have contributed to reaching this stage. The Commission can accept all amendments to the common position that are part of the compromise package negotiated with the Council. The Commission cannot support amendments falling outside this package. A full listing setting out the details on this will be made available to Parliament's secretariat(1).
– Mr President, Commissioner, ladies and gentlemen, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats I would like to thank the rapporteur, Mr Schnellhardt, who has negotiated tenaciously for many years. I believe that with the results before us today we have taken a step towards greater food safety in Europe. It is also important, when food comes over the border, that we should be able to tell the citizens they can rely on that food being safe and that there are no health risks.
We have, however, also managed – at any rate better than in the Commission’s original proposal – to make the proposals practicable. I would like to draw attention to one particular point in the first Schnellhardt report on general food hygiene. The HACCP plan is a very good plan for large businesses. Large businesses that employ a large number of people, possibly in several Member States, have to keep accurate records of who has handled a product when. From the outset, I found it difficult to transfer this concept to very small businesses, because if a restaurant or confectioner’s employs only two or three people, we do not need any written documentation to know who has handled the product and where harm may have occurred. In such cases, verbal information is enough and that is why, in the negotiations, we pressed very hard for the documentation requirement for small businesses to be toned down in line with the risk associated with this type of production. We do not think documentation is necessary at all for very small businesses. It would be practicable then. It would not be detrimental to consumer protection, but we would ensure that small businesses in particular are able to apply the rules appropriately.
The outcome is not exactly what we would have wanted. We have, however, reached compromises on many points, especially in the first report, and we are therefore able to back the reports with a clear conscience.
Mr President, Commissioner, ladies and gentlemen, it is customary at the beginning of our speeches for us to express gracious sentiments about the good working relationship with the rapporteur. Much as I, of course, appreciate Mr Schnellhardt’s work and efforts, I am, to be honest, somewhat disappointed with the way in which he has gone about things. It is not very upright to negotiate with the Council on your own initiative and to take only your own amendments into consideration. Personally, I think that it does not reflect well on Parliament to agree on a compromise with the Council and at the same time to want to adopt the original amendments. That is not a credible working method.
Today, I should like to take a brief look at five years of food safety and on nearly three years of food hygiene. When it comes to general food legislation, we have jointly decided that food producers shoulder the main responsibility for the safety of their products and that the way in which they do this should be monitored by the government. We are now on the verge of turning back the clock. I do not agree with this, but this is where I am not speaking on behalf of my group.
How did we get into this situation? I think that first of all, we should search our own hearts. The food hygiene dossier is complex and contains hundreds of amendments about all kinds of details. As a result of this, only a few spokesmen are involved in this dossier and it is very easy for outsiders to spread misinformation.
What is it all about? What is crucial is who monitors the food producers. In the light of general food legislation, this question seems straightforward to answer. The producers ensure that their products are up to scratch and the government monitors the final inspection. The Commission, in agreement with the guiding principle that was established for meat producers, particularly pork and veal companies, under the watchful eye of the government, wants to offer the opportunity of accepting their responsibility and of carrying out the monitoring activities themselves. Part of the meat sector also wants to carry this responsibility and call an end to cases of abuse.
There is much opposition to the idea that butchers should inspect their own meat, and rightly so, for the government should have a monitoring role and has a clear task in the inspection. However, giving butchers more responsibility is a positive step. A majority of our group has rejected the idea of the meat sector taking on the responsibility itself. According to them, the staff at meat companies are not capable of monitoring quality, or in a position, to do so. I have a different opinion personally. I think we should move away from authoritarian companies who do not tolerate any criticism from their staff with regard to the quality of their products. I do not think that Parliament should regard the workers in the meat sector as frightened and uninformed people incapable of forming their own opinions. As long as the government has its monitoring role, companies can carry the responsibility themselves.
I therefore urge everyone to support the compromise that we have reached with the Council and to prevent us from adopting the amendments by the Committee on the Environment, Public Health and Consumer Policy, for that is not the right way to go about things.
Mr President, Commissioner, ladies and gentlemen, we are now close to the end of almost five years of work on trying to obtain safer food in Europe. Mr Schnellhardt’s recommendations constitute a very important part of these efforts because they affect the issue of how matters should in practice look in restaurants, shops, abattoirs and cutting plants, irrespective of whether they are large or small.
On behalf of the Group of the European Liberal, Democrat and Reform Party, I am not without certain views to the effect that the matter has taken an eternity. It has been tough. Mr Schnellhardt and I have, of course, had different views on certain technical issues when it comes to both his and my reports, which have a lot in common with each other in certain areas. Nonetheless, I have to say that, in the last analysis, Mr Schnellhardt has done a very constructive and skilful job. There is no doubt about that. I wish to thank him for his cooperation. We shall support the compromise, if not wholeheartedly. There are a couple of small aspects about which I am extremely concerned, for example when it comes to the definition of cutting plants. The definition does not expressly state that the rules in actual fact apply to all establishments that cut and otherwise deal with raw meat. I regret that, because we know how dangerous such plants are for, even if feed producers, farmers, hauliers and abattoirs behave perfectly correctly, hygiene can still be completely ruined at the very last stage.
A compromise depends, however, upon both give and take by the parties concerned. The ELDR Group, to which I belong, will not get exactly what it wants, otherwise, we should of course be in a dictatorship rather than in a democratic assembly. I am concerned about the cutting plants. I hope that the European meat industry will go to court if the definition is not interpreted as best it can be.
Otherwise, we support these recommendations and are very pleased that we have reached this agreement. I should like to state that those of us who have worked on it have, in general, done some skilful and persistent work to make food safer. I should also like to mention Mrs Corbey and Mr Whitehead. It is perhaps we who have been most industrious in these matters. Thank you for your cooperation.
Mr President, this hygiene package consists of a number of elements, all of which are very important: a proposal on general food hygiene, a proposal on food and animal origin and a proposal on official controls mainly concerning slaughterhouses.
The Council's common position has taken on board the majority of Parliament's amendments from first reading, but there remain differences mainly concerning the following points. How far can hazard analysis and critical control points – HACCP – be implemented in primary production on farms? What flexibility is going to be granted to Member States? Will it be a general clause for comitology, or a more specific rule which allows comitology only within a set of fixed aims, as it would appear the rapporteur prefers? Will we see the self-control of the meat industry by employees working as meat inspectors? Would the flexibility foreseen for small artisanal slaughterhouses be defined by marketing only regionally as a result of requiring the presence of official veterinarians during every slaughter process?
The key issues for my Group at the first reading were basically the direct marketing of food on the farm or at local retailers and flexibility for the processing of traditional products. These are mainly covered by the Council's common position which we very much welcome, because we feel it is important that there be some flexibility for the processing of traditional products and also in relation to artisanal production.
The problem for my Group with the compromise package now proposed by the Council is where the latter insists on extending controls by slaughterhouse employees to include pigs and calves. My Group – and as far as I know the rapporteur – strongly objects to this self-control. It would allow self-policing and it could end up with a blind eye being turned in certain circumstances, depending on how productive some of the slaughterhouses are: so this is not a good idea. It is not in the interests of what we are trying to achieve.
We do not want this point accepted. That is the key issue for us as regards this report. We are pleased that the issues of artisanal and local production of traditional products have been taken into account in the common position.
– Commissioner Byrne, today Parliament is going to vote on a very important package, the one on hygiene, and I must say that the initiative started by the Commission White Paper on food safety to recast all food legislation has been one of the topics that have made this parliamentary term stand out, with its basic aim of assuring consumer health and safety, at least from a legislative point of view. This is an absolute priority, given the ‘poor hygiene’ episodes that have occurred in recent years and also in view of the backlash that many primary sector activities have suffered as a result.
If we look at the compromise position proposed by the Commission, the Council’s response and Parliament’s own position, it is clear that, as with all compromise and mediation positions, everyone would always like something extra. I believe, however, that this is a very sensible compromise position because it is a compromise between the demands of producers and those of consumers, between good business and safeguarding the basic right of citizens to safe, healthy food and produce.
There are three considerations I should like to make. We should have preferred it, of course, if the regulation on the hygiene of foodstuffs provided for a perhaps more forceful implementation of the HACCP system and probably referred more closely to the . We should probably also have liked greater insistence on the ‘from farm to table’ principle, a principle that is very attractive to consumers but which needs to be made much clearer and involves additional costs to the farming sector. Lastly, we should have liked to underline more strongly the fact that we consider it essential that regulations approved in the Community should be equally valid in all the Member States; it would therefore be appropriate to restrict the possibility of approving changes and to authorise them only to give greater protection to an individual country’s traditional products, without ever relaxing food standards and safety.
One final word on Amendments Nos 9 and 14, Commissioner: they are dear to us; they put us in the forefront, so to speak, as Parliament.
Mr President, first, we should all congratulate Mr Schnellhardt on his work on these reports. It has been something of a marathon and a lot of hard work, but he has done a very good job. We now have a package of measures that is going to ensure the health and safety of the European public and the quality and safety of the European meat supply for the foreseeable future. These measures, when put in place, are ones in which we can have confidence.
Some of the issues have been more difficult than others. We all recognise that the system should not be overburdened with too much bureaucracy, and we have acknowledged the need – certainly in some sectors – for self-inspection or inspection with a light touch. In the areas of poultry and rabbit production, there is clearly a demonstrable need for that and there is no serious problem of public health.
However, there is a need for an independent inspectorate to keep a close eye on certain sectors, such as the work in abattoirs and slaughterhouses across Europe, where there is a lot of time pressure and pressure to perform and where there is evidence to suggest a potential public health risk – most notably in the red-meat sector. Whilst I do not know anyone who eats raw rabbit or raw poultry, I know many people – some are Members of the European Parliament – who eat red meat that is either raw or close to raw. Consequently, there is a greater and more serious health risk in that sector than in meats that are cooked before being consumed by the public. For that reason, I consider the compromise arrived at by the Council – regarding the possible extension of self-inspection to areas such as pork and veal – to be a dangerous one. I feel it is one that we should not be stepping into at this moment: it crosses the species barrier and it opens up the possibility of self-inspection in the red-meat sector in the future. I cannot support that. All of us realise the importance of these public health measures: we need only recall the terrible food poisoning incident that took place in Scotland owing to the contamination of red meat only a few years ago. We have got to protect public health.
Mr President, I would like to echo the words of thanks that have been expressed not only to the rapporteurs, but also to the shadow rapporteurs. Today, we are presented with a good opportunity of completing the whole food legislation package, namely the assessment of safety right down to the last step.
What we are discussing today makes possible the repeal of a huge number of directives. We will be able to tie up all the loose ends with regard to the issue of the verifiability of food production, the integral chain approach, or in other words the stable-to-table approach.
There are quite a few snags in the compromise package that the Council and the Commission have tabled and which was rubberstamped by Parliament. However, everything is at risk of falling somewhat into disarray at the last minute because there seem to be a few misunderstandings. I am also addressing Mr Bowe when saying this.
What is it about? It is about defending the compromise that the Council has tabled. What is at issue is that it should be possible for companies where food is produced to take on some additional responsibility, that a thorough check is carried out into what is wrong with the meat and that we subsequently, under the final responsibility of the official veterinary and the government that has appointed the veterinary, state whether we think the meat is up to scratch or not. In the Netherlands, this system has been functioning to everyone's satisfaction for some years now. Mr Bowe stated a moment ago that a few years ago, there was a problem in Scotland involving red meat, but I should like to point out that a different system is used over there.
What we have to do is to ensure that the responsibility is laid on those shoulders that can unreservedly carry it. That means that the system needs flexibility and that red tape should be reduced to a minimum, but that, however, guarantees must be in place such that the consumer can count on being given food that is safe.
I would therefore urge the House to support the Council's compromise.
Mr President, I would like to concentrate on the threat posed by the Commission's proposals in terms of the privatisation of the independent meat inspectorate in the United Kingdom. This issue has been raised, not only by the Consumers' Association, but also by the UK trade union Unison, which represents meat inspectors. The feeling is that the Commission's proposal would allow privatisation through the back door by placing the responsibility for hygiene in abattoirs on the meat plants themselves. Therefore the independence of meat inspectors would be compromised, as those paying their wages would then be the companies they are in charge of inspecting.
Consumer protection should be our Number One priority and no consumer should be put at risk of consuming unsafe meat. Just last week we saw the issue of chicken on sale which, according to the Consumers' Association, had incorrect sell-by dates on the packets. On top of this we have the backdrop of BSE, the tragedy of foot-and-mouth, and E.coli scares. In fact, the situation that happened many years ago to which Mr Bowe referred involved the butchers my family used in Wishaw in Scotland. There has never been such a need to reassure consumers that the meat they are consuming is safe to eat. It is in the interest of the consumer, but it should also be in the interest of the industry.
When visiting a meat plant some months ago I was reassured that the quality of meat was of the highest standard and that the meat inspectors played an important role in securing quality and safety. We should not put at risk the independence of the meat inspectorate. There are 1200 independent meat inspectors in the United Kingdom and I hope they will be able to continue the work that reassures us as consumers that the meat we eat is safe.
Mr President, this is part of the health package put together with the food law legislation, and I salute Mr Schnellhardt for what he has done over many years in this regard. I support him in his urge that we should limit the degree to which the annexes here can be altered by comitology. The devil is in the details. We do not want the disease to be in the details as well.
We have cause for concern in all circumstances where food of animal origin is being packaged and identified. The Commissioner knows from my own correspondence with him of the difficulties we have had in the East Midlands with the Denby scandal and others where meat was wrongly identified and sold when it should not have been. The extension of inspection by ancillary staff in the case of red meat causes us special concern. We do not want to see this extended to fattening pigs and calves.
The Commissioner said that this is perfectly safe and it has worked very well with white meat. I am not so sure it has, and if he sees the Consumers' Association survey of the conditions in which chicken is being packaged and sold, he will see that there is room for doubt and concern even here. It is not a reflection on the hard work and dedication of the staff who are employed in slaughterhouses. It is only to establish that they are not put under intolerable pressure and that every possible safety means is employed. I personally salute Unison, the trade union, for campaigning on this issue. On this and this alone I believe that we have reason to go beyond the common position for safety's sake.
I thank all colleagues who have contributed to this very pleasant debate. Obviously Parliament and the Commission are making a lot of progress.
The joint debate is closed.
The vote will be at noon.
. Consumers are entitled to demand that the food they buy and eat is as safe as it can be, and I fully support that principle but, in our anxiety to put in place regulations which will work, giving consumers the guarantees they require, we should not throw out existing measures which are already proving effective.
I find it unbelievable that the present independent meat inspection system in the UK could be bettered by adopting the same style of controls currently operating in the poultry sector. To anyone who has visited a modern poultry processor, it will be obvious that the process is entirely different from that which applies in an abattoir.
Of course I accept that controls are put in place from farm to plate, but surely it makes sense to retain those parts of the chain which are successful, and to add in controls in areas where improvement is seen to be required. For that reason I will be opposing the parts of this package which would dismantle or privatise the independent meat inspection service.
The next item is the report (A5-0197/2004) by Albert Jan Maat, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EEC.
. Mr President, may I first express my thanks for all the hard work that has been done by members of the committees in respect of the Commission's proposal for a regulation on the protection of animals during transport. Let me acknowledge, in particular, the efforts made by Mr Maat on this important initiative.
Animal welfare is an emotive subject. This is reflected by the wide participation in the debate and in part by the large number of amendments tabled. The Commission proposal aims to achieve significant improvement in the welfare of transported animals. It focuses in particular on long journeys, as it is these journeys that are most likely to cause problems. It seeks to introduce clearer and upgraded standards, as well as stronger enforcement rules. This proposal has been the result of extensive analysis, scientific advice and stakeholder consultation. I am sure it does not fulfil the wishes of the ardent proponents of both sides of the animal welfare debate, but I am quite sure that if introduced now it would implement major improvements in the transport conditions of animals that have been the dream of animal welfare enthusiasts for years.
I make really sure that any amendment which either seeks unduly to liberalise transport conditions or restrict them is doomed to failure. I have indicated that I am willing to participate in constructive dialogue with a view to reaching a speedy agreement and an early improvement of transport conditions.
One of the major political aspects of the dossier concerns travelling times. The Commission proposes to replace the current rules by a simple scheme for all species involving a nine-hour maximum travelling time, to be followed by a minimum of twelve hours' rest if the journey is to be continued. It is no accident that these times coincide with the travel and rest rules applicable to drivers. Hence, enforcement should be much more straightforward – a crucially important aspect of this legislation as far as I am concerned.
I am prepared to consider variations on the theme proposed by the Commission in order to reach a durable compromise. However, let me be very frank: I cannot accept amendments which have as their practical effect a ban on the transport of live animals whether for slaughter, further rearing or breeding purposes. I believe such a move would be illegal and of the Treaty. It would be liable to be struck down by the Court. In all events, there is no chance of such an initiative being supported in the Council. That is why I have been suggesting the adoption of an intelligent and sophisticated approach to the improvement of animal welfare. Putting it bluntly, tilting at windmills will be poor consolation if the greatest opportunity in a decade to improve welfare arrangements is not to be grasped.
.  Mr President, I thank the Commissioner for his initial contribution. However, before I add my own comment to the new animal transport directive, I should like to dwell briefly on an event in my own country, namely the departure of our Queen Mother, Princess Juliana. During her reign, she always showed a special interest in the agricultural sector and cattle farming in my country. To her, each and every human being and animal mattered. I would like to commemorate her today at the start of this debate and commiserate with her family and with all those who will miss her.
The review of Directives 64/432/EEC and 93/119/EC on the transport of animals has been rather a long time coming. I appreciate Commissioner Byrne's contribution, because after our debate on the resolution of 2001, he took up the gauntlet after all. In addition to animal welfare, it was mainly the FMD crisis and the outbreaks of swine fever that were reasons for me as rapporteur to subject legislation to a thorough overhaul.
I have to say, though, that the Commission's proposal does not offer a real choice. Given the proposed time limits of nine hours in transit and twelve hours rest, with unlimited repeats of this cycle, and the very generous expansion of space allowance per animal, one can confidently conclude that transport in excess of nine hours would become unaffordable. As rapporteur, however, I distance myself somewhat from that approach, because it does not do any justice to the already difficult income situation in cattle farming and because the limitation of the risks of animal diseases and the regularisation of the slaughter practice are insufficiently addressed. Moreover, too much space per animal leads to an unnecessary risk of injury during transport, so let me now set out the line I have decided to take.
First of all, transport up to 100 kilometres should be kept outside of the scope of the directive, to avoid the so-called farmers' transport for slaughter and productive cattle from becoming unnecessarily expensive. Moreover, this transport mainly involves regional cattle farm systems and during these transports, there are hardly ever, if any, problems involving animal welfare.
Secondly, space allowance requirements for cattle for slaughter should not be considerably altered. The restriction in the transport of cattle for slaughter to nine hours or 500 kilometres, the time and distance covered by 97% of cattle transported for slaughter, already applies. Transitional provisions should be put in place, though, for regions that have few slaughterhouses or special market problems. In addition, I should like to argue in favour of specifically promoting the establishment of slaughterhouses in regions where animals are kept. Why, when milk and sugar are generally processed in the regions where they are produced, would this not be possible in the case of animals for slaughter?
Thirdly, with regard to productive cattle and traditional systems for fattening animals, I suggest a transport limit of 30 hours, including eight hours rest, but no unloading at staging places. I would also argue in favour of a separate regulation for cattle for breeding and racehorses, with a strict rest and feed regime. In general, however, the transport conditions for this group are already excellent.
Fourthly, I am in favour of more, and also more specific, controls of international transport. This point, in particular, is the Achilles' heel of current EU practice.
Fifthly, I would like to see rest periods and driving times in existing EU directives for the transport sector coupled to fresh legislation. Furthermore, the GPS system should be introduced for international transport, so that unnecessary bureaucracy is prevented and controls can be carried out much more effectively.
The fact that especially this latter point is no unnecessary luxury has, , been demonstrated in unannounced road checks in Austria, where no less than 50% of the animal hauliers appeared to break the law. It also raises questions when no fewer than 221 000 live cattle are exported to Lebanon every year, which translates into an entire cow for every two families in Lebanon on an annual basis! As far as I am concerned, there is every reason to adapt legislation, particularly with regard to the transport of animals for slaughter. I would therefore urge my fellow MEPs to support Amendments Nos 1 to 97 inclusive, Amendments Nos 109, 110, 111, 112 and 115. This strikes the best balance between animal welfare and what cattle farmers would find economically acceptable.
If the Council adopts this proposal, cattle farming in Europe will not be squeezed out of the market and animal welfare will enjoy a structural improvement. I would ask the Commission and Council to adopt a preliminary position at this stage. Finally, I should like to thank the different groups for the excellent cooperation during the preparation and discussion of this report.
. Mr President, the Environment Committee's opinion on this issue was very positive: it was clear that the committee wanted to stand by the position taken by many Members of this Parliament – over 400 Members signed a resolution calling for 8 hours as a maximum overall journey time. In relation to the Commission's proposal, many of the amendments tabled by the Environment Committee were not taken on board in the Committee on Agriculture and Rural Development, but I hope the amendments that have been tabled will be supported when the vote takes place.
The rest period on the vehicles, for example, is completely impractical. A rest period on a vehicle cannot be considered as a rest period for a number of reasons. Firstly, conditions do not change at all for the animals. It would be very difficult to water and feed those animals unless the vehicle is equipped to make that possible. If that were the case, it would be economically unviable for transporters to have such a vehicle. It is going to be very difficult to look after the animals if the rest period is on the vehicle. How are dead animals going to be removed from the vehicle?
There was a recent case in Ireland in relation to Pandora, which said it did not want to transport live animals any more, presumably for economic reasons. They can see it coming in the future.
Also, in relation to the continued cycle, the idea of a period of rest on a journey that can continue indefinitely is completely unacceptable. Even the industry does not agree with the rest period on the vehicle. This is one of the key issues that have to be addressed in Parliament this week.
In relation to fraud in export refunds – an issue that came up during last night's sitting and in the media recently – one of the ways to avoid that would be to get rid of export refunds. The vast majority of European citizens do not want their money used to subsidise the inhumane transport of animals, which causes untold and unnecessary suffering. I agree with Mr Maat about the provision of local abattoirs. In some places in Germany, mobile abattoirs are provided to slaughter animals if no abattoir is available locally. We must ensure that animals are not subjected to unnecessary suffering, and this is clearly unnecessary. The Environment Committee is strongly of that opinion.
Mr President, firstly I would like to thank Mr Maat for bringing forward a very practical report on animal transport, because it is absolutely sure that we all want to see animal transport tightened up. It is a very emotive issue, nowhere more so than in the UK. I would also like to thank him straight away for co-sponsoring my amendments to ask the Commission and the UK Government to look for an opt-out, especially on the transport of live horses to the continent for slaughter. This is something that has not happened in the UK for over 70 years, and we want to make sure it does not start to happen again. I thank Mr Maat very much for that.
One of the good things about Mr Maat's report is that he has differentiated between animals going for slaughter and those going for further fattening. There is no justification for taking animals on huge journeys for slaughter – whenever possible they must be slaughtered in the country where they are reared. We have also heard that at the moment about EUR 52 million is still being paid out on export subsidies. A lot of these cattle are going to Lebanon, and their journeys do not end there: they continue for a great many hours after that. We have to make sure we put an end to that.
As we put this legislation in place, one of the keys to this whole process is proper enforcement: to ensure that we have the right type of lorries and the proper rest periods. We must also ensure that if these international transporters do not meet the requirements, they have their licences taken away. This would send a very clear message to the industry that you cannot abuse the system.
What we are trying to do is good, and we need to get the right type of transport in place. I disagree with the Commission proposal on the idea of a 12-hour rest on a lorry, especially if it concerns sheep. This is not practical and we must have an overall end to the journey. That is what Mr Maat is proposing in this report. I very much recommend the report to the House.
Mr President, first of all, I should like to thank my esteemed fellow MEP, Mr Maat for his outstanding work on the report and also for the very constructive cooperation we have enjoyed.
Only because of the rapporteur’s persistence and huge efforts have we got so far as to have the report on the agenda for this part-session. Animals will benefit from the fact, and it should be to the delight of the many Europeans who are concerned about animal welfare. On behalf of the Group of the European Liberal, Democrat and Reform Party, I have tabled an amendment that limits the journey time for animals for slaughter to eight hours. There was no majority for this in the committee, but hopefully there will be a majority for it during the vote.
I am genuinely pleased that the Committee on Agriculture and Rural Development adopted my amendment concerning differentiated places in the case of journey times of less than four hours, for this will contribute to still more journeys taking place over short distances and, thus, to animals remaining in their countries of origin and being slaughtered there.
In addition to journey times, there must be a lot of focus upon the conditions under which animals are transported, for even a journey time of two hours can be too long if the conditions are not as they should be. I am therefore delighted that the proposal on the table contains so many good decisions about ventilation, temperature and gradients of loading ramps. In that connection, it is definitely also worth mentioning that certificates are now being demanded of haulage contractors and that there is a demand for drivers and others who have dealings with animals to be trained to recognise and respond to issues concerning the animals’ welfare.
Mr President, we are dealing with an important issue which, like many other issues, faces scientific uncertainties. What is peculiar about this issue is the erratic nature of the Commission’s proposals.
Faced with the difficulties of defining animal welfare in an objective manner, the Commission has been making proposals by trial and error. Having tried to apply the inapplicable rest centres, it is now making the current proposal which is just as extraordinary, in my view. How can we imagine that an extended stop during the journey can benefit animal welfare? Looked at in this way, it seems to me to be extremely simple-minded.
We can imagine the effects of such a proposal if applied to ourselves. Allow me to offer this comparison: if on a car journey, just before reaching our destination, we were obliged to stop for a considerable length of time, without getting out of the car, our nerves would naturally suffer considerably.
While the Commission's proposal poses serious problems in terms of rigour, we must acknowledge that the draft report, despite the efforts of Mr Maat, represents little more than ‘every man for himself’.
Firstly, a distinction is established between animals intended for slaughter and animals intended for fattening. Why should animals intended for slaughter have more right to well-being than those intended for fattening? As far as I am aware, according to the Treaties, all men are equal, and animals as well. It is clear that the draft report guarantees that 40% of Dutch exports of pigs go to their farthest destination: the Spanish market. Alright: 1 400 000 pigs will be able to travel for 30 hours, while the poor pigs intended for slaughter will have the right to a final wish and will not be able to travel for more than nine hours. What a wonderful achievement for the welfare of animals! It is true that, with the nine hours, pigs originating from Poland, for example, will be able to be sacrificed in certain nearby countries, leaving the added value there and not exactly promoting compliance by Polish slaughterhouses with Community legislation.
In my opinion, this draft report addresses many issues and not simply animal welfare. We must recognise that nobody transports animals for the fun of it. The transportation of live animals is expensive and complicated, and is only done when necessary. I believe that the essential thing as far as the welfare of animals is concerned is to reduce the total travelling time for all animals.
Mr President, it is nothing short of a tragedy that the Commission proposal before us is not proposing an end to the long-distance transport of farm animals and a ban on live exports. Huge numbers of people oppose live exports; they are unnecessary, cruel and unjustifiable. My Amendment No 114 would enable Member States to ban them, and I urge colleagues to vote for it. This is not 'tilting at windmills', as Commissioner Byrne put it. It reflects public opinion, it respects much scientific opinion and it is the only humane and acceptable approach.
That the EU can continue to allow animals to be transported across Europe for many hours – sometimes over 40 or 50 hours, sometimes up to 90 hours – is completely unacceptable, both from an animal welfare point of view and from the point of view of trying to prevent the spread of disease. It is therefore crucial that Parliament accepts our amendments, particularly Amendment No 123, for an overall, final maximum journey time of eight hours for slaughter and for fattening.
Although it now seems that the United Kingdom Government is apparently – at the last minute – supporting the amendments for an overall eight-hour limit, I fear that this can only be a cynical PR stunt, since for the last six months it has been wrecking just such an outcome in the Council of Ministers. Not only that, but the United Kingdom Government has also completely failed to guarantee to protect our horses from being exported to the continent for slaughter.
These are hugely important issues and we must make sure that our parliamentary response addresses them properly.
Mr President, the EU is the reason for the long journey times for animals. The implementation of the internal market has required the elimination of the veterinary borders. Systematic veterinary controls at the borders are viewed as technical obstacles to trade. It must be possible to transport livestock freely around the whole of the EU like any other goods. Effective border controls on the transportation of animals are being made unlawful. The Commission’s proposal is a consistent implementation of this idea. The Commission’s proposal ensures that the fullest possible use can be made of all the economic advantages. A small pig born in Sweden can be fattened in Portugal and slaughtered in Poland, as long as savings are thereby made. That is the heart of the Commission’s proposal. Animal welfare has nothing to do with it.
Long journeys amount to cruelty to animals, and livestock diseases are becoming more widespread. Veterinary safety is threatened, with animal and human health suffering as a result. For example, we now have the multi-resistant salmonella DT104 in Denmark. This must be stopped. There must be legislation in relation to the internal market.
Amendment No 100 exempts livestock from the rules governing the internal market. It must be possible to devise more far-reaching national rules governing the transport of animals and the equipping of vehicles. It must be possible to introduce veterinary inspections at the borders with attendant quarantine arrangements. This will be effective in limiting livestock diseases, and it will decisively reduce the number of long journeys so that, as a minimum, the longest journeys will be of eight hours. Moreover, this will apply to all animals, both those that are going to slaughter and those that are for fattening.
In another amendment, I propose that, for journeys of over eight hours, there should be systematic veterinary checks at the beginning of the journey and on the unloading platform at delivery. That is necessary in order constantly to evaluate whether the journeys have been defensible in terms of the animals’ welfare. At present, it is only the driver who provides feedback on the schedule, and this feedback contains no information about the condition of the animals. In the amendment, I also propose that animal transport exceeding eight hours should be subject to a levy towards the funding of checks and supervision. If the controls are to be effective, they will involve costs. The expenses linked to this aspect of livestock production must be defrayed in the form of a charge paid by the haulage contractors to the local authorities. There is no question of an EU tax.
Mr President, Commissioner Byrne, the incredibly detailed draft regulation that we are debating this morning is a perfect example of a useless text. There are already sensible provisions regulating the transport of animals and favouring their well-being, which is one of the characteristics of the European agricultural model. The only problem is that these provisions are not adequately applied everywhere and are not monitored enough. Rather than, however, ensuring that there is better application and control – too difficult a task – the Commission decided that it was more rewarding for it to once again rush headlong into regulation by presenting us with this hefty new tome which concedes to the most radical demands of the ideological lobbies whose influence it is under.
The major repercussions that its wording could have on our transporters and breeders are of little importance to the Commission. It is not visibly the problem of the European Commission which, as is its wont, does not even think about providing, alongside the legislative project, a study of the impact of the measures that it is proposing on the activity of the professionals concerned. We had lengthy discussions in the Committee on Agriculture and Rural Development about how steep access ramps to livestock trucks should be. Should they be no steeper than 33.3% in relation to the horizontal, or 30% for pigs, calves and horses, and no steeper than 50% or 30% for sheep and cattle other than calves, provided that the ramps are equipped with cleats at intervals of no more than 30 centimetres? All that remains to be taken into account is the friction coefficient of the hooves on the ramp. This gap will certainly be filled in the next draft regulation submitted to us by the Commission.
Frankly, is it really our role to overburden our producers, breeders, transporters and wealth and employment creators with such meticulous instructions and to force them into such a tight straightjacket? Is it not downright suicidal to establish such heavy burdens and such costly constraints only upon European economic operators in a context of free trade where we ourselves are managing without regulatory instruments? Is that not working to benefit third countries, discourage our producers and encourage imports?
Despite the few common-sense remarks inserted by the Committee on Agriculture and Rural Development, such as the need to slaughter livestock as close as possible to the place of rearing, the structure and the spirit of the Commission regulation basically remain intact. This is why, Mr President, we will vote against this damaging text.
– Mr President, animals in the past, apart from those traditionally involved in transhumance, did not travel long distances and so throughout their lives they only made the journey to the slaughterhouse. Today, however, the problem of regulating the various aspects of transport has become a major component of legislation in the animal production sector.
The first requirement that has arisen concerns health, especially the spread of transmissible diseases. Added to this is the increasingly important question of animal protection and stress factors. Animal welfare during transport more directly involves operators other than farmers, even though the latter often suffer its consequences, both upstream, when they receive the animals to be added to their holdings, and downstream, because of the effects that transport can have on quality and hence on the return they get for their products.
Legislation protecting livestock during transport, in particular the regulation on which we are preparing to vote, is based on scientific and technical evidence. In this specific instance, we recall the studies following the report by the Scientific Committee on Animal Health and Animal Welfare, which took into account over 300 sources and drew up 55 recommendations. If we consider the five freedoms mentioned in the Bremmer report in 1995, we realise that the unloading, loading and moving operations will have a profound effect on each of these five freedoms. Indeed, it has been proved that this set of operations causes the animals greater stress and suffering than any other farming practice.
I therefore think that the maximum hours proposed and the system of rest periods are too reductionist, and the reasoning adopted in support of shorter travelling times cannot be justified from a scientific point of view: the Scientific Committee itself did not set this limit when it drew up its report. There is no doubt that transport can have a great many adverse effects on animals, but the whole situation must be analysed in technical terms for the good of both the animals themselves and the operators.
Mr President, the objective of this Directive, which is to ensure that animals are transported in dignified conditions, deserves all our support, but we want all decisions we adopt in this regard to be based on scientific and technical criteria.
Furthermore, we must not forget that the transport of animals is subject to the rules and standards of the internal market and that we cannot legislate without taking account of economic reality, because surrounding the transport of animals there is economic activity for many areas of the European Union.
We cannot agree with the rapporteur’s proposal with regard to the difference between animals intended for slaughter and animals intended to live. Dignified transportation affects both equally.
With regard to the duration of transportation, from the outset the Commission has maintained its desire to bring the permitted duration of transportation into line with social legislation, but the truth is, Commissioner, that the best thing for the animal’s welfare is to reach its destination as quickly as possible. A rest of 12 hours for animals in the vehicle blatantly violates the welfare and dignity of the animals being transported, but the restriction of nine hours’ transportation also blatantly violates the principle of the internal market. We therefore believe that the coherent and correct solution or proposal will be to establish the obligation for two drivers, with a cycle of nine hours which would allow for a brief rest in order to be able to continue another cycle of nine hours in the transportation.
Finally, I would like to say that we believe that all our efforts on this proposal to guarantee the dignity of animals in transport must focus on good conditions for the vehicles which transport them, good preparation of the people responsible for the transportation and, above all, ensuring that the rules we decide on here are complied with throughout the territory of the European Union.
Mr President, I thank Mr Maat for the skilful and sensitive way in which he has handled a complex dossier. I am particularly grateful that both the Commission proposal and the report recognise the practicalities of transporting animals in remote and island regions, such as the Highlands and Islands of Scotland.
The distinction between journeys for slaughter and for other purposes is an important one. Other than in the most exceptional circumstances, eight hours on the road should be sufficient for slaughter and the recommendation in the report to promote the use of local slaughterhouses should make these circumstances less likely.
Movements of animals for other purposes – such as bringing on, breeding or restocking – may genuinely require longer journey times. However, both the Commission proposal and the report seem to allow too great a repetition of travel time sequences. Our Amendment No 105 seeks to place a limit on these, but one that is still consonant with reasonable farming practices.
– Mr President, it is good that greater attention is to be paid to animal welfare requirements in future by shortening transport times and improving transport conditions. It is far more important, however, that there should be a marked reduction in animal transports themselves. That really would be in the animals’ interests, and it would also make it more difficult for dangerous animal diseases to spread and reduce environmental pollution from carbon dioxide emissions.
Most people think it is uncivilised to drive animals hundreds or even thousands of kilometres across Europe and the world for slaughter. They rightly demand that animals be transported to the nearest abattoirs and be marketed from there. It is after all much easier to deliver frozen meat to remote areas.
Transports of slaughter animals should be limited to four hours. That is long enough to reach an abattoir from almost any farm anywhere in Europe.
The report says the cross-border transport of animals is necessary because of the unequal distribution of resources and demand, owing to geographical and historical factors. I cannot support that view. EU subsidies have nevertheless been widely used to encourage concentration of abattoir capacities.
The main reason is the policy of liberalisation and concentration, which is destroying regional trade patterns. So long as this policy is applied, everything that is to be done to protect animals during transport will be treating the symptoms and not the cause. What the report says about giving priority to slaughter close to place of rearing, financial support for local slaughterhouses or the use of mobile slaughterhouses will be impossible to achieve in a European Union of 25 Member States. The reality is different. The merger trend in the slaughtering industry is continuing. The distances over which animals are transported are growing. Monitoring animal transports from space by satellite positioning may be a very interesting technology, but it is just one method of surveillance, of which in my view we have too many. The effectiveness of all methods should be looked at again.
This report ought to be promoting regional business cycles. That is why I can and must say that it needs to be completely revised to that effect.
Mr President, every day, animals are transported for appallingly long distances across our continent. Dutch pigs spend 30 to 40 hours being transported to Spain and Italy; Irish sheep travel to Greece and even the Middle East. Transport times of 90 hours are not uncommon. That is cruel. Horses from Eastern Europe are taken to Italy and Greece. That should stop, but the Commission has not proposed anything to that effect, and unfortunately, Mr Maat's report does not call an end to appallingly long transports of this kind either.
More than one million Dutch pigs travel over the Alps and Pyrenees to Italy and Spain in order to be fattened there. My group, the Group of the Greens/European Free Alliance, wants to put a stop to this. Although Mr Maat has joined 333 MEPs in signing the written declaration to call an end to all animal transports lasting over eight hours, he is now sadly backtracking. This is, regrettably, typical of the Christian Democrats, for whom economic interests take precedence over animal welfare. For my group, precisely the opposite is the case, and a huge number of Dutch people and Europeans are on our side.
The discussion in the Council, it has to be said, is even worse. Nobody in the Council is calling a halt to anything anymore. We have to stand firm on our views, give a clear message and not give in at this stage, for otherwise, alas, the Council will make an even worse job of it.
Mr President, I should like to comment on the Commission recommendation concerning staging posts when live animals are being transported from one Member State to another within the Union. Whilst the welfare of animals being transported from one jurisdiction to the next must be of paramount importance, I do not believe the policy direction proposed by the Commission to Parliament with regard to this measure is correct. Staging posts were originally introduced as a disease-control measure when the problems concerning BSE were first discovered. A lot of research has been carried out in Ireland on the merits or demerits of staging posts in general, and studies by leading agricultural research institutes have shown that it is better for animal welfare on long journeys between Ireland and the continent that staging posts remain. Staging posts allow animals to be unloaded, watered and rested, and also the essential cleaning and rebedding of trucks.
The Committee on Agriculture and Rural Development recently approved an amendment which stated that the competent authorities in each Member State shall identify a sufficient number of suitable unloading premises and notify the European Commission at regular intervals. This is a wise approach by the Committee on Agriculture. We all want to see the welfare of animals being transported long distances protected. The provision of proper conditions for live animals moving from one Member State to another must be guaranteed. However, how do we ensure that this is the case? I for one believe that the retention of staging posts is of key importance in this regard, and I am certainly not alone in this view.
Mr President, as long as people eat meat the treatment of farm animals will be the subject of lively debate. The Committee on Agriculture and Rural Development wisely chose Mr Maat to prepare this report, which largely succeeds in reconciling animal welfare with the economics of farming. The fact that over 450 amendments were tabled showed the extent of interest and the wide range of opinion as to detail. Mr Maat handled this with skill, but on such a high-profile issue the amendments tabled before Parliament calling for even tighter conditions were to be expected.
The committee's report achieved a number of important objectives: a reduction in travelling times; upgraded transport conditions, including provisions for rest periods, feeding and watering; additional training for drivers and animal handlers; improved enforcement of the rules; stronger rules relating to journey planning and registration; satellite monitoring of vehicle movement; the ability of Member States to ban export of animals for slaughter is included; there is a preference for slaughter near to the farm and encouragement for mobile slaughterhouses.
Looking ahead, we must ensure that the rules are properly implemented, that transport as meat increasingly becomes the norm, and that the rules are driven more by science than by emotion. I shall support the report and look forward to early adoption of the revised rules. The provision of a review clause would be helpful and I trust the Council will introduce this.
– Mr President, ladies and gentlemen, 95% of live animal transports are by road and we are all familiar with the images of tormented animals confined in a very narrow space for days on end as they are transported across Europe and beyond. There can be no doubt that something needs to be done. I support the proposals made in this report that will help to improve standards in live animal transports, such as setting minimum standards for the vehicles used, but above all the introduction of additional supervisory measures, because however good the rules may be, they will not work if there are no controls. There are already plenty of rules, but enforcement and controls are lacking.
Amendment No 2, of which I am a co-signatory, is designed to clarify the term ‘journey’ in order to prevent the maximum duration of transport being exceeded by the back door, so to speak. Transport times must be reduced in any case. The vote has been brought forward to today. Amendment No 81 states, and I quote: ‘sequences of travel times may be repeated during a journey’, which means there can be repeated journeys and the time limits can be avoided. As a block vote has been applied for, it is no longer possible to vote against Amendment No 81 on its own. I consider that unacceptable.
The best thing would be for animals to be transported as little as possible. That is probably pie in the sky. We must be clear that sales-based support for live animal exports is an incentive and that we are therefore deceiving ourselves if we want to cut animal transports to a minimum so long as such support continues.
– Mr President,I too would like to thank the rapporteur for producing an excellent report. Animal welfare must be ensured during transport. This is an important issue. Most consignments are of course undertaken in the proper manner. We have nevertheless seen horrendous instances of problems occurring. They have to be eliminated by means of clear regulations and effective monitoring.
Circumstances vary from Member State to Member State and region to region. The circumstances in Finland are the ones I know best, especially in the sparsely populated areas of the north. Distances there are long, farms are few and far between, and slaughtering is concentrated in just a few large units, partly owing to stringent EU regulations. Animal transport is nevertheless handled excellently. Vehicles have camera surveillance and air-conditioning, and the animals are loaded using lifts.
The proposed maximum transport time, however, is not totally adequate. It is necessary for the welfare of the animals that a derogation is granted in the case of sparsely populated areas, mountains and islands and that this time limit is extended. A derogation is also required for the transport of breeding calves. Keeping animals on vehicles during long breaks or unloading them periodically is impossible. If this derogation is not granted, agriculture in the peripheral regions of the Union will become impossible, which surely is not the purpose of the report. The Committee on Regional Policy, Transport and Tourism agreed to the derogation, and it is also contained in Mr Maat’s report. I hope that Parliament will also agree to this derogation and that agriculture may also be able to continue in thinly populated areas.
Mr President, for us, the European Commission’s proposal in this area is completely unacceptable. It seems as if the starting point for the proposal was that it should be about goods being transported as efficiently as possible in an internal market. This is a mistaken point of departure. We should instead be proceeding on the basis that what is at issue here are animals, that is to say sentient creatures. It is this insight that is the very basis of the rules to be adopted.
We in the Nordic Green Left welcome the fact that the committee has made this progress. We believe, however, that still further progress can be made in several areas. We shall vote in favour of the Member States being entitled both to introduce and to retain national rules that are stricter than the EU rules in this area. That applies not only to journey times. We recommend that an absolute maximum of eight hours be introduced for journeys and that it should not be possible to circumvent this time regulation with reference to rest time in the vehicles that are being used for transportation.
The rules in the Commission’s proposal relating to space in the vehicles used for transportation are inadequate and need to be improved. We believe that the same rules should apply to all types of transport, irrespective of whether it is transport to slaughter or transport for fattening elsewhere. Strict rules regarding this point are positive above all in terms of the animals’ well-being, but also because they will favour local abattoirs and the development of mobile abattoirs.
I wish to add a few words about the EU’s export refunds in connection with the export of livestock from the EU. Large sums are at present used for these export refunds. This practice is completely indefensible. It means direct support for comprehensive cruelty to animals, with very long journey times. It is entirely obvious that there are large problems involving the misuse and direct misappropriation of money within this sector. Budgetary control is very deficient in this area. It is not reforms that are needed where this issue is concerned. Refunds for the export of livestock from the EU should instead be completely abolished as quickly as possible.
Mr President, I welcome Mr Maat's attempt to tackle this very difficult subject. Animal welfare is a very emotive issue in many ways, so any new legislation must be based on sound veterinary and scientific information. To judge from the amount of lobbying on this issue, this is clearly a very important issue for the citizens of the European Union.
I particularly welcome amendments acknowledging difficulties facing remote and peripheral areas for the transportation of animals – including Wales and the Western Isles of Scotland. That is an important inclusion within the body of the report. I hope we do not get bogged down, for example, in whether it is to be eight or nine hours. Rather, we should focus on what in my view is the far more important issue of proper policing of the regulations and ensuring that the rules are as practical and as workable as they can be.
I would like to see the live trade ultimately replaced by a carcass trade, with animals slaughtered locally. We know of the dangers of not slaughtering locally in the wake of the epidemics of foot-and-mouth and other diseases, where because of transportation of animals, those kinds of diseases spread across the country far more easily. Where the transport of live animals is necessary, I hope we will end up with legislation that is both firm and fair for the industry.
– Mr President, I have always held that the degree of civilisation of a people can also be measured by how much they respect animals. In this regard, I should like to thank Mr Maat for his excellent report, which is a move in this direction, and for the improvements made in the Committee on Agriculture and Rural Development, which, in relation to the Commission proposal, help to give a more civilised image of our continent in the field of protecting animal rights. Of course, it is not just a matter of image – of projecting a more humane image outside the confines of the European Union – but it is also, and I might say above all, a matter of substance.
Some aspects of the problem involve animal health, as has already been mentioned. Let me underline a few of them. First of all, the maximum length of time spent on the road: given that livestock should be moved as little as possible, it would be appropriate to limit transport to eight hours or 500 km per day at most. That would apply both to slaughter animals and to those intended for fattening. As regards the transport of animals for breeding, shows and competitions, however, transport for more than eight hours should require the use of special vehicles. What does ‘special’ mean? It means that these vehicles should be fitted with equipment to measure the temperature and humidity in the livestock compartment, and there should be a forced ventilation system that operates when the vehicle is stationary.
Finally, in addition to the quite reasonable requirement of special training for drivers of vehicles intended for the transport of livestock, because we know that inappropriate driving inevitably causes the animals serious and unnecessary damage and suffering, I should also like to underline the need for an official veterinarian to be present while the animals are being loaded. This is to ensure that the rules for transport – the fitness of the animals to travel, and the minimum space allowances – are observed. For this reason we particularly support Amendments Nos 121, 122, 123 and 124.
– Mr President, Commissioner, ladies and gentlemen, I, too, would like to begin by thanking the rapporteur, Mr Maat, most sincerely for his report because he really has tried to reconcile the very contrary positions of the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Policy in a document that we can live with.
I would also like to support what has already been said today. Animal welfare must be dealt with scientifically and not just emotionally. The avoidance of unnecessary animal transports and the protection of animals during transport are fundamental concerns of agriculture, especially of farmers and producers. It must be ensured, however, that the statutory provisions are realistic and that their enforcement will not place our European farmers at a competitive disadvantage. It must all remain within a sensible economic context and it must also comply with the European Union’s laws. That was also something that Commissioner Byrne mentioned.
It is of course in everyone’s interest – farmers, animal welfare and the animals themselves – that animals should arrive at their destination safe and sound and in the best possible condition. This is particularly the case of animals for slaughter because the quality of the meat depends on it. Let me make one observation here, Mr President: once the animals leave the farm, they are in fact no longer the producer’s, the farmer’s responsibility, but the responsibility of the carrier or buyer.
I am also very grateful to the rapporteur for paying attention to traditional pasturing and transhumance, which is absolutely essential in mountain regions.
One last thing. An international organisation called PETA is currently mounting a large-scale campaign in Austria, and I believe in other Member States as well, about the keeping and slaughter of farm animals. The treatment of animals is being compared with the horrors of the Nazi regime. That is an insult to all those who perished in the Holocaust, and I ask you to protest against it.
Mr President, the Commission has given its proposal for a regulation the title ‘Protection of animals during transport’. I should probably say that, in my view, there is a considerable disparity between the title of the proposal and its content.
With the Commission’s proposal, it is still possible to transport animals thousands of kilometres throughout Europe under wretched conditions and, moreover, without the animals being allowed at any time to leave the lorries. In my view, that cannot be called protection of animals during transport. Nor do I think that the report by the Committee on Agriculture and Rural Development remedies the Commission’s proposal, and I therefore hope that, in the vote, Parliament will stick to the position it has, moreover, held for two years that the transport of animals to slaughter or for fattening should not be for periods in excess of eight hours or for distances in excess of 500 kilometres. Because it is defensible in terms of animal protection, that would be the proposal to implement.
I am, moreover, also able to support our obtaining better conditions for animals during transport. There is a long list of amendments that I think would remedy some of the shortcomings in the Commission’s proposal, so that animal welfare is given precedence over the financial considerations that otherwise govern the transports.
I also think it important that we implement tighter controls, including random checks on the roads. I believe that these would be some of the most effective measures that could be implemented.
As others too have mentioned, I think that export refunds for livestock should be abolished. It cannot be right that, under the EU system, we give direct transport subsidies to these long transports of livestock. Finally, I also think that individual countries must be entitled to give higher priority to animal welfare and so to lay down more restrictive rules than those proposed by the Commission.
I hope that the majority of Parliament will show that it is considerations of animal welfare that are crucial in connection with the transports.
Mr President, the problem here is that Member States fail to enforce the rules in far too many instances. Therefore, there are horrific cases of animal cruelty and far too many cases of animals – living creatures – simply being treated like so many nuts and bolts on a manufacturing production line. The Commission does not have a police force, and I recognise the attempts being made by the Commissioner to try and introduce a system that is more capable of being enforced.
However, that is no way near enough. Inevitably horrific practices will continue to occur. We will find many instances of dead animals being left amongst live animals on journeys taking many days. It is now some 150 years since refrigeration was introduced, which allowed beef from Argentina to be imported into Europe. It is simply incredible that all this time later we are still transporting live animals huge distances within our continent. The time is going to come when we will impose a ban on this, when carcasses only will be permitted. Refrigeration permits this. We should introduce a ban on the transport of live animals at the earliest possible moment.
Mr President, I congratulate Mr Maat on his efforts because he tried hard to reach consensus. I want to put on the record the total commitment of farmers to animal welfare. Animal welfare is central to the ethos and the profession of farming, and I am amazed that there are always people in this House who would like to convey an alternative impression.
Animal transport is central to Ireland's agricultural economy. We export 90% of our entire production, be it processed or live. Much of the discussion in committee centred around transport of mature animals for slaughter on mainland Europe. In the case of Ireland, we export young animals for finishing; so live transport is essential and central to the agricultural economy.
The retention of staging posts is important and the question of density also has an impact on the economics of transport. The provision of staging posts, therefore, is a central requirement.
Finally, decisions must be made on scientific findings and I draw the attention of the House to the findings of the recent report prepared by Dr Bernadette Earley, which presented a very coherent, balanced and objective view of live animal transport to the Committee on Agriculture and Rural Development.
Mr President, ladies and gentlemen, every year, millions of animals are hauled across Europe, quite often under dire circumstances. This should stop. The Commission has come up with a plan that definitely improves the transport of animals, and, in its opinion, the Committee on Regional Policy, Transport and Tourism has imposed strict conditions with regard to the way in which this is done by road. Animals’ welfare should be improved, control should be stepped up and enforceable, and the personnel should be better trained. The Committee on the Environment, Public Health and Consumer Policy has tabled an opinion to the same effect, but unfortunately, the Committee on Agriculture and Rural Development has not adopted all recommendations.
Do not get me wrong; Mr Maat's report is sound and considerably improves the Commission's plan. For this, the rapporteur deserves all credit, but a number of important issues remain outstanding, and I should like to ask you to put this situation right. Transport should be of a high quality, so that the welfare of the animals is optimal and stress during transport is minimal. I think we are accommodating these requirements with this report, but the driving times should also be restricted. There is no reasonable explanation for the fact that transport of slaughter animals is being restricted, while that of animals destined for fattening is not. We must apply one rule for all and restrict transport in both categories.
The hauling of animals should stop. We in this House said this years ago and underlined this once again by a large majority in a written declaration in 2003. We now have the opportunity to translate our requirements into legislation. Let us seize this opportunity with both hands.
I should therefore ask you to support the amendments in which driving times are restricted, the beginning and end of journeys are defined effectively, the presence of a veterinarian is made obligatory and animals in lorries are given sufficient space. These are Amendments Nos 121, 122, 123 and 124.
Mr President, at this stage of the debate we have said practically everything in favour and against the Commission’s proposal, which, as Mr Jové said – and I entirely agree with what he said – is being made by trial and error, with no technical or scientific rigour, and without taking account of the fact that, according to the legislation in force in the European Union, we must promote the free movement of goods, persons and capital between all the Members States of the European Union, including the outlying and accession countries, which from 1 May will be full Members.
This is not a proposal for the welfare of animals – the welfare of which I support entirely. How can we try to justify this being applied to animals for slaughter and not to all other animals? Transport and welfare affects all animals, not just those intended for slaughter, or is this perhaps a commercial measure, a commercial restriction? What do we want? For the peripheral countries to be left out of the market? What is the technical and scientific basis for laying down this differentiation in European legislation? Why are we justifying four hours, eight hours, nine hours? Why increase spaces? In order to increase costs? Whom does this benefit? The animals are seriously harmed, because of the risk of the friction, rubbing, injuries and fights which may arise. What is the justification? This is demonstrated by scientific and technical studies carried out at European level by the association of transporters.
Nor do I want to go into loading and unloading operations, temperature, etc. This is not justified either, which is what the report attempts to do in technical terms. We call for support for the amendments we have presented so that specific treatment is given to peripheral areas – Sweden, Finland, Portugal, Italy, Spain, etc. – so that we are not left out of the market. With proposals of four hours, in my region I cannot even get from one part to another, let alone participate in other international markets, which is my right.
– The many opinions and different arguments show what a sensitive subject this is and what a sense of responsibility we need to show here. We are talking about transports of living creatures with which people work and in which they trade and which, in the end, are also eaten. Everyone who is not a vegetarian must acknowledge that. The question is: how do we treat those animals? The question is also: why do animals have to be transported so far? Is it necessary for animals to be transported across half of Europe to be slaughtered? No, it is not. That is why this report clearly calls for slaughter animals to be slaughtered within a 500 km radius. I believe we must insist on their being able to be slaughtered within that radius. It must be no excuse to say there are not enough slaughterhouses; we must ensure that there are. That will stimulate the region’s economy and be of particular help to the animals. That is one of the most important points and also one of the trickiest: how far should animals be transported? Animals for fattening are counted as animals for slaughter, but I believe we should nevertheless make a distinction here. Animals for fattening should not be lumped together with slaughter animals, but they should be taken to a farm within the same short distance.
Another important point that seems to have been overlooked is that controls are carried out. There is a directive; there used to be one. If anything went wrong, it was because the system was not working. It was the failure to implement the directive properly in the Member States and the inefficient control system that caused and still causes animals to suffer. I believe that needs to be said. The best rules and the best directive are useless if there are no controls and they are not enforced. In the end, that is the decisive factor and that is what will benefit the animals.
Mr President, I welcome this report and congratulate the rapporteur on the tremendous work he has done.
This topic has been the subject of debate for a long time: sometimes heated, sometimes misrepresented, sometimes taken in the wrong way. I believe we need this, but it has to be realistic and it has to be workable. If it is not, then it will not work. Nine hours is about right. I do not think it makes much difference if we made it eight or ten hours, but we have to decide something. I think nine hours is right, but if it is not right, then we will revisit this at some stage in the future. But let us start somewhere!
There is a difference between animals that are going for slaughter and animals that are continuing their journey, and there is a difference between cattle, sheep and pigs. Cattle travel long distances to go to agricultural shows, but these animals are well cared for by their owners. The problems start when the animal leaves the farm, goes to a haulier and moves onward.
I know there are lots of differences between Member States and indeed between regions and I understand the concerns in remote areas, but we must address that. It has to be left to some extent to individual countries and indeed regions as to how they work their way through this. Animals should not be transported for long periods where at all possible, and the standards and the quality of lorries must be monitored very closely, especially the ventilation.
Animals should always be slaughtered close to the place where they were reared. We should export on the hook and not the hoof. That is the reality of this. We should be limiting export on the hoof. I know there is a difference, but animals must be respected and they must be protected.
Mr President, I regret to say that, although the Commission very often surprises us with the immense quality of its documents and the time it has dedicated to analysing the reality, this Regulation presents numerous technical problems and is practically devoid of scientific basis. Evidence of this is that it was initially proposed that animals should be unloaded to rest in open spaces and subsequently it has been demonstrated that that is also prejudicial to their health and contributes to the spread of diseases.
These are reprehensible aspects indicating the lack of maturity of a document which is being presented for other reasons. And what do I believe are the main reasons for this document? Firstly, there is no scientific certainty and, therefore, there is no willingness to wait for it. That is why we have introduced an amendment which states that we must continue to carry out acute-phase protein research, which defines the stress suffered by animals. There is no knowledge of many of the aspects indicated and therefore certain measures, for example, such as excessive separation of animals, is going to harm them, or in other words, things are going to be worse than before.
The second hidden intention in this document is clearly to create a glass barrier, a new border for the countries of the East. In other words, on the one hand we integrate them and, on the other, we create a glass barrier, an invisible one, that is, a new form of customs, which will prevent them from crossing from one end of Europe to the other. This concept is furthermore entirely in opposition to the general policies we are implementing on other points.
Above all, however, the intention is to dress everybody in the same suit: all animals in the same suit, like Chairman Mao’s suit. We have therefore also tabled an amendment calling for the exclusion of certain animals, such as, for example, those for repopulation, wild animals, circus animals, because there is no doubt that a measure for animals for slaughter cannot be applied to all the others. This is an impoverishment, a shackling, and goes against the ideas of sustainability, which are to adapt to reality and make things viable.
Mr President, I do not find the arguments advocating a restriction of the transport of animals to a certain number of hours to be appropriate. It is in fashion, as the Commission just acknowledged in its intervention, but they are not based on any proven scientific basis.
The possible effects on the economy of regions and even whole countries could be very serious. The current legislation is more than sufficient to safeguard the welfare of animals during transport. The problem is not the existence of gaps in the legislation, which already covers all the requirements necessary to ensure comfort, but rather compliance with that legislation.
The new rules should be directed towards improving controls in order to ensure respect for the legislation, rather than taking advantage of a debate such as this one on the welfare of cattle in order to introduce stringent restrictions on the free movement of goods, particularly restrictions which will not have the same effect in all countries.
The amendments presented by certain Members of this House clearly represent a step backwards in the achievements made in the creation of the single market and could lead to the isolation of many regions, especially the European Union's peripheral and outermost regions.
A restriction of the duration of journeys, without having made a prior in-depth impact study, is a measure which I would describe as clumsy and disproportionate, particularly if we bear in mind the harm that will be caused.
I would finally like to draw attention to another element of this debate whose effects could be entirely contrary to those pursued: the reduction of maximum densities, which are already laid down in the legislation. This measure promotes aggressive behaviour amongst animals, as well as injuries due to the greater mobility of the cattle within the compartments of lorries.
We should consider very carefully our decisions on all the points of the legislation which are equally incongruous, and thereby prevent our work from simply causing greater burdens for the sector and isolating economic sectors of entire regions.
– Mr President, it is not the first time that this argument has caused lively debate and equally lively and difficult decisions in this Parliament. It is our job once again to attempt a real balancing act in reconciling as far as possible two opposing demands: the demand to limit the effects of transport, by those who mainly see an environmental cost in this and are therefore primarily concerned with the animals’ health, and the demand to take financial costs into account as well, by those who want to keep transport costs down, but without ever neglecting the physical wellbeing of the livestock being transported.
In short, the matter deserves our full attention, but in these difficult judgments it is a relief to note the great advances made by technology, which today provides hauliers – that hard-working, industrious group – with increasingly comfortable vehicles, fitted with fans, mangers and drinking systems with water for rehydration. With these new devices, more comfortable and especially longer journeys may be possible, although there must still be rest periods, which should in turn be increased to up to two hours.
Then there is a debate on the problem of unloading and reloading the animals, an operation which does not always achieve its intended aim, which is to help the animals rest. Farmers and hauliers, and also environmentalists, tend to think that this type of operation, especially for small animals – I am thinking of calves – may cause even greater stress than remaining on board, especially on those vehicles that I have mentioned, with air-conditioning, water for rehydration and a ready supply of feed.
This too is a proposal that should not be ignored, so as not to make the wrong decision or repeat problems that have already been debated. One would, of course, have to be inside the head or the mind of a calf to be sure of reaching the right decision, but unfortunately a calf does not think and, most of all, it does not vote.
– Mr President, first a brief word on a point of order. The vote has been brought forward to today, but Members have not been made aware of it. I think it is a little undemocratic that it is not possible to hold single separate votes or to ask for roll-call votes. The public will be very surprised and will say yet again how undemocratic this European Union is.
I want to thank Mrs Schierhuber. She has made a clear distinction between humans and animals and I, too, would like to reject the disgusting comparison with the Holocaust.
I would like to say something to Mr Adam. It is not correct to say that anyone who eats meat is a torturer of animals. You see, in Austria we have a national dish, , and if you come to Austria I can tell you precisely where the meat for it comes from, from the forest area of Lower Austria or from Styria. In most cases, that is only two or three hours away. In Austria, animals are allowed to be transported only for six hours. It is not necessary to torture animals if you want to eat them later. That is a change of thinking, and thinking is of course painful.
You see, Christian Democrats naturally have a perhaps rather different relationship with animals. For me, animals are God’s creatures and capable of suffering. I do not know whether you have saints, Mr Adam. My favourite saint is Francis of Assisi, and he did not only love people, he loved animals as well.
. Mr President, the purpose of this debate is to formulate an opinion for the guidance of the Council and the Commission in coming to a final conclusion in relation to this issue. Certainly we have had a very wide expression of views and opinions from one side and the other on the issue, and I hope and expect that the Council can draw some guidance from what has been said.
Allow me to express the Commission’s opinion in relation to the main points of concern. On travelling times, the European Parliament wants to introduce a fixed and final time limit of nine hours for slaughter animals, while allowing the others to travel with fewer restrictions. As I said at the outset, we cannot adopt measures which would effectively ban a trade, particularly in circumstances where there is insufficient scientific information to support such a move.
In order to limit the transport of animals for slaughter, the European Parliament advocates the use of mobile slaughterhouses. At present there is not enough expertise or practical experience to support this solution and the animal welfare advantages have not been clearly demonstrated.
Regarding the scope of the regulation, the European Parliament suggests a derogation for journeys of less than 100 km, as well as for certain categories of animals such as animals transported for sporting events and shows. The Commission could support retaining the current derogation for journeys of less than 50 km, but there is no reason to exclude from the scope of the regulation other animals that are at risk of suffering poor standards of welfare.
The Commission supports the proposal to open up the possibility for Member States to adopt stricter national rules, provided that they are compatible with the general rules of the Treaty. I am pleased that this would effectively maintain the UK’s restriction on the export of horses destined for human consumption. I have consistently said that I would look at this matter with a view to supporting a legally sustainable text.
In relation to the authorisation of transporters and the pre-approval of vehicles, the European Parliament proposes having a single system for short and long journeys. One of the major objectives of the proposal is to focus checks on long journeys – these are the most critical for the welfare of animals. I believe that by removing the distinction between long and short journeys, the efforts of inspection and the administrative burdens would be diluted and animals transported over long journeys would not benefit from a higher degree of attention from the competent authorities.
The European Parliament suggests introducing the use of a satellite navigation system. This idea is most innovative and the Commission fully supports it in principle. I should add that the Commission proposal already includes a requirement to check the vehicles’ tachographs as a new enforcement tool.
As regards sanctions, a number of amendments have been proposed. Most of the suggestions are already covered by the Commission proposal through a stricter system of authorisation for transporters. A number of other amendments on sanctions need to be examined with regard to their compatibility with the principle of proportionality.
A full listing of the Commission’s position on each of the amendments is being made available to Parliament and I trust that this will be included in the verbatim report of proceedings for this part-session(1).
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
The next item is the vote.
Mr President, please be patient, I have the floor. I have two reports, but you may be reassured to know that I shall be speaking only once. As rapporteur for all regulations on the basis of which Eurostat has to quickly compile the best of statistics for us, I would again like to recommend here and now that you approve my two reports with the usual enthusiasm. The first is about a regulation under which we and everyone concerned – primarily the European Central Bank – will now receive quarterly information on Member States’ debt. That is very important, even if the blue letters for the deficit procedure continue to be issued on the basis of the annual figures – and even if they do not.
As you know, Member States are not treated equally in this respect. Mr Eichel and Mr Mer might, however, discover the scale of their budget problems sooner. They might even find out sooner what their efforts at consolidation have achieved, if they have made any.
The second report is concerned with a regulation that is to provide us with quarterly national accounts data, specifically on the contribution made by the individual sectors ‘households’, ‘companies’ and ‘government’. The United States have had that for a long time now, because it is important for monetary policy and economic analysis to know how the various players are behaving. The Ecofin Council recognised a year ago that the lack of information on the behaviour of households and companies in the business cycle was a major deficiency of EMU statistics. However, all countries whose gross domestic product is lower than 1% of the EU25 total will not have to report data on transactions in the households and companies sectors.
Mr President, I have twice two minutes’ speaking time and I will keep to that – you can make as much noise as you want.
Those excluded are Luxembourg and all the new Member States except Poland. They, too, however, must supply the quarterly data on transactions in the ‘general government’ and ‘rest of the world’ sectors.
Now you know what is involved and, as in the past, you can vote in favour of my two reports with a clear conscience. They are my last reports for this legislative period, in which, counting today, I have spoken nine times on statistical reports. I do not know whether I will be able to take care of these statistics regulations after the 13 June elections; they are much drier than wine and honey. However that may be, I thank you for the confidence and enthusiasm you have always shown for my reports.
Mrs Lulling, never before have European statistics been presented so elegantly in this House!
. Mr President, on a technical matter, I want to add the words 'and to the Commission' to Article 4 of the Schulz immunity report. I would make the same request in relation to the Lehne report.
To explain, as Members of the House will know, Article 9 of the Protocol on the Privileges and Immunities of Parliament confers an immunity on Members of Parliament for expressions of opinion and votes cast in the exercise of their office. We believe that part of the German MEPs' Statute is incompatible with that. We request, in paragraph 3, that the Commission should verify whether clause 5 of the second sentence of that Statute is compatible with Community law. However, in Article 4, we omitted to refer the matter to the Commission in the properly formal way.
Members will also wish to know that this concerns a case in which two Members of this House have been subjected to an injunction at the instance of to prevent them holding press conferences in this House criticising the conduct of in relation to the Members' Statute.
Mr President, as you will be aware, the debate on this report only concluded just before the vote. This is a very complex and important report. There have been a number of problems regarding amendments such as the order of the amendments and how they have been grouped together. Because of this complexity and because of the importance of the report, I would like to propose that the vote be delayed until tomorrow to give people more time to gather their thoughts and to take into account what the Commissioner and others have said this morning. I am asking for the vote to be postponed until tomorrow.
Thirty-two Members support Mr Evans' proposal. Does anyone wish to speak against it?
.  Mr President, Mr Evans' argument does not hold good. This morning, we already voted on two other reports – four, in fact – which were also discussed this morning. In that respect, the debate is finished. There was, however, a chance that we had to vote on my report tomorrow, Wednesday, had the debate not been concluded.
As it happens, the debate is finished, all nominal lists were available last night, and there is no problem at all about the order of the amendments, because given the contributions of the various groups, I cannot imagine that the voting list would look any different. I cannot therefore see any formal, or other, argument to postpone the vote.
– That concludes the vote.
. This report addresses the Commission proposal for a regulation that has arisen following the Court of Justice ruling on bilateral ‘open skies’ agreements between EU Member States and the United States of America. The relevant part of the ruling states the opinion that these agreements contravened Community law, since the Member States did not have the right or competence to conclude agreements of this nature.
With this proposal, the Commission has proposed three measures: to provide a legal basis for relations between the Community and the United States in the field of air transport, to create a legal framework for ongoing negotiations and for all other agreements and to ensure an appropriate division of competences between the Community and the Member States.
From the legal point of view, the Commission proposal has a very solid basis, given that it manages to plug a legal loophole created by the Court of Justice ruling. With the measures adopted in the Council common position, which were supported by the Committee on Regional Policy, Transport and Tourism, the political limitation imposed on the Member States to negotiate and conclude bilateral air service agreements with third countries becomes much less harsh and I therefore felt able to vote in favour.
. This proposal for a Regulation follows on from a Court of Justice ruling arising from an action brought by the Commission against Member States that had signed bilateral ‘open sky’ agreements, for having infringed the Community’s external competence and the freedom of establishment.
The Commission proposed that the Member States should initiate procedures to terminate the agreements that they had concluded and asked the Council for permission to open Community negotiations with all the bilateral partners. As regards matters lying partly within Community competence and partly within the competence of the Member States, the Commission proposed a common approach, in other words, close cooperation.
In its Common Position, the Council accepted the positions of the EP.
The Member States will thus still have the right to negotiate and conclude bilateral air service agreements, without need for prior authorisation from the Commission, even if the subject matter of these lies partly within Community competence, provided that they include certain types of clause defined jointly by the Commission and by the Member States.
This approach will continue to guarantee the Member States freedom of action, and so we voted in favour.
. The Commission proposal for a regulation follows on from the Court of Justice’s ruling on the bilateral ‘open skies’ agreements between Member States of the EU and the United States of America, concluded in the 1990s by some Member States and deemed to contravene Community law.
The Commission proposes a set of rules that the Member States must adhere to when negotiating and implementing air service agreements for this category of joint agreements requiring the participation of Member State governments. Specifically, these must support the Community’s negotiating strategies and aims and must not enter into negotiations that lie within the exclusive competence of the Community.
The Council common position incorporated Parliament’s basic request for the Member States to maintain the right to negotiate and conclude bilateral air service agreements, without needing the prior agreement of the Commission, even if the subject matter falls within Community competence.
The proviso is established that ‘standard clauses’ laid down jointly by the Commission and the Member States must be incorporated in any agreements concluded.
With the measures adopted in the Council common position, supported by the Committee on Transport, Regional Policy, Health and Tourism, the restrictions on the action undertaken by States become less stringent and I consequently voted in favour.
. The interinstitutional agreement of 7 November 2002 provided for the creation of a Solidarity Fund to support the population of regions struck by disasters. The Fund can be mobilised within the annual ceiling of EUR one billion. This is a proposal that took several years to be adopted, following our parliamentary group’s insistence in the annual budgetary proceedings prior to 2002.
This fund helped, last year, by providing emergency aid as a follow up to the major forest fires that devastated around 5% of Portuguese territory.
Bearing in mind the urgent nature of the situation, we supported this proposal to mobilise around EUR 22 million from the Fund to cover the damage caused by the storms and floods that occurred in Malta (September 2003), the forest fires in Spain (in the summer of 2003) and the floods in France (December 2003).
The inadequacy of the sums involved, however, in light of the damage that has been suffered – and Portugal last year is a case in point – raises the issue of the scale of Community solidarity and of the criteria for eligibility for this Fund.
. I voted in favour of Preliminary Draft Amending Budget No 5/2004 in order to allocate the budgetary resources mobilised from the EU Solidarity Fund as swiftly as possible, to ensure the necessary Community assistance for communities affected by natural disasters in Spain, in France and in Malta in 2003, thereby helping to ensure that this assistance is provided as quickly as possible. To this end, it is also crucial that this amending budget is adopted at first reading, as has happened in the past, specifically in the case of the forest fires that occurred in Portugal in the summer of 2003.
The EU must demonstrate full and prompt solidarity with regions in the Member States or candidate countries that are affected by natural disasters and alleviate the serious consequences of these disasters for people’s living conditions, the environment and for the economy.
For this reason, aid must be not only swift, but also visible in the appropriations provided. I therefore believe that the criteria for eligibility to the Solidarity Fund must be amended to provide for this.
. This regulation is intended to respond to the action plan on Economic and Monetary Union, adopted by the Ecofin Council on 18 February 2003, with a view to remedying the shortcomings in EU statistics on the economic behaviour of families and businesses and will make it possible, in particular, to monitor households' saving and consumption and the profitability of financial and non-financial businesses.
Breaking the statistics down by economic sector will undoubtedly improve the information provided by the quarterly financial accounts, clearly ‘imitating’ the way things are done for the US Federal Reserve. We find nothing to object to in the proposal itself.
Nevertheless, what could be considered to be a purely technical issue, which serves information purposes only, is closely linked to the support and direction given to economic policy and above all, to monetary policy in the European Union. These are tools for adjusting economic policy decisions, since these policies prop up the single Economic and Monetary Union, which lacks precise statistical instruments. To put it clearly, these are also tools that help to strengthen the Union’s right-wing and anti-social policies, although they do provide some useful information.
. On 1 January 2004, we saw the entry into force of Directive 2003/96/EC, restructuring the Community framework for the taxation of energy products and electricity. This amendment seeks to ensure that the new Member States have longer exemption periods given the risk they face of a sudden increase in the cost of living. We believe, however, that the issue goes deeper and we object to the directive on three grounds:
Firstly, harmonised energy taxation is not a fundamental prerequisite for a well-functioning Internal Market. Tax competition does have its benefits but, more importantly, this is an issue of tax sovereignty, with far-reaching implications for a State’s social and environmental choices and tax structure. This is why the Member States have submitted many requests for exemptions.
Secondly, increasing the lowest rates will lead to higher costs of living, especially for workers and for the least well-off members of society. It will introduce factors for injustice and fail to penalise those who consume most heavily. This is the nature of fixed rates and direct taxation.
Thirdly, what is needed is not to shift tax from labour towards environmental ‘use’, the price for which is always passed on to the consumer. The burden does need to be shifted but to the ‘use’ of capital, otherwise, taxation will remain unfair.
. Council Directive 2003/96/EC, restructuring the Community framework for the taxation of energy products and electricity has become the main legal base in the field of energy taxation, guaranteeing all the current Member States transitional arrangements that will enable them to adjust their national legislation.
Indeed, harmonised taxation is a fundamental prerequisite for a well-functioning Internal Market. The rapporteur takes the view that ‘in order to avoid harmful tax competition, the acceding countries have to align their tax rates of excise duties with the minimum levels set within the European Union’.
This explains the report’s call to ‘all Member States, including the current ones’ to ensure compliance with ‘the deadlines set by the Directive and, as such, contribute to the development of the environment-friendly internal market’.
Despite the fact that this report addresses a delicate matter – energy taxation – on environmental grounds in particular, and the fact that taxation still requires unanimity of votes in Council, I voted in favour of the text.
. Although I harbour fundamental reservations about the process of tax harmonisation, I believe we must establish forms of coordination, in particular as regards avoiding tax on cross-border flows of capital and I am, therefore, a firm advocate of abolishing banking secrecy and of putting an end to tax havens.
The ultimate aim of Directive 2003/48/EC is to enable savings income in the form of interest payments made in one Member State to beneficial owners to be made subject to effective taxation, thus guaranteeing an equitable tax treatment of savings and Member States’ rights to tax their residents’ income, at European level, whilst at the same time removing artificial incentives to the flow of capital in the EU and beyond.
The desire of some Member States, particularly those with direct links to tax havens, to erode the tax base is at variance, however, with their desire to attract capital savings.
The most effective way of collecting savings income is to ensure the automatic exchange of information between tax administrations. In order to prevent capital flight, other countries must comply with the arrangements made and in this case, we are talking specifically about Switzerland. Unfortunately, difficulties remain in negotiations with other countries.
We must, however, go further. We must work on ways of coordinating taxation in order to tax capital movements and cross-border stock transfers at Community level.
My abstention in this vote is based on the opinion that I have always expressed on the agreement reached on 19 and 20 June 2000 at the Santa Maria da Feira European Council which, in my opinion, can only lead to deadlock. The continued difficulties with Switzerland, despite the conclusion of the agreement that is being submitted to us here, and the difficult pursuit of negotiations with the other third countries, back me up in this assessment and in my vote today.
I voted in favour of the agreement between Switzerland and the European Union on taxation of savings income, but I would like to make it clear that I am doing so subject to Parliament being consulted, before this agreement is implemented, about those agreements negotiated with the other third countries: the United States, Andorra, Liechtenstein, Monaco and San Marino. At the same time, I would stress that its application also depends on the adoption and implementation by the dependent or associated territories of the Member States of measures that conform with those contained in the directive of 3 June 2003.
Switzerland, like some Member States that opted within the framework of the directive for a withholding tax at source, still sets great store by banking secrecy, the aim of which is to guarantee that the private sphere is respected and that depositors have greater trust in their banks.
Some people constantly claim that abolishing banking secrecy is necessary to combat tax fraud and harmful tax competition. Alongside banking secrecy, Switzerland, like my country, Luxembourg, has laid down very strict clauses on money laundering and financing of criminal activities.
In accordance with Article 10 of this agreement, Switzerland, and every Member State of the European Union, exchanges information on behaviour constituting tax fraud according to the legislation of the Member State concerned.
The draft legislative resolution presented in the report renders meaningless the agreement reached at the Santa Maria de Feira European Council in June 2000. This agreement makes the entry into force of the directive dependent upon the application of equivalent measures by Switzerland as well as by a number of other countries and dependent territories. Since this condition has not been fulfilled, I voted against the resolution.
. On 16 October 2001, the Council authorised the Commission to negotiate an agreement with the Swiss Confederation providing for measures equivalent to those that must be implemented in the Community, with a view to ensuring the effective taxation of savings income in the form of interest payments.
Implementing the provisions of Council Directive 2003/48/EC of 3 June 2003, on the taxation of savings income in the form of interest payments, will depend on the Swiss Confederation’s implementation of measures equivalent to those laid down in the aforementioned directive, in line with an agreement concluded between that country and the European Community. Consequently, it is proposed that we should adopt the agreement between the Community and the Swiss Confederation, which provides for measures equivalent to those laid down in Directive 2003/48/EC on taxation of savings income in the form of interest payments and the accompanying Memorandum of Understanding.
I voted in favour.
. This proposal for a directive forms part of the original Monti package of 1998, which paved the way for greater tax harmonisation within the European Union. Regardless of what one might think of the proposals as a whole and given that we are seeking to create an internal market, one can understand the need to establish a degree of tax harmonisation to combat tax evasion and double taxation.
We do, however, have one fundamental objection to the approach that has been outlined, because the concept of tax harmonisation is federalist in nature and touches on one of the fundamental pillars of state sovereignty: a state’s ability to tax families and businesses, thus ensuring its autonomy.
Furthermore, we are not convinced of the economic advantages of tax harmonisation as opposed to the advantages of maintaining healthy tax competition. For this very reason, this directive and the remainder of the package were only approved in June 2003.
The directive relates to interest payments and royalties transferred between associated companies with the aim of abolishing deductions from these payments at source. This amendment seeks to extend the list of companies covered and to take account of the directive on parent companies and subsidiaries and the directive on mergers. Our concern is that the directive must not make tax evasion easier or deprive Member States of the appropriate means with which to combat fraud and abuse.
. The proposal for a Council decision aimed at establishing a court of first instance specialising in civil service disputes is one aspect of the judicial reform enshrined in the Treaty of Nice, which seeks to solve the growing problem of workload in the Community courts. It answers the call made in the Nice Summit, under the terms of which ‘The Conference asks the Court of Justice and the Commission to prepare as swiftly as possible a draft decision establishing a judicial panel which has jurisdiction to deliver judgments at first instance on disputes between the Community and its servants.’ Establishing this court will enable these disputes, which account for around one-third of the Court of First Instance’s current workload, to be removed from that court. This will confine itself, in future, to the role of a court of second instance relating to judgments delivered by the new court of first instance, with the Court of Justice intervening only in exceptional circumstances, in reviewing the judgments of the Court of First Instance.
Despite the staffing and operational costs of this new court, estimated to total EUR 2 453 000 per year, I voted in favour of establishing it, given the added swiftness it will bring to Community court proceedings.
. Under the terms of Article 245(2) of the EC Treaty and Article 160(2) of the European Atomic Energy Community (EAEC) Treaty, the Court calls on the Council to add the following amendments to the Protocol on the Statute of the Court of Justice: under the terms of Article 17 of the Protocol, Decisions of the full Court shall be valid only if 11 Judges are sitting. With the increase in the number of judges – from 15 to 25 – following enlargement, it is proposed that this quorum should be set at 15. Pursuant to Article 16 of the Protocol, the Grand Chamber, which sits in particular when a Member State or an institution of the Communities that is party to the proceedings so requests, consists of 11 judges. It is proposed to increase the number of judges forming part of the Grand Chamber to 13, as well as maintaining the current quorum of nine judges.
According to the rapporteur and the Committee on Legal Affairs and the Internal Market, the proposal on which the EP is consulted ‘appears to have obtained a consensus both in the Council and the Court and is well-founded, and can therefore be approved without amendment(explanatory statement)’.
We see no reason not to endorse this conclusion and therefore voted in favour.
. This draft Council decision seeks, further to the enlargement process, to amend Articles 16 and 17 of the Protocol on the Statute of the Court of Justice with regard to increasing the number of judges in what are known as the Grand Chamber and the full Court. Under the terms of this proposal, the Court would increase the number of judges in the Grand Chamber to thirteen, with the minimum number of judges required to be sitting remaining at nine. As regards the full Court, with the increase in judges from fifteen to twenty-five, it is proposed that this quorum should be raised from eleven to fifteen judges.
I share the rapporteur’s view that this is a well-founded proposal, which obtained a consensus both in the Council and the Court and I therefore voted in favour.
. This report could be said to be unimportant and largely technical, but it takes on greater significance when we consider that its aim is to include, following on from the enlargement of the European Union on 1 May to encompass ten countries from Eastern Europe and the Mediterranean, the nine official languages of these countries – unless they are already used – in the Court of Justice of the European Communities.
Why does this need to be emphasised? Because in other processes – such as the important example of the ‘Community patent’ – some people are looking for ‘solutions’ that do not entail full respect for the various languages of the EU’s countries but which seek to impose the languages of the countries with the largest populations and discriminate against the Union’s other official languages.
. The draft Council decision seeks to include, in light of the new division of jurisdiction in direct actions and the enlargement of the EU, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak, Slovene and Czech amongst the working languages established under Article 35 of the Court’s Rules of Procedure.
Following on from the new division of jurisdictional powers between the Court of Justice and the Court of First Instance set out by the Treaty of Nice, it is also appropriate to establish a rule for deciding on the working language of proceedings in the court, provided that the requesting party is an institution.
As for the similar proposal for the ECJ, the rapporteur and the Committee on Legal Affairs and the Internal Market consider that the proposal ‘would seem properly founded and is the logical consequence of enlargement of the Union. It can therefore be approved without amendment(explanatory statement)’.
Our statement on the new linguistic arrangements in the ECJ holds true on this matter too and we consequently voted in favour.
. With the accession of the new Member States, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak, Slovene and Czech will become official languages of the European Union. The draft Council decision on which the European Parliament is being consulted seeks, therefore, to add these languages to the list contained in Article 29(1) of the Rules of Procedure of the Court of Justice.
Because I have always fought for multilingualism in every aspect of the process of European integration, I have called for it to be accorded equal treatment in Community actions and institutions and for its equal dignity and use to be recognised. I could only vote in favour.
. At times, substantial issues can be resolved in a single paragraph and this report is a case in point. Its aim is to include, as a consequence of EU enlargement to encompass ten countries from Eastern Europe and the Mediterranean on 1 May, the nine official languages of these countries – if not they are not already used – as working languages of the Court of First Instance.
Confirming and effectively implementing the principle of establishing all the languages of the European Union as official and working languages – as enshrined in the Treaties – is all the more important because, in the current context, we are seeing trends for the real and increasingly obvious dominance of some languages – those of the most populous countries – the United Kingdom, France, Germany, Spain, Italy – to the detriment of the languages of the other countries that are members of the European Union.
We should, therefore, always give consideration to protecting the language of each EU Member State.
. With the accession of the new Member States, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak, Slovene and Czech will become official languages of the European Union. The draft Council decision on which the European Parliament is being consulted seeks, therefore, to add these languages to the list contained in Article 29(1) of the Rules of Procedure of the Court of Justice.
According to the rapporteur and the Committee on Legal Affairs and the Internal Market, ‘the proposal is properly founded and is the logical consequence of enlargement of the Union. It can therefore be approved without amendment’ (explanatory statement).
We also share this view, because it implies support for the fundamental principle of preserving the languages of the Member States as official languages of the Union. This is the type of development that will ensure equality between Member States, which is a key value for preserving the European Union as an area of freedom and diversity.
. The draft Council decision seeks to include, with a view to the new division of jurisdiction in direct actions and the enlargement of the Union, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak, Slovene and Czech amongst the working languages established by Article 35 of the Court’s Rules of Procedure.
Following on from the new division of jurisdiction in direct actions between the Court of Justice and the Court of First Instance set out by the Treaty of Nice, it is also appropriate to establish a rule to decide on the court’s language of proceedings, provided that the requesting party is an institution.
I voted in favour.
. This proposal is part of an ongoing review of the legislation to prevent and combat future outbreaks of Foot-and-Mouth Disease and Classical Swine Fever. It updates Directive 90/426/EEC on the import of equidae and Directive 92/65/EEC on animal health requirements governing trade in imports into the Community of animals, semen, ova and embryos. It aims to rationalise, strengthen and update the legislation governing the importation into the Community of wild and domestic animals susceptible to either FMD or CSF.
For the purposes of the Directive, ungulates are those animals listed in Annex I. Many of these species are not indigenous and are likely to be passing through the Community as part of circuses or zoo exchanges. To take account of this, I have added a clarification to include transit whenever importation is mentioned in the Directive.
I welcome the flexibility provided for in the derogations. However, derogations should only be made on a case-by-case basis so the risk of importing diseases is not increased. Given the vital importance of proper information sources to facilitate a rapid response to any outbreak of a disease in the crucial early stages, I propose an amendment to Directive 90/426 on equidae which would arm us for such a coherent response by providing for the establishment of a Community Reference Laboratory for equine diseases. Effective coordination requires a reliable and comprehensive store of knowledge on diagnosis and treatment of infectious equine diseases.
. The recent outbreaks of foot-and-mouth disease (FMD) and classical swine fever (CSF) have prompted a thorough review of Community measures to prevent and combat these diseases, as part of the response to possible future outbreaks.
This proposal for a directive from the Commission seeks to strengthen and update the legislation governing the importation into the Community of wild and domestic animals susceptible to either FMD or CSF and, therefore, warrants our agreement in principle. The proposal consolidates, in a single legal act, the requirements in the field of animal health for importing live ungulate animals and provides for a list to be laid down of third countries from which Member States may import such animals as well as the health requirements to be met.
We have no objections to the amendments that the rapporteur has tabled and therefore voted in favour.
. The aim of the proposal for a directive before us is to lay down animal health rules for the importation into the Community of certain live ungulate animals, in other words, hoofed mammals.
The outbreaks of diseases in the European Union in recent years, in particular foot-and-mouth disease (FMD) and classical swine fever (CSF), have prompted a thorough review of the Community measures to prevent and combat these diseases. As part of the response to possible future outbreaks, the Commission proposes to streamline, strengthen and update the legislation governing the importation into the Community of wild and domestic animals of species at risk either of FMD or CSF. By consolidating into one single act the rules governing imports of both wild and domestic ungulate animals, this proposal for a directive meets the food safety expectations of European consumers, thereby moving a step closer to the high level of health protection in the EU that we wish to see.
. This proposal for a regulation is intended to be a vital tool in implementing Article 104 of the Treaty – under the excessive deficit procedure. It seeks to establish a requirement that Member States must provide data on government debt (Maastricht government debt) on a quarterly basis, forming part of a general trend of switching towards quarterly compilation of statistical data, although the formal excessive deficit procedure will continue to be based on annual statistics.
According to the rapporteur, this will enable the budgetary situation of Member States to be monitored more closely, emerging budgetary problems to be pinpointed earlier and a better understanding to be gained of the impact of efforts made by Member States.
The rapporteur could not have made herself clearer. Here is a further example of a policy – in this case the Stability Pact – that requires an accurate statistical instrument. Nevertheless, yet again, a statistical amendment has had a significant political impact, thereby increasing peer pressure on a Member State that has strayed from the aims of budgetary consolidation set out in its stability programme, and from fulfilling the aims of the Stability Pact.
The major concern over this instrument is, therefore, political, especially with regard to its purpose. This is much more important than other concerns over the costs of compiling the statistics, of complying with the annual indicator or of having to compile statistics retroactively.
The radical Members abstained in the vote on the Lehne report concerning the request for defence of the immunity of Mr Pannella because, even though we do not question the Committee on Legal Affairs and the Internal Market’s statement of its opinion, we believe that we should not be complacent about the need to affirm at every appropriate stage, Parliament’s prerogatives vis-à-vis Member States. Indeed, it seems neither appropriate nor useful to be able to take action to limit the personal freedom of a Member of the European Parliament, even if on the basis of a judgment that has the force of without Parliament being informed of this and thus being able, if necessary, to take the necessary steps to express its opinion on reviewing the limits on its Members’ prerogatives. Although in this case Parliament’s decision might appear to be justified – and we must also consider that the measures to restrict Mr Pannella’s freedom have meanwhile been dropped – we must not in any way interpret this as a precedent, should a similar case arise in the future.
. Every year in the EU, some five million people have accidents at work, leading to absences of more than three days, and this amounts to 146 million working days lost. Some of these accidents have lasting consequences and affect both the victim’s ability to work and his or her life outside work.
I therefore welcome Mr Perez Alvarez’s report, which illustrates the importance of adopting this directive aimed at raising health and safety standards.
In spite of the introduction, in the Council common position, of amendments approved at first reading by Parliament, certain elements still need to be strengthened:
- preventive measures must be established to reduce risk. Employers must determine and assess risks and inform the workers of these risks. The participation, consultation and training of workers must also be encouraged.
- where exposure above the limit values is detected, workers must have the right to a medical examination and to access their health records. Should workers’ health be adversely affected as a result of such exposure, the employer must take steps to reassess the risks.
- this directive must provide dissuasive sanctions to be applied by the Member States in the event of infringement of national legislation.
In order to make Europe a better place in which to work, this directive must be adopted without delay.
. The Council common position lays down exposure limit values on the basis of the biological health effects. The possible long-term adverse effects of exposure are not being taken into account, because the scientific data are not beyond challenge.
The common position also sets action values, measurable parameters which, if observed, will ensure that exposure limit values are not exceeded. In addition, it sets out preventive measures to reduce the risks to which workers are exposed. These rest primarily on the obligation incumbent on employers to determine and assess risks. The common position likewise makes provision for workers to be informed and trained.
On the whole the common position allows for the main aims and for a number of amendments adopted by Parliament at first reading, while some aspects fall short of what is required.
The rapporteur therefore considers that it would be desirable to reinstate the right to a medical examination in the event of overexposure and to strengthen the prevention system set up by the directive. This directive must also contain a provision relating to the penalties to be enforced under national legislation pursuant to the directive.
. I welcome this proposal for a directive, which falls under the heading of measures to improve the working environment and is intended to protect the health and safety of each worker individually as well as to form part of a bedrock of minimum protection designed to avert possible distortions of competition.
The ‘more and better jobs’ element of the Lisbon Strategy requires the EU to draw up and establish stringent demands with regard to the quality of working conditions across EU territory, which entails improving the dignity of labour and the quality of life of our citizens.
Lastly, as I said in my explanation of vote on Mr Gargani’s report, on the protection of workers from the risks related to exposure to carcinogens and mutagens at work (2 September 2003), we must eliminate dangers that are so often hidden, such as those addressed in this report. In other words, prevention is much better than cure and is, similarly, much better than compensation. I therefore endorse Mr Alvarez’s final suggestion, which states that it would be desirable to reinstate the right to a medical examination in the event of overexposure – as proposed by Parliament – and to strengthen the prevention system set up by the directive.
. The task of achieving equality between men and women is a vital one for the EU, which has an obligation to be proactive in promoting all actions to this end.
This excellent report seeks to establish a Community action programme to promote organisations active at European level in the field of equality between men and women.
This programme for the period 2004-2005 will have at its disposal some EUR 2.2 million to support such organisations by means of operating grants.
The activities of these organisations will make it possible to carry out:
– awareness-raising activities and dissemination of information,
– actions to promote the reconciliation of private and professional life, and the participation of women in decision-making processes; as well as actions to combat violence against women, gender stereotyping and discrimination in the workplace,
– and, lastly, measures to encourage cooperation with women’s organisations in third countries and to raise awareness of women’s issues around the world.
I voted in favour of this recommendation for second reading, which is the fruit of a compromise between the Council and Parliament. This provides, on an exceptional basis, for transitional clauses concerning the period of eligibility of expenditure to be introduced in this programme.
. The purpose of this proposal is to establish a basic act for operating grants to be awarded to the European Women’s Lobby and to other organisations active at European level in the field of equality. This act is necessary to ensure compliance with the current Financial Regulation applicable to the EU’s general budget.
The following will thus receive support:
Part 1 – the European Women’s Lobby;
Part 2 – the ongoing activities of an organisation pursuing an objective of general European interest in the field of gender equality or an objective forming part of EU policy in this area;
Part 3 – any specific actions.
The Council accepted various proposals by Parliament, but rejected the proposal to extend the deadline for the 2004-2005 programme until 2008 and to increase the budget from EUR 2.222 million to EUR 5.5 million. The budget for 2004-2005 remained at EUR 2.2 million and the request to specify more clearly the activities of the lobby to be supported, replacing ‘etc’ with ‘gender mainstreaming in the areas of education, sport, health and social security’ and ‘cooperation with women’s associations from third countries’ was not granted. This is something that we regret.
The rapporteur proposes that the common position be approved, with just one additional article on the ‘transitional clauses’, already agreed with the Council.
. It is certainly laudable to create a Community action programme to promote organisations active at European level in the field of equality between men and women. This is all the more important because of the mechanisms of exclusivity that have led to situations of privilege and discrimination in favour of women’s organisations associated with the European Women’s Lobby. Such mechanisms violate human rights and run counter to the basic principles of free and pluralistic social organisation.
At first reading, the rapporteur’s proposals sought to redress this imbalance, but the leftist dogma of the committee concerned saw to it that, once again, unequal treatment and opportunities in favour of women’s organisations prevailed. Quite apart from the concerns surrounding this injustice itself, it is grotesque that this situation has been brought about by a committee whose very is to defend women’s rights and equal opportunities.
The Committee on Women’s Rights and Equal Opportunities should have a duty to provide a voice and a clear vision for the majority of women, for diversity and a plurality of opinions and interests.
The second reading managed to avoid watering down the initial proposals and to prevent a disastrous and unjust outcome. There is hope, therefore, of a real improvement in the situation.
. The overall aim of EU policy on development cooperation should be to combat poverty and to eradicate it once and for all. In order to combat poverty effectively – in addition to combating neo-liberalism – equal opportunities between men and women must be established, and women must also play a more active role in the field of politics.
At the 4th World Conference on Women, which took place in Beijing in 1995, a clear agenda was drawn up, aimed at promoting equal rights between men and women, for the first time. This led the EU to draw up Council Regulation (EC) No 2836/98 on integrating gender issues in development cooperation. In 2001, an action programme on the mainstreaming of gender equality was adopted in Community development cooperation, which expires in 2006.
Regulation (EC) No 2836/98 is the legal base for budget heading B7-6220 (21.02.06) on Integrating Gender issues in Development Cooperation. Having expired on 31 December 2003, it must be replaced by the proposal before us. As joint legislator, Parliament must state that the Commission was very late in tabling the proposal for a new regulation.
The Commission accepted the overwhelming majority of Parliament’s amendments, but ...
. As I stated at first reading, measures must be funded in the area of development cooperation to combat poverty and disease and to develop solutions for education, within a culture of safeguarding basic human rights.
I am, of course, unreservedly in favour of adopting measures that may contribute towards implementing the aims of helping the poorest people. At first reading, I voted in favour of the report, because I was convinced that the rapporteur’s suggestions would help to fulfil these objectives. Given that 20 of the 21 amendments tabled by Parliament were accepted by the Council and the Commission, I support this report.
I should like to pinpoint one concern, which I fear has not been properly addressed, and that is the definition of ‘sexual and reproductive health’. This is a legitimate concern, but it must not be twisted, and turned into a catch-all term covering the development of international programmes to promote abortion, which I would condemn in the strongest terms. It must be specified that the term ‘sexual and reproductive health’ refers to the prevention of sexually transmitted diseases, such as HIV/AIDS, and to the provision of decent conditions for pregnancy, labour, childbirth and post-natal care.
. I do not have any objections to the rapporteur’s amendments to the Council common position. In light of the succession of food crises and of factors in food contamination, such as the presence of dioxins, regulatory frameworks must be created to enhance food safety, of which the hygiene of food for human consumption is an essential component.
The ‘farm-to-table’ principle should be the central theme of the proposed regulation. A range of measures should be created for the hygiene of all food products in circulation in the Community, including imported goods, along with measures to increase the responsibility of food business operators. While regulations should aim towards equal application across all Member States, there must be some degree of flexibility to take account of local variations.
Lastly, I should like to express my agreement with Amendment No 6, which is intended to ensure that the Commission does not have the general power to amend Annexes I and II, adopted under codecision by Parliament and the Council.
. Given the importance of ensuring the protection and conservation of the diversity of high-quality traditional and regional foodstuffs, it is only fair to small farmers and producers of small quantities of primary products that Amendment No 3 of this report should be adopted. Accordingly, hygiene rules must not compromise ‘traditional production methods or raw materials, which can be proven on the basis of scientific findings, established practice or tradition, to form part of the manufacturing process and not to compromise the hygienic quality of foodstuffs’.
Member States must, therefore, in conjunction with the Commission, be allowed to adopt amendments to the provisions in Annexes II and III, to accommodate the needs of food businesses situated in regions that are subject to special constraints.
This is true of Portuguese cheeses, such as cheese from the Serra da Estrela, given that changes in production conditions may adversely affect the flavour and quality of the product.
Nor do we have any objections to the remaining amendments, which seek, as the rapporteur states, to clarify the structure of this legislative text.
As the rapporteur himself says, this proposal for a regulation is an integral part of the overall endeavour to improve food safety within the EU, product quality in third countries exporting to the EU and Community legislation in the area, in this case concerning products of animal origin.
The central figure in the proposed system of official controls is the official veterinarian, who should be provided with both the legal and the technical means to carry out his duties, and this entails public funding. Foot-and-mouth disease is a good example of the lack of investment in the area of food product inspections.
I should like to express my agreement with Amendment No 2, aimed at removing from the scope of the regulation the primary production of foodstuffs for private domestic use and the direct supply by the producer of small quantities of primary products to the final consumer or to local shops and restaurants, which are to be subject to national rules.
I also endorse the special treatment accorded to ‘artisanal small businesses’ producing exclusively for a limited local market. I also agree with the inclusion, with respect to fishery products, of products derived from aquaculture, without which fishery product controls would be incomplete.
. The four reports by Mr Schnellhardt adopted today deal with the various aspects of ensuring proper hygiene in the production of foodstuffs as well as rigorous checks and controls.
I fully support the objectives of this regulation. It is essential that we as regulators ensure a high degree of protection for human life and health.
I believe that the farm-to-table principle has now become a core principle which underpins all regulation in the food and feed area. In the life of the current Parliament we have agreed a whole new regulatory environment for the sector, and that is something of which this House, and of course Commissioner Byrne, can be justly proud.
I certainly hope that the end result of all this legislation is to increase the responsibility of food business operators both in primary production and in subsequent stages of production.
In conclusion, our overriding aim in all of this must be to decide on the policy that best protects our consumers. We have an obligation as legislators to create a legal framework that bolsters the confidence of our consumers in the food they buy and eat.
. These four recommendations for a second reading on food hygiene and the organisation of official controls form part of a process of legislative reform – the current system is spread across 17 directives, some of which date from 1964 – and adhere to the principle that producers are entirely responsible for the foodstuffs that they produce. The intention is, therefore, to enforce hygiene rules at all stages, from the farm to the table. The new legislative package is based on the HACCP system (Hazard Analysis and Critical Control Point).
I agree with the rapporteur that primary production for private domestic use and the direct supply of small quantities of primary products to the final consumer or to local shops and restaurants should not be subject to the same rules as large-scale production. I also endorse his suggestion that account should be taken of traditional production methods. The creation of the concept of ‘artisanal small business’ is also a positive step in this regard.
I voted in favour of these recommendations.
. The Transparency Directive is one of those needed to complete the financial services action plan, which aims to establish an internal market for financial services in 2005. The last Spring Council notified Parliament of its wish to complete this process before the forthcoming European elections.
Our opposition to this process, which forms part of the Lisbon Strategy, revolves not solely around federalist issues relating to legislative harmonisation and to the effective loss of sovereignty over monitoring financial services markets and those operating in these markets, it is also based on economic considerations, given that the unchecked movement of capital and the speculative nature of a market focused on the short term and on accruing capital gains are responsible for increased volatility and for the likelihood of financial crises, which affect economic growth and jobs.
The issue of information made available to investors is crucial, not in order to appease investors, but to ensure transparency and truth, which were both absent from the recent financial scandals involving Enron and Worldcom, along with Parmalat in Europe. While we are purporting to protect small investors and small undertakings, efforts are being made to deregulate and reduce the cost of capital for, of course, the large multinational corporations.
The June Movement has voted in favour of Amendment No 39. We did not want to see the clause on education removed but, in our judgment, the ability of the Member States to take further steps is a consideration that must weigh more heavily than our position that the EU must not interfere in issues of education.
. This proposal for a directive is based on Article 13 of the Treaty, which authorises the EU to take action to combat discrimination, in this case discrimination based on sex.
We have waited for a long time to adopt a directive on promoting equality between the sexes in areas other than work. Discrimination based on sex is rife in the access to and supply of goods and services, both in the public and private sectors.
This proposal for a directive provides for prohibiting the use of gender as a factor in calculating insurance premiums and other financial services. In the insurance sector, the ‘gender’ factor is used arbitrarily for calculating risk, simply because it is a quick and cheap method.
There is a further form of discrimination that must stop: women should not be penalised because they live longer, and certainly not because they have children and look after them.
The insurance sector must adapt its methods of calculating premiums to the principle of equal treatment and those calculations must be based on strictly objective criteria.
I consequently voted in favour of this proposal for a directive.
By voting in favour of this report, I want to emphasise the need for a directive – based on Article 13 of the EC Treaty – on the equality of women and men in areas other than employment.
Vigilance does, however, remain appropriate, and fighting for genuine equality, actual equality between women and men in all areas of economic, social and political life, is a constant battle that must be continued.
I will take the example of the scope of the directive. Following significant misgivings and strong resistance on the part of several interest groups, in particular the media sector, the scope of this directive has been ‘watered down’ to only now cover access to, and supply of, goods and services, thus leaving aside other areas such as media and advertising content, education and the decision-making process.
At any rate, this proposal must be welcomed as a logical and necessary step towards implementing a policy that will enable sexual discrimination to be fully combated and equality in areas other than employment to be guaranteed.
. This is an important report dealing with the issue of gender equality regarding access to, and supply of, services. I agree with the Commission proposal as to the scope of the Directive. While social protection, social security and social advantages are important areas, they cannot be considered 'services' and are best dealt with elsewhere.
I welcome the general thrust of the proposal and share the aims which underpin it. I believe that it will serve to reinforce values and norms which are already well established in many Member States. Ireland, for example, adopted the 'Equal Status Act' in 2000, and our legislation outlaws direct and indirect discrimination, including discrimination on grounds of gender, marital status and family status. This applies not only to the workplace and job market but also to access to, and supply of, goods and services.
In general the EU has made a very positive contribution to establishing gender equality right across a range of areas. This is something that should be highlighted, particularly at election time. There is too much criticism of EU regulation and the onus is on us legislators to demonstrate the host of valuable measures that have originated here which improve the status and condition of women.
. I should like to congratulate Mrs Prets on her report on the proposal for a Council directive implementing the principle of equal treatment between women and men in the access to and supply of goods and services. I support this report, especially as to the adoption of a proactive approach, in line with the approach already adopted in the Treaty.
Equality between men and women, which is a core value of European civil society, is a right that belongs to all European citizens. It is therefore incumbent on EU institutions to protect that right in all fields.
We therefore urge the Commission to submit new proposals aimed at effectively combating discrimination based on sex and at ensuring genuine equality in areas other than work.
. This directive on equal treatment between men and women in the access to and supply of goods and services has been in the pipeline for a long time – it was first included on the Commission’s social policy agenda in June 2000.
It is worth stating that, fortunately, equality between men and women is, today, a reality that is legally enshrined and widely enjoyed, apart from a few specific problems that still need to be ironed out. The aim of the proposal before us is to combat discrimination in areas such as private pensions and insurance.
Recent studies have shown that insurance companies calculate premiums differently according to sex. With types of cover in which greater life expectancy works against the interests of the insurers, women are penalised for living longer. Car insurance, however, functions in exactly the opposite way, as statistics show that women have fewer accidents.
I agree with the rapporteur that the use of gender – a factor that is beyond the control of individuals – as a criterion for calculation is wrong and, since it does not stand up to objective scrutiny, constitutes discrimination.
I abstained from the final vote, however, as I feel that many aspects have not been given due consideration and that the vote in plenary on the amendments did not enable ...
Mr President, the long-distance transport of live animals is a barbaric practice, and it should stop. Every year, three million animals are still being transported within Europe and to third countries. If animals are to be slaughtered, this should be done as close to their place of rearing and fattening as possible. Animals are not commodities that can simply be transported; meat, on the other hand, is a product, and it be. The transport of animals that are not intended for slaughter must meet all animal welfare rules.
Although it may be necessary to provide for exemptions in sparsely populated and remote areas, the transport of slaughter animals over long distances must be banned. Subsidies for transport of this kind, which currently still amount to EUR 60 million per annum, must be abolished.
Mr Maat's report is a praiseworthy attempt to regulate transport more effectively, but it fails to accommodate our principles and our expectations.
Despite the efforts by Mr Maat, a Member of the European Parliament, to improve the Council position, I feel that the rejection of almost all of the amendments seeking to further strengthen the protection of animals during transportation justified my vote against the report. Unfortunately, we have not achieved what I feel is correct and respectful transportation of animals.
. I abstained in the vote on the proposal for a regulation on the protection of animals during transport because of the lack of integrity in the overall report.
On the one hand, I feel it was politically motivated rather than scientifically based. It is unacceptable to legislate on the basis of making science fit regulation. The welfare of our animals deserves regulation that is based on best scientific practice.
On the other hand, it has to be questionable whether a nine-hour cap on the transport of animals is legally possible in the single market.
. I voted against the Maat report because it does not do enough to protect the welfare of animals. It is a disgrace that animals are transported alive to be slaughtered. Even if this is to happen journeys must be a maximum of eight hours and then it must be in properly maintained vehicles, with food and water.
This report as voted is a bitter disappointment, as is the Commission's original ill-prepared proposal.
. This regulation concerns animal welfare, but is underpinned by various economic and national interests, with the meat sector generating many millions of euros, and the Commission’s apparent confusion and the changes in legislation are symptomatic of this. Compulsory unloading for rest causes the animals stress and can spread diseases, such as foot-and-mouth.
Long journeys for animals must be reduced as far as possible, especially for transport to the slaughterhouse, for veterinary and animal welfare reasons, on the one hand, and for reasons of economic development, on the other. It makes no sense to export or import live animals for slaughter, when the meat or the carcass could be exported, which would ensure that much of the added value would stay in the region in which they were reared, thereby generating jobs and improving product quality.
This policy has been undermined, both by the systematic closure of local slaughterhouses and their replacement by larger, centralised facilities, and by the lack of support for mobile abattoirs. Travelling times to the slaughterhouse must be reduced as far as possible and international transport for slaughter must be banned completely. We must also implement a harmonised framework, with travelling time limits for transporting animals for other purposes. We are not satisfied with the report before us.
. I voted against the Maat report and the majority of the amendments because I am against any excessive regulation that only spurs on the bureaucrats. The road to hell is paved with good intentions.
. Farm animals bred for human consumption have become the victim of the introduction of cheap, long-distance lorry transport. Before fattening or slaughtering, injured, starving and dehydrated animals are transported from one country to another. For years, such abuses were hardly open for discussion in this Parliament, despite the petitions that have been submitted about them. It is a step forward that a regulation is now being accepted in which requirements are stipulated for the means of transport, duration of transport and treatment.
An upper limit of eight hours or 500 kilometres is backed as a standard by tens of thousands of signatures in the Netherlands, but, to many in North-Western Europe, myself included, it does not go far enough. There are, however, organisations of those with economic interests that consider such standards to create too much work and expense. This opinion is held not only by those on the Right, but also, unfortunately, those on the Left, in southern Europe, where national public opinion is not yet geared towards priority to better animal welfare. Animal welfare organisations have a long way to go in order to convince the public and politicians over there.
My party, the Dutch Socialist Party, takes the view that economic benefit should be secondary to more important things, such as the decent treatment of animals. I support all amendments which provide for the most far-reaching protection, even if today, regrettably, they do not yet receive a majority.
. The MEPs of the VVD, the People's Party for Freedom and Democracy, have voted in favour of the Maat report, even though the amendments that it regards as essential have only partly been adopted in the compromises.
We are of the opinion, though, that not only travelling times are determining factors in the quality of animal transport. The quality of transport conditions is vital. Longer transport times for slaughter animals must be possible if the quality of transport allows for this.
Certified hauliers must be given this option. This position is partly reflected in Amendments Nos 64 and 81.
I voted in favour of the Bösch report on the protection of the financial interests of the Communities because it makes a useful contribution to the fight against fraud at European level.
The report also shows that there is still a lot to do. In 1999, the Commission came into office promising a policy of zero tolerance as regards fraud and corruption, but today it is bequeathing to its successors half-suppressed scandals (Eurostat) and ‘an unprecedented welter of sometimes contradictory rules and newly established units and bodies, making turf wars and mutual buck-passing inevitable’ (paragraph 2).
This is why I added my name to the proposed motion of censure on this matter which will, I hope, be put to the vote at the next part-session.
Moreover, the Bösch report points out the extraordinarily high number of live cattle exported in 2002 to Lebanon (121 027 tonnes) that benefited from financial export refunds. Of course, all that smacks of fraud. This is an opportunity to draw attention to the fact that export refunds have helped cause unfair criticism to be heaped onto the entire common agricultural policy, and that this rotten branch really should be cut off to save the rest.
. The Commission has asked for 50% more money for the budget, but the richest Member States want to restrict expenditure to 1% of GNP. Some of the money needed for solidarity with the poorest regions within the current EU and the future enlargement regions can be found by actually putting a stop to persistent fraud. The Commission's annual report for 2002 reports irregularities and fraud cases amounting to EUR 2.12 billion, only EUR 80.6 million of which could be claimed back. In that selfsame year, OLAF, the anti-fraud office, completed 652 inquiries, involving a total loss of EUR 937 million. The Eurostat fraud has been excluded from these inquiries, and the Commission has not learnt from past experience that it is preferable for the responsibility for budget and accounts on the one hand and financial inspection and fraud control on the other hand not to be in the hands of one and the same Commissioner. Deceit is probably involved in the enormous subsidies – to the tune of EUR 52 million – paid for the export of live cattle to Lebanon. OLAF is accusing journalists of having paid money in order to be able to publish secret fraud information, but cannot substantiate these accusations. External advisory offices, in which former officials are involved, have received EUR 115 million. Consequently, the theme of the 2004 elections will once again have to be the fight against the European Fraud Union.
. This annual report follows up Article 280 of the Treaty, relating to the policy of preventing and fighting fraud in the EU.
Firstly, it is regrettable that the Eurostat affair was not included, which highlighted the risks inherent in the Commission’s outsourcing policy and the fact that outsourcing should only be used as a last resort.
Secondly, the report shows that the number of cases of fraud and irregularities reported in 2002 has risen by 13% to over EUR two billion, most of these under the Structural Funds. It should be noted that the year in question was an unusual year due to the conclusion of the programmes for the period 1994-1999. Germany and the Netherlands accounted for almost two-thirds of irregularities, and for 55% of fraud and irregularities in traditional own resources, namely unpaid customs duties and unpaid duties on goods moving within the EU. It is therefore essential that we implement measures effectively to coordinate the fight against smuggling, particularly of tobacco and alcohol.
Lastly, I agree with the rapporteur on the need for a Commissioner to be exclusively responsible for budgetary control and that the European Central Bank should report all cases of fraud since 1999 to OLAF.
That concludes the explanations of vote(1).
(2)
The next item is the Council and Commission statements on the joint initiative for peace, stability and democracy throughout the Middle East.
. Mr President, as we meet to discuss the situation throughout the Middle East today, tensions in the region are high – and understandably so. The killing of the Hamas leader Sheikh Ahmed Yassin and seven other Palestinians by Israeli forces last week has resulted in outrage across the region. The European Union condemned this extrajudicial killing as contrary to international law. In an already inflamed situation, it is vital that all sides exercise restraint and refrain from acts of violence which will only lead to more deaths and which will put a peaceful settlement further beyond reach. Against this backdrop, the Arab League Summit scheduled for this week in Tunis has been cancelled.
Now, more than ever before, there is a need for the countries of the region to choose the path of peace and to turn away from the path of violence and recrimination. There is a need for governments to show leadership for peace, and to turn away from the politics of the last atrocity, which serve no one’s interest.
Elsewhere in the region, in Iraq the security situation remains a cause of grave concern. It is disturbing that recent attacks have aimed at maximising civilian casualties and have been intended to promote sectarian violence. A secure, democratic and peaceful Iraq, within its present borders, can exert a positive influence for peace and stability across the entire region. The European Union looks forward to the transition to a representative Iraqi administration and is committed to working with the people of Iraq in securing a peaceful and stable future for that country.
There is a pressing need for action to address the various problems and challenges to peace and prosperity throughout the Middle East. I believe that the European Union is ideally placed to make a contribution in support of this objective. Historically, the European Union has enjoyed a close relationship with the countries of the southern Mediterranean and the Middle East, built up through centuries of intertwined history, commerce and exchange. We are not strangers to each other.
Indeed, through Euromed and the Barcelona Process, the Union has enjoyed a structured relationship with countries of the southern and eastern Mediterranean for ten years. The Barcelona framework is comprehensive in scope – covering political, economic, social and security issues of mutual interest. It commits us to working towards a shared zone of peace, prosperity and progress.
In the economic sphere we are working towards the establishment of a free trade zone with a market of 700 million people by 2010. The possibilities offered by this vast market will lead to a growth in employment, prosperity and stability right across the partnership.
The Union has also concluded Euro-Mediterranean Association Agreements with all but one of the Euromed countries, and I hope that the negotiations with the remaining country will be concluded soon so that the grid of arrangements can be completed. I would urge all partners to expedite ratification of these agreements, which are an important instrument in developing economic relationships between the European Union and the Mediterranean countries.
An important element of our engagement has also been to promote democracy, good governance and the rule of law. This is in line with the conclusions drawn by the 2002 UNDP Arab Human Development Report. Significant funding has already been made available by the Commission in support of programmes which promote these objectives.
The Union has also developed a framework of cooperation and dialogue with the countries of the Gulf through the Gulf Cooperation Council. At present we are working with our partners in the GCC to achieve a free trade agreement. Although negotiations have been long, and at times difficult, they are now moving in the right direction. In addition we are considering ways to develop relationships with Yemen and Libya, and reflecting on our relationship with Iran.
It is clear that the Union already has a deep and close relationship with the countries of the Mediterranean and the Middle East. It is one based on partnership and dialogue, and on a willingness to work together to address the challenges facing the region. It is also a relationship that is based on the recognition of the strategic importance which each represents to the other. We are their neighbours just as they are our neighbours, and it is in our shared interest to see a zone of security, prosperity and progress develop across the wider region.
In recognition of the importance of the region to Europe, the European Union is currently working to develop a Strategic Partnership with the Middle East and the Mediterranean following a mandate from the European Council in December 2003. This is also a key objective of the European Security Strategy, again adopted in December 2003. Security and stability is a shared interest of the countries of the region and of the European Union. We need to do more to address the causes of instability which afflict the region – causes which include lack of economic development, under-developed educational opportunities and the need to promote open societies and economies.
Our primary objective is to promote the development, through partnership, of a common zone of peace, prosperity and progress across the Mediterranean and into the Middle East. The goal is to enjoy close and cooperative relations with all the countries of the region, responding as far as possible to initiatives from within the region itself.
Resolution of the Arab-Israeli conflict is a strategic priority. However, reform in the region should not be conditional on progress in the Middle East Peace Process – or vice versa – but both objects should be pursued in tandem. This is the context that informed the adoption of the interim report presented to last week’s General Affairs and External Relations Council and endorsed by the European Council.
The interim report proposes an EU Strategic Partnership with the Mediterranean and the Middle East. It sets out a series of shared understandings held by the members of the Union with regard to relations with the region, proposes key principles and objectives which might inform our strategic partnership and proposes these together with work programmes for the Mediterranean and the Gulf as a means to implement our partnership.
It is also essential that the impetus for reform comes from within. There is already much being done, both at governmental level and by civil society. It is for the region itself to work out an appropriate way forward. Equally, there can be no 'one-size-fits-all' solution to the challenges facing the region. We are actively consulting with partners in the region who are our key interlocutors. This will be an essential element in preparing our final report for the European Council in June.
In this spirit, the Taoiseach, Mr Ahern, in his capacity as President of the European Council, had planned to address the Arab League Summit in Tunis yesterday, as a further step in our intensified consultations with the region. But, as I have already noted, that meeting was cancelled. Foreign Minister Cowen is currently in the region, holding a series of meetings with key interlocutors. The presidency's commitment to consultation and dialogue remains absolute. We will continue this process at the forthcoming Euro-Mediterranean Partnership Mid-Term Ministerial Meeting to be held in Dublin and at the Ministerial Meeting of the Gulf Cooperation Council.
I have already commented on the need for progress in the Middle East Peace Process. There can be no long-term solution in the region without the resolution of the Arab-Israeli conflict which has cost so many lives on all sides. Implementation of the Quartet Roadmap remains the basis for reaching a lasting comprehensive settlement resulting in two viable, sovereign and independent states, Israel and Palestine, living side by side in peace and security. As members of the Quartet, we will continue to work towards this end. Acts of violence by either side cannot contribute to advancing the political process necessary to reach such a settlement, and such acts, therefore, must be rejected.
The countries of the Mediterranean and the Middle East are facing a broad range of challenges politically, economically and socially. Equally, those countries possess enormous potential which, if fulfilled, would result in benefits for all the peoples of the region. Progress in all areas – economics, commerce, education, democracy and civil society – is essential if the conditions for lasting peace and stability across the region are to be achieved. The European Union is committed to working as good neighbours with the governments and peoples of the region towards this end, which is in all our shared interests.
. Mr President, may I first thank Parliament for making time for this debate. There are so many other things which Parliament has to discuss, but it is exceptionally important that today we should have a chance to discuss the Mediterranean and the Middle East because the directions we set for our policies in this region in the coming months should be thoroughly discussed and debated here; they involve fundamental decisions on how we are going to develop our relationship with our neighbours; and they involve fundamental decisions which will affect the whole relationship for the first part of this century between Europe and the Islamic world.
My friend and colleague from the presidency has explained very clearly the principles in the interim report adopted by the Foreign Ministers of the European Union last week and he explained how, through a series of intensive consultations with the region, they will form the basis of a concrete work programme to be presented to the European Council in June.
I would like, however, to underline that we are not starting from scratch: rather, we are building on a comprehensive partnership with the Mediterranean countries and a set of bilateral relations with the countries east of Jordan. We will continue to develop our partnership on the basis of these existing instruments. I would add here that Europe is the most significant player in the region. The Community now spends close to EUR 1 billion a year in the region in promoting economic reforms, sectoral reform, institutional and political reform and in supporting sustainable development across the region, including our specific funds for supporting the Palestinians and for the reconstruction of Iraq. If one adds in the lending from the European Investment Bank, it makes a total of around EUR 2.5 billion a year. Furthermore, the European Union is the biggest trading partner for every country in the region except Jordan.
So with this level of involvement, why has economic development and political reform been so slow to take off around the Mediterranean? Why is the human development gap still so great? The answer is two-fold: first of all, our approach is a long-term one which bears fruit incrementally, but I would venture that working on the basis of partnership, consultation and ownership of the reform process by reformers in the region will give us more solid and sustainable results than any attempts to impose democracy from the outside, whether through lectures or through the barrel of a gun. But secondly, and crucially, it is important to remember that the Barcelona process was formulated in an atmosphere of optimism, in the aftermath of the Oslo agreements. Stalemate in the peace process in the Middle East has time and again stymied progress on reform. Recent events are another sad but powerful confirmation that, as our report put it, it will not be possible to build a common zone of peace, prosperity and progress unless a just and lasting settlement of the conflict is in place.
Once again – and I am afraid I have had to say this all too often in speeches in this Chamber – we stand before the smoking ruins of the peace process. And this at a time when we had some hope of movement: the cancelled Arab League Summit was expected to provide a positive impetus to the peace process by relaunching its Beirut peace initiative.
How, I wonder – and I expect this question comes to the minds of many honourable Members – has Sheikh Yassin's assassination helped to improve the security of the Israeli people? How has it contributed to even the stated goal of a peaceful and consensual withdrawal from Gaza? I thought, and I still hope, that we had already seen the worst of the atrocities carried out by suicide bombers. But what we have witnessed lately is wickedness beyond imagination: for example, a frightened adolescent, explosives strapped to his body, is told that he will go to heaven and is sent out to kill himself and others at a military checkpoint. It is despicable and it is cowardly. What kind of world have we created when 12-year-olds are out on murder missions like that rather than playing football or doing their homework? And what are the circumstances? What is the environment that creates this culture of death and murderous recrimination?
My broader point is that if we are serious about wanting reform in the Arab World then, as the European Security Strategy states, resolution of the Arab-Israeli conflict remains a strategic priority. It is what philosophers would call a necessary but not sufficient condition. Progress cannot be a pre-condition for confronting the challenges of reform, nor vice versa. But to attempt one without the other is, in my view, only too likely to prove a recipe for failure on both counts.
I regret, then, that the Arab League summit could not take place as planned, not least because it was expected to adopt a common declaration on domestic reform which would have been an important staging post in developing our common agenda. But working in this part of the world means, almost by definition, that one has to remain hopeful, so I hope that our Arab partners will be able to come together again soon. We are certainly prepared to do what we can to help.
I also believe that we now have a European Union position which we can take into consultations with the region with some confidence of generating new momentum in our relations with our Mediterranean and Middle Eastern neighbours. Insofar as that is true, we are very grateful to the Irish presidency for the creative work it has done, both intellectually and diplomatically.
I also hope that our friends across the Atlantic are recognising that our long-term, consensus-building approach has some value, based, as it is, on building common agendas that respect differences of approach in different countries and regions. The Greater Middle East initiative from the United States generated controversy in the region, mainly because the objectives appeared to have been set without any real consultation process with the region. In the furore surrounding this, few paid attention to the substance. In content, what they are suggesting could involve the development of American policy towards the region based on the kind of comprehensive and long-term engagement which we have been advocating and trying to implement for many years. We have much to talk about with officials in Washington if they are prepared to match this commitment with appropriate levels of resources.
Time will tell, but whatever the results, the European Union should focus on developing its own strategic partnership with the region. If we are successful, I believe we can make a significant contribution to fighting terrorism in Europe and in the region, one that is as important as the proposals to strengthen the European Union's internal security that I know will be discussed by Parliament tomorrow. It will take us another step down the road towards a central objective of the EU’s Security Strategy, namely: 'to promote a ring of well-governed countries … on the borders of the Mediterranean with whom we can enjoy close and cooperative relations'.
I make one final point which builds on what I have just said. We spent last Thursday and Friday in the Council discussing what this extraordinary circle of democracies in Europe can do to protect our way of life, our prosperity, our values, our belief in the rule of law and in civil liberties and the lives of our citizens; and what we can do in Europe to prevent more of the terrorist atrocities which have driven daggers into the hearts of many European families.
There are many things we have to do internally. There are many things we have to do in the areas of police and judicial cooperation. I have no doubt whatsoever that one of the most important things we have to do is to work more energetically, more creatively, day and night, to try to bring peace to the Middle East. The conflict does not justify anything any terrorist ever does and a number of terrorists and those who support terrorists use the plight of Palestinians and use the position in the Middle East as a wicked justification for the misery and mayhem they create. That is true. It is also true that one should not appease terrorism. It is true that there are important security aspects involved. But we all recognise as well that to bring peace to the Middle East would remove one of the causes of alienation in country after country which helps to provide a breeding ground for terrorism and for the murderous ideas that terrorists espouse.
So I hope that we will be able to work more enthusiastically and more successfully to bring peace to the Middle East, and that the beneficiaries of that peace will not only be the people of Israel and the people of Palestine, but the people of Europe and the wider world as well.
It might be useful for me to point out to colleagues – as I did last week to the Conference of Presidents – that last week in Athens we successfully co-launched a partnership: the Euro-Mediterranean Parliamentary Assembly. Indeed, it builds precisely on the long-term perspective mentioned in the last two speeches. It is a partnership of 240 Members of Parliament: 120 from the partner states and the southern shore of the Mediterranean, 120 from the EU national parliaments and the European Parliament. We have still to fill in the personnel, but we have established the outline of the bureaux and the composition of three working committees which will prepare future parliamentary assembly work – a Political Affairs Committee, an Economic Affairs Committee and a Social Affairs and Cultural Exchange Committee. It is an important parliamentary aspect and a good platform to build on.
Unfortunately, the timing was such that both of the speakers here today – the Council and the Commission – were tied up with the General Affairs and External Relations Council in Brussels preparing the summit meeting and were unable to participate. Both institutions acknowledged the launch of this Assembly and both wished it well. We need as a Parliament to ensure that future meetings are arranged at a time to enable the Council and the Commission to participate, because the parliamentary part is, and can be, an invaluable long-term development and communications platform.
Mr President-in-Office of the Council, Commissioner, last Monday 22 March, there took place in Athens the inaugural session of this Euro-Mediterranean Parliamentary Assembly, of whose future importance in relations on both sides of the Mediterranean President Cox just reminded us. This session marked the culmination of the efforts made immediately after 11 September 2001 to reach, on both sides of the Mediterranean, a better mutual understanding and to dispel the spectre of war between civilisations, which is a potential consequence of the downward spiral of blood and vengeance into which the barbaric supporters of indiscriminate terrorism are attempting to drag us.
Still reeling from the shock of the images of 11 March in Madrid, it was on the morning of 22 March that we learned, President Cox, of the assassination of Sheikh Yassin, with all the consequences this could have. This gave us another reason to reiterate, in the presence of the official delegations from Israel and Palestine, the urgent need to find a fair and lasting solution to the conflict in which they are embroiled and to emphasise how important it is for the European Council, Mr President-in-Office of the Council, to launch that strategic partnership for a common future with the Middle East on the subject of which you have just addressed us. Let us be aware on our side of the Mediterranean that our future and that of our children and grandchildren will depend on the way in which we have been able to extend to Africa in general and to the Middle East in particular, that area of peace and stability that our founding fathers were able to establish on our continent.
Let us therefore resolve to have more influence in the negotiations in progress within the Quartet, since we well know – as you said, Commissioner Patten – that Europe can and must now play a decisive role there. Whether or not we wanted it to be, the United States is considered, rightly or wrongly, to have taken Israel’s side. Russia does not have the same interests as ourselves, stemming from our geographical proximity to the region, and the United Nations does not have our means to act. If we Europeans were finally to speak with the powerful voice expected of us, there is no doubt it would be heard. I am sure that the will to do so exists in our Parliament, as this debate will once again prove, quite simply because it reflects the will of a very large majority of our fellow European citizens. Mr President-in-Office of the Council, Mr Commissioner, can we begin to hope that this will might finally manifest itself other than through pious wishes?
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, this is a grave hour at which we must work even harder to break the infernal spiral of violence in the Middle East.
Although Sheikh Ahmed Yassin was not one of our best friends, his assassination is a clear and flagrant violation of international law. They could have arrested him and tried him. I would also point out that we have created an International Criminal Court which must have a role to play, although it is not supported by some States, including Israel.
We roundly condemn the assassination of the Hamas leader and other Palestinians, on the direct orders of a government, the government of Israel. We also roundly condemn the murders and terrorist acts aimed against the civilian populations of both parties to the conflict and I believe we must appeal to the Palestinians not to respond with a murderous increase in terrorist acts and more bloodshed.
This assassination has already had very grave consequences, including the suspension of the Arab League Summit. In this regard, I would like to express my agreement with the severe judgment of Shimon Peres in the Knesset when he said that this action would bring even more serious consequences.
There must therefore be an end to this policy of continuing to build the wall within the occupied territories, of ordering extra-judicial executions and, furthermore, there must be a withdrawal from Gaza, to which the current Israeli Government has clearly committed itself.
I would like to say on behalf of my group that the repeated violations of human rights, non-compliance with the latest United Nations resolutions on the part of the Israeli Government and, above all, Ariel Sharon’s insistence on renewing executions outside the framework of international law, will leave us with no other option than to reiterate the positions adopted by this House in its Resolution of 10 April 2002 and to call on the Commission and the Council to strictly apply the second article of our Association Agreement. We do not want to go that far, but we believe that we must issue a solemn and severe warning.
In this regard, I would like to make three requests: the first is to urge Israeli civil society, that vibrant Israeli society, and all its political parties, while defending its right to its own security, to demand that its government act in accordance with international law.
Secondly, I would call on the Presidency-in-Office of the Council to urge those Member States of the European Union which sit on the United Nations Security Council to immediately present a proposal to establish an international intervention force on the 1967 borders, with the mandate of protecting both sides.
Thirdly, that the Commission continue with its aid, with the European Union’s aid, to assist the Palestinian National Authority to be strengthened and reformed, because a strong interlocutor is required if we are to argue that there must be a Palestinian State.
I believe that the whole of this process must come within the framework of the proposals being made to resolve the problem of the Middle East. It is clear that in order to resolve such a bitter and profound conflict, it is better to propose peace than to begin new wars and increase the cycle of violence, above all in a situation in which the stability of those regimes which could contribute to supporting a process of reform is being broken. I therefore believe that we must restart and reinforce a process in which the European Union, the United States – which also has a serious responsibility – the Arab League and all the countries of the region can continue along the lines of the statement on a common future for the Middle East recently proposed by the German Foreign Affairs Minister, Mr Fischer, and in which the European Union, the region’s main partner, as the Commissioner has said quite rightly, could contribute many elements in relation to peace treaties, security, arms control, disarmament, respect for human rights and democracy and economic cooperation.
I will end, Mr President, by saying that the European Parliament has done its bit with the creation, at last, of the Athens Parliamentary Assembly, and we have a duty, not only political but also moral, to continue the European Union's efforts in line with the Barcelona process in order to overcome such a bitter and profound crisis which calls on us to show political, economic and moral responsibility.
Mr President, Mr President-in-Office of the Council, Commissioner Patten, the nightmare in the Middle East seems never to end. Like everyone else, my group feels extremely frustrated and powerless at our not being able to do more to solve this bloody conflict that is the cause of so much suffering. In the last few days, we have been talking a lot about terrorism and, clearly, nothing would mean more in the fight against terrorism than peace in the Middle East. The situation there is the source of huge frustration and fanaticism, and it inculcates into young people a feeling of hopelessness and despair that creates a breeding ground for recruiting suicide bombers who are themselves also very young.
Two states – recognised by one another, democratic and existing side by side – would naturally have an enormously positive effect on stability throughout the region. Plans, projects, conferences and new initiatives – it feels as though we have tried everything. There is no lack of creativity when it comes to the Middle East. We need no more initiatives. We need political will, a desire really to sit down, negotiate and achieve peace. Unfortunately, there is nothing to suggest that today’s leaders, whether in Israel or Palestine, have this will.
The Group of the European Liberal, Democrat and Reform Party condemns the murder of Sheik Yassin. It was contrary to international law. Assassination may appear logical from a military point of view, but it is the worst of diplomatic means. Yassin had odious crimes on his conscience. He has never recognised Israel’s right to exist. In all respects, he was a loathsome terrorist. Nonetheless, we cannot accept this type of killing. It must be possible to make higher demands of a democratic state such as Israel. Hamas has now been given a new martyr and thousands of people burning with the desire for revenge. The Palestinian leadership must therefore show unprecedented strength and leadership in order to prevent a new spiral of violence. Arafat must emphasise that it is not Hamas that is setting the agenda.
The ELDR Group cannot be too emphatic in its condemnation of the suicide bombers. This senseless killing of civilians, innocent children, women and men is paralysing the Israeli people and making the slightest errand or social excursion fraught with mortal danger. The fact that ever younger teenagers and children are now being recruited as suicide bombers is the most repellent form of terrorism of all and can never ever be explained or excused.
Israel and Palestine must return to the negotiating table and to the Quartet’s Road Map. I wish to thank the President-in-Office of the Council and Commissioner Patten for their work to bring this about.
We must obtain an end to the violence, and the Palestinian Authority must once and for all recognise Israel’s right to exist. For its part, Israel must stop building the Security Wall, which is condemned by the whole world. Walls can never be the solution. The previously promised and announced withdrawal from Gaza must also begin.
Peace in the Middle East and a peaceful Iraq in which I hope that the UN can be given a greater role would be very great progress and would have huge significance for the process of reform throughout the region. If, in the way that has been sketched out in the proposal now adopted, we succeed in incorporating these countries into a close and extensive network of trade and cooperation, it would constitute huge progress for the EU.
The collapse of the Arab League summit is tragic, but there is yet hope that reference will still be made to human rights and democracy, which are the places from which we have to begin.
Finally, Mr President, I just want to raise another issue about which the ELDR Group feels uneasy, and that is the riots in Syria in which hundreds of Kurds have recently been killed. Many are imprisoned, and there are reports of members of this group being tortured following riots a week ago. I hope that the Council and the Commission can step up the pressure on Syria to put a stop to this killing.
– There is no doubt – and it is an obvious thing to say – that the conflicts in the Middle East are becoming more tragic by the day. I truly believe, and I am not just copying what others have said, that we must have the courage to admit that much of the responsibility for these unresolved conflicts lies with the international community and, most of all, with the military policy of President Bush and anyone who has stood up for that policy alongside President Bush.
We cannot evade this problem, and I agree with the President-in-Office of the Council and with Commissioner Patten, that the Palestine-Israel question is central and essential to it. I also think we should abandon our conformist position and stop saying that the Palestinians do not recognise the State of Israel: they recognised it in 1988. It is not true that the Palestinian Authority does not want to negotiate: it is continually saying that it is prepared to negotiate. The one who is rejecting negotiation, the one who really is following a different policy is Ariel Sharon.
I believe we should assess the matter objectively. There is no doubt that the Palestinian Authority bears responsibility for its own inability to stop terrorist acts, but I also think we should clearly assess to what extent Ariel Sharon’s policy has brought on the growth in terrorism. Mr Patten is right: it does not mean that terrorist acts in themselves, irrespective of the policies that are being implemented, should be condemned and suppressed. Let us stop telling ourselves that they are all birds of a feather. There are differences, and these differences are the ban on and the failure to implement any international rights for the Palestinians.
Let us now think about that great plan, rather than a working paper, that the United States has prepared for the G8 Summit in June. In fact it is an arrogant, imperialist project and, although it provides for the development of democracy, democratic processes, preambles, aid and support, it does so without any discussion with anybody. We cannot export democracy – apart from the fact that we should begin to think about our own democracies – since democracy is a continuous process in which we too are inadequate, in which we too sometimes have gaps and differences.
As it has been put forward, the Greater Middle East initiative is a plan that will certainly not help the growth of democracy. It will probably help some accomplice or subservient regimes, but it will not contribute to the reconstruction of Arab countries that do in fact need to free themselves from oppressive regimes and really need democracy. Not with arrogance and imperialism, however, please! I think the European Union’s decision to opt for the long term and not to aim for immediate results by cutting the Gordian knot of old is the right one. We therefore need time to reflect and to build relationships. In this sense, the Parliamentary Assembly organised in Athens is important: we have seen the differences and the diversity of the Arab world as well, and not just its weaknesses.
I should like to return for a moment to Ariel Sharon’s policy. In 1973, when Winston Churchill’s grandson asked him what was to become of the Palestinians, he answered that there was no need to worry: ‘We’ll make a pastrami sandwich of them.’ He would crush them in a sandwich. That is what he is doing by building the wall and preventing freedom of movement. Sheikh Yassin’s assassination was not the first: there have been 250 extrajudicial executions, and the first victim was Tabet Tabet, an Al Fatah pacifist who was working with Peace Now. Why, though, do we always have to keep repeating and reiterating these things?
I sometimes get tired of repeating myself and feeling that everyone bears the same responsibility. There are various types of responsibility, and I think that, with this decision, Ariel Sharon did not just kill a leader, something that – for heaven’s sake – I as a woman regard as the utmost in evil, but his intention was in fact to transform a national conflict into a religious conflict. That is what is so terrible. Four days ago I was in the mountains of Kurdistan and saw demonstrations in Van for Sheikh Yassin. That is the risk we are running; that is what President Bush has done.
Finally, I also agree with the proposals put forward by Mr Barón Crespo on Article 2 and the other items.
Mr President, it is of course only right that the European Council should condemn Israel’s unlawful execution of the Hamas leader, Sheik Yassin. Why, as General Morillon said, are there, however, only words and pious wishes? Why not back our words with action? The EU has, of course, practical and unique opportunities to punish Israel through the Association Agreement. As early as May 2002, we considered, here in the European Parliament, that it was the last straw when it came to Israeli human rights violations, and we demanded then that the Association Agreement be suspended. Why does the Council not listen to Parliament?
Moreover, the European Commission has expressed itself along the same lines as Parliament. At the most recent meeting of the Association Council, the Commission produced a long list of Israel’s infringements of human rights and of UN decisions. At that time, the Commission warned that the EU would subsequently have to review its position if there were no improvement.
Moreover, we are concerned here with trade policy pure and simple. In a memo aimed at all importers of Israeli goods to the EU, the Commission has observed that Israel is being fraudulent in identifying the origin of its goods, so that goods from illegal Jewish settlements on occupied Palestinian land are being sent to the EU with ‘Israel’ stated on the certificate of origin. Fraud of this kind, involving the rules of the trade agreement, is on its own enough to justify suspending the Association Agreement. Why all these words? Why no action?
What is more, we know that Israel has nuclear weapons and, according to the experts, probably still more weapons of mass destruction. Clearly, Israel is allowed to have them but, when others acquire them too, they are bombed back into the Stone Age. Why is action not taken against Israel?
How are we to have a peaceful world order, based upon law and justice, if tough punishment is meted out to certain lawbreakers – especially if they are Arab Muslims – while another lawbreaker, Israel, appears to be able to do whatever it likes, and all that occurs is that we repeat the same debate year after year after year without anything happening? The least that can be asked is that we repeal and suspend the Association Agreement, just as the European Parliament has requested.
Mr President, ladies and gentlemen, I believe that what is currently happening in the Middle East is very different from what we might have thought until a few days ago.
In fact, I believe that the Middle East is gradually getting closer and is even right on our doorstep. We can see this in speeches with which, in some cases, I could not disagree more, such as Mrs Morgantini’s speech, but not just hers. Indeed, I believe that the terrorist attacks that we are witnessing within Europe must be taken into account.
We cannot suddenly just consider the issue of the murder of Sheikh Yassin. As a Catholic, I reject any idea of one day hitting someone: not killing them, but just hitting them. In my opinion, this is not, however, the point. I believe that if we want to guarantee our citizens peace, tranquillity and serenity in the future, we need to draw up a very different proposal and follow very different lines of thinking.
Europe, as such, cannot just be a mouthpiece for a message in terms of European funding for the Middle East area. Europe must put forward a genuine and specific proposal. I believe that this can be done, and in this case I appeal to Commissioner Patten and the Irish Council Presidency to call for an end to the conflicts. I believe that this could once again give politics a real voice and not just an issue on which to speculate in this Chamber.
For those who, like me, have experienced terrorism – a different type of terrorism, ‘red terrorism’ – and have seen a bomb in the house and a brother get out through a window, political words meant nothing at the time, in the eighties. The answer that we found – as a young person at the time – was unique and truly incredible: there was a unity in purpose to achieve a single objective: to combat terrorism.
I believe that this can only be done if we, as Europe, are aware of this and at the very least now compile a list of terrorist associations to be assessed at an international level. I believe that everything else is just idle chitchat.
Mr President, ladies and gentlemen, what the Council has told us does not, in my opinion, add much that is new to a European position which, beyond endlessly recited hollow phrases such as ‘Mediterranean cooperation with a view to peace and prosperity in the region’, is totally inconsistent. In reality, the Union plays no role at all in the Middle East, apart from as a provider of funds and, more often than not, one acting in the dark, too. Politically, we do nothing, however.
We could, however, play a role if we left behind our European divisions, something that is no doubt impossible, and if we had the courage clearly to take a side. It is not a matter of taking one of the two obvious, and old, sides in the Middle East conflict, with the Israelis on the one hand and the Palestinians on the other. This debate is outdated. The choice we must make concerns the current real divide, which pits the moderates against the extremists on both sides. The United States does not make this choice. It even does the exact opposite and sides with the moderates and extremists by turns. Furthermore, it very often sides with the extremists, whether they be the fundamentalist Muslims or Israeli religious extremists. It does this in accordance with the interest it has in dividing the region in order to rule it better.
Now, Europe’s interest lies specifically in reuniting the region in order better to make a success of the forms of Mediterranean cooperation that will make the Mediterranean what it always was, that is to say the geopolitical centre of the world. France’s policy is the exact opposite of that of the United States. France resolutely sides with moderate Palestinians and Israelis on both sides. This is why, alone in the face of the United States, it is the other major power present in the Middle East. Alas, apart from France, Europe is too divided, so that we are reduced to the feeble words we have just heard from the Council. It is a shame, but it is not surprising.
Mr President, Mr President-in-Office of the Council, Commissioner Patten, the European Union has, then, rediscovered its ‘sacred union’ by condemning the killing of Sheikh Yassin, and some have even presented him as a venerable old man and an almost saintly person.
Today, in this Parliament, we have heard the party chairman Mr Barón Crespo authoritatively, and others I believe somewhat less authoritatively, remind us of the possibility of calling for Article 2 to be applied, that is to say the suspension of the Association Agreement with Israel because of the death of Sheikh Yassin. His death is certainly a violation of international legality; there is no doubt about it.
The European Council dedicated five paragraphs to condemning Israel for this, but I do not recall having read anything in the text about employing handicapped children for just a few euros to turn them into human bombs with 10 kg of explosives. We Radical Members have called for the suspension of the Association Agreements – as Commissioner Patten knows only too well – under Article 2, which unfortunately we have never, or almost never, put into practice, for scores of countries, many of them also in the region.
I believe that it is important not to lose sight of this fact. If we consider it right to condemn Israel, a democratic country – having awarded it, so to speak, the title of democratic country – which means we can expect it to respect international law, assuming, on the other hand, that it is pointless to ask for respect, for example, from the other Arab countries, we are making a huge mistake and we are continuing to rant on without having an effective role in the region.
As regards the issue of the Greater Middle East, for example, it is true that the Americans have been over-ingenuous, putting forward this proposal without allowing it to be scrutinised and assessed perhaps more attentively and being put first and foremost to the governments of the Middle East. The idea in itself is a good one – not the idea of exporting democracy, which just makes the concept appear ridiculous and trivial, rather like the one that we too tried to develop, to some extent artificially, long before the US proposal, with the infamous Sana’a Conference on Democracy and Human Rights in the Middle East. Either we lay the foundations for political democracy or, as Europe, we go along with the American idea, independently, of course, but put forward a strong proposal in the months to come, in consultation with Arab countries, taking an approach that seeks to involve them – not just at a governmental level but also at a civil society level – in a solid and strong proposal to promote the kind of societies and democracy called for by these countries in order to achieve development, as the UNDP told us.
This is, therefore, the way to resolve – or to include – the Israel-Palestine issue too in a more overall solution. To conclude, I applaud the fact that the major leaders of the European left finally recognise, as we have been saying for 30 years, that the accession of Israel and Palestine to the European Union is another important path towards reaching a lasting solution to the Middle East issue.
– It is perfectly fine by me, Mr President, for me to be the first to keep exactly to his allotted time.
Mr President, ladies and gentlemen, first of all, I do not think we should play the same narrow-minded game here at every sitting, raising again the supply of goods from the West Bank to the European Union. There is nothing wrong in discussing the matter, and last time we had a full debate about it. If those goods were supplied by the Palestinians, they would enjoy the same European Union preferences and it is therefore pointless to always encumber such a serious question as this conflict with such banalities.
Secondly, everyone in this Parliament condemns the illegal executions that Israel is carrying out. They are incompatible with international law and there is no need at all to discuss the matter. It is good that we as a European Union are making that absolutely clear. Many Americans are also saying that it is wrong. That is why we should not always be setting France against the USA in the matter. Henry Kissinger, too, said that quite clearly at the weekend.
What we must do, however, is something that demands rather more: we must now engage in dialogue with the Arab world. It is of course far from reassuring that the Arab summit has recently been cancelled, that it cannot take place because it has been impossible to agree on a declaration containing the words democracy, parliament and civil society and speaking of women’s rights and democratic reform. We must also be clearer in reminding our partners south of the Mediterranean of our fundamental convictions if we want to reach a comprehensive solution. Those who are normally always very vociferous about these things in this House should also be vociferous in addressing the Arab world about them.
We do that with Israel. It is a democracy. We can expect a lot of it, and I believe we are right to do so. We should, however, develop a broader perspective on the Middle East. That also requires a dialogue with the Arab world about our fundamental principles. Otherwise, we will never find a solution.
Mr President, the most detailed and in-depth analysis of the limits to the development of democracy in the Arab world and of its consequences on development in those societies came from the first report of the United Nations Development Programme that was drawn up in 2002.
The second report was published recently and goes into more depth as regards the lack of education and training, the severe limits in terms of cultural production, technology and research. The most revealing fact is that the team that is working on this project is made up entirely – and I repeat, entirely – of Arab researchers. The strategy for the Greater Middle East, drawn up by the Bush administration, is based largely on these analyses, with a limitation that I would say is fatal: that of prescribing changes and reforms without establishing any relationship with the Arab and Islamic world.
There is the risk that this approach will fuel the notion that so-called Western civilisation thinks itself superior to all the religious and cultural traditions of the Arab world. This notion lies at the root of the feeling of humiliation that is so widespread in these countries and which terrorist groups exploit, hoping in turn to fuel hatred towards the West.
The second comment that I would like to make concerns relations between the Bush administration and the Sharon government. In the eyes of the Arab world, the principle of double standards is intolerable. Can Sharon’s Israel still be defined as a country under the rule of law despite the extrajudicial executions, collective punishments, the construction of a wall in Palestinian territory, the settlements and the lack of access to fundamental resources such as water for the Palestinian people?
The US administration, so inflexible that it inflicted two wars on Iraq and ten years of embargo, today is not budging an inch on what was once again defined as a humanitarian disaster by the rapporteur of the UN Commission on Human Rights in Geneva yesterday. The concern is that the method chosen by the US administration and its indifference to the Middle East conflict could have the opposite effect, that is to say for it to seem, in the eyes of the public in these countries, that even greater credit is given to non-democratic governments and political classes that are responsible for the unfair use of resources, for widespread corruption, for the lack of democracy and fundamental freedoms of women for a start – and in short those responsible for the crisis and the decline of these societies.
Europe has a role and a responsibility in all of this, but also a solid history of relations in the Mediterranean area, based on a different method, that of partnership. Recently this strategy was stepped up, as a response to enlargement to the East, with the neighbourhood policy. Today is therefore not about challenging all this, but rather about establishing a relationship with the Bush administration, with the Arab League and in collaboration with the Palestinian Liberation Organisation (PLO), which makes Europe’s point of view heard as an alternative to the initiatives from the US Administration.
Mr President, Europe is strongly committed to peace but is deeply frustrated by the latest terrorist attacks. For Europe, the Mediterranean is a crucial area, an historic challenge and until it is transformed into an area of peace, development, democracy and stability, Europe will not, I am sorry to say, be able to fulfil its potential.
Today the conflict between Israel and Palestine is erasing any glimmer of hope and the worsening of the conflict is certainly not helping to combat international terrorism, indeed in ideological terms it is fuelling it. In order to ensure a future of peace in this area, however, greater responsibility is needed and all our efforts, our political authority and our financial and human resources must be used to ensure that we get back on the road to negotiations.
The Athens Forum was therefore an important step, but this is not about supporting one side or the other. The route that we must take, even now that hopes for peace seem almost dead, remains that of working towards a clear objective: two states, one alongside the other, Israel and Palestine, that live in peace and security without discrimination and with respect for human rights. To this end, Europe must hold constant and open dialogue with the whole of the Arab world.
Mr President, as the whole world has affirmed, the assassination of Sheikh Yassin by the Israeli army is a totally irresponsible provocation. Having participated in the establishment and development of Hamas with, at the time, the intention of weakening the PLO, the Israeli powers today seek to torpedo any idea of a peaceful solution. This brute-force approach has but one aim: that of destroying any hope of a negotiated peace with, as a consequence, the construction of the Wall imposed as the only acceptable solution. This shameful wall imprisons an entire nation, goes on annexing its land and resources and is overwhelmingly condemned by world opinion, as witnessed to by the debates of the United Nations Commission on Human Rights.
Faced with this policy that is suicidal for both the Palestinians and the Israelis, the call by sixty key Palestinian figures to refrain from avenging the death of the Hamas leader is extremely dignified and courageous. It is high time the European Union supported them by clearly identifying Sharon as the main obstacle to peace; by specifically entering into official talks with those opposed to this policy of adopting the worst possible line, notably the pioneers of the Geneva Accord; by officially requesting the immediate deployment of an international force to protect the population of the Palestinian territories; and by suspending the agreement with Israel, as demanded by our Parliament two years ago. In short, by matching words with action in the interests of respect for international law. Any other approach is bound to fail and cannot be taken seriously under any circumstances, especially by Arab countries.
While the American president continues to encourage Sharon, welcoming him in a few days’ time, the Union can no longer hide behind words. In a totally different spirit to the American plans for a Greater Middle East serving only their economic and strategic interests, Europe must finally take action if it wants to realise the ambition declared in Barcelona of bringing about a region of peace and prosperity. The proven lies concerning the reasons for armed intervention in Iraq and the new boost given to terrorism extending also into Europe drive us to take initiatives much bolder than those implied by what the Council and the Commission have told us today. An end to the occupation and the recognition of a sovereign and viable Palestinian State would also deprive the terrorists of a fertile breeding ground. It is peace in the region and throughout the world that is at stake.
Mr President, Commissioner, ladies and gentlemen, after Madrid, the threat of a clash between the Western and Islamic worlds is drawing nearer. Will we simply let this happen? Both in Israel and among the Palestinians, there are forces pursuing mutual destruction. After all, what else can a so-called military solution amount to?
Sheikh Yassin did not want peace on the basis of negotiations, but does Sharon? On several occasions, Sharon provoked Palestinian violence, most recently with the military occupation of Palestine, the erection of the wall and the assassination of Yassin. This violence was continuously breeding more violence. It is a source of frustration, so much so that the export of the conflict to other areas is moving ever closer and is becoming a threat to world peace and to safety in our cities.
That is why we are asking you to shift your peace efforts up a gear, to cancel the association agreement and not to delay starting the debate on an international peace force in Israel. Only the right to self-determination can really provide a peaceful outcome.
Mr President, the best conflict prevention measure is respect for human rights. Unfortunately, Sharon does not even remotely live up to this respect. It is detrimental to every peace effort that the international community is allowing Sharon constantly to violate international rules. To condemn Israel is not enough: measures need to be taken. The EU could begin by suspending the trade agreements. Clearly Israel is entitled to protect its citizens against terror attacks, but Sharon's persisting violations of human rights, including extrajudicial killings, are not protecting but endangering its citizens. It is contrary to international law; it totally undermines the very concept of the rule of law, which is a key element in the fight against terrorism. Israel could easily arrest suspected terrorists, instead of killing innocent passers-by, of whom many are women and children, using exactly the same despicable means as suicide bombers.
The Palestinian Authority cannot stop suicide bombings when Israel deliberately fuels everything that leads to them, thus sharing the responsibility for them. In many cases, Israel has used extrajudicial killings against exactly those Palestinian leaders who have been strong advocates for peace and for stopping the suicide bombings. Sharon's state terrorism is no substitute for political negotiations such as the Geneva Accord and the roadmap, which Israel is now abandoning.
Mr President, the Middle East is the spiritual home of the three great revealed religions of the world, but sadly also the inspiration for those misguided few who invoke Islam as a justification for terrorist killings, invoking in particular the bloodthirsty traditions of Salafism and Wahhabism. The Middle East is a source of vital oil supplies to the West and the location of one of the longest and bloodiest disputes between the Arab world and Israel.
It is also the location of some of the most ruthless regimes, ranging from the old Iraq of Saddam to the current government of Iran. Saudi Arabia is also brutal in its decapitations for misdemeanours, like alcohol consumption. The Middle East is a source of many of the EU's refugees, particularly from Kurdistan, and if we allow Turkey into the EU, the EU's borders will stretch into the Middle East to face Syria, Iraq and Iran directly. Therefore stabilising this region in peace, democracy, good governance with the rule of law and respect for human rights is essential to the EU's interest, as well as the people there who have suffered under tyrannical governments for so long.
That is why I support the roadmap for peace, for a two-state solution in Israel and in Palestine, for a democratic Palestine alongside the State of Israel. But I remain critical of the fact that EU money was given in direct budgetary assistance without adequate safeguards to prevent diversion of funds to corrupt practice and possibly even terrorism in a theatre of war and in a zone where such practice is commonplace: this, I believe, was wrong.
Tomorrow, Parliament's working group looking at this will regrettably be publishing two separate reports. I have always supported and continue to support the liberation of Iraq from Ba'athist tyranny and remain optimistic that eventually we will see a new Iraq emerge which will serve as a catalyst for democratic change elsewhere in the region. Lastly, I hope to see more dialogue between moderate Muslim leaders and the EU's political classes if we are to avoid the much feared clash of civilisations as a scenario.
Mr President, referring to the Mediterranean and the Middle East, the Council has just indicated – and I quote – ‘the Union’s willingness to work with the United States for the purposes of cooperation in the region’. It would be no bad thing, in my view, if Washington did the same and expressed its fervent desire to cooperate with the Union.
I believe that this would involve the following: a sensitive, rather than blunt and brutal, drawing up and presentation of its proposed plan for the democratisation of the Middle East. It would also involve objectives in line with reality and common sense, bearing in mind, in my opinion, that excessive ambitions, since we are talking about an area from Morocco to Pakistan, may lead to looking foolish, firstly, and then failure. And, above all, I believe the United States should accept that it is impossible to confront such a vast enterprise, without treating the resolution of the Arab-Israeli conflict as a priority and prior objective.
Israel rejected the Saudi peace proposal, ratified in Beirut by the plenum of the Arab League, and has blocked – and let there be no mistake, it has blocked – the road map and decided to continue along its own unilateral course, which includes extra-judicial assassinations.
In my opinion – I would insist – these circumstances, together with the assassination of Sheikh Yassin, have led to the suspension of the new Arab Summit, scheduled for yesterday in Tunisia, and I believe that no possible initiative for a so-called ‘Greater Middle East’ can succeed in any way in this context. We simply have to look at what King Abdullah of Jordan, who we all know to be a clearly moderate leader, said the day before yesterday – and I quote, ‘the assassination of Sheikh Yassin, a week before the Arab League Summit, demonstrates that the Israelis wanted the meeting to fail and for the Arabs not to be able to relaunch their dialogue initiative, because Israel does not want peace’. If a moderate leader says what I have just quoted, the Union must take note of what this implies and take action as a consequence.
I will end, Mr President, by saying to Mr Laschet, who has just spoken – although I regret that he is not here – that I agree with him when he says that we must talk less about the extra-judicial assassinations violating international law, because we all condemn them. The problem is that these assassinations take place, we all condemn them, but none of us act to put an end to them.
Mr President, I have two points. While legally debatable, the execution of Sheikh Yassin must not cause us to forget who he was: the instigator of the worst suicide attacks and the head of a movement whose charter still calls for the destruction of Israel and, beyond that – let us not forget – the physical elimination of Jews throughout the world. Do we mourn this man?
Secondly, the American plan deserves some consideration since it invites us to move beyond the illusion in which European action is currently mired, the illusion whereby resolution of the conflict would precede the democratisation of the Middle East. As we know, democracies do not wage war against each other, so there will be no lasting solution to the conflict without democratisation and modernisation of the Middle East. Without such a Copernican revolution, Mr President, we will forever have the spectacle of a sententious but powerless Europe, which Commissioner Patten embodies with the perfection of an old Shakespearean actor.
Mr President, ladies and gentlemen, the day after the creation of the EMPA, the European Union has, as everyone has said, a duty to become involved in peace building within the logic of the Barcelona process. The Union bears a historic and political responsibility, and it can no longer content itself only with issuing condemnations when the region is ablaze or weeping when terrorism strikes.
Now, the United States tells us that it has a plan for the Middle East. How, though, can we talk in terms of plans when we know that Syria has a presence in Lebanon, when the occupation in Iraq is ongoing and when a solution to the Israeli-Palestinian conflict has still not been found? This plan is, indeed, disputed and disputable. It is disputed because the United States has not bothered to discuss it with the countries concerned. This clearly reveals America’s mistrust and their unilateral practices, just as the pre-emptive war in Iraq did. It also reflects the geopolitical ignorance of the United States and the generalisations it makes by including Maghreb in the Middle East, and Pakistan and Afghanistan among the Arab countries.
Finally, what does this plan advocate? The fight against terrorism? Yes, but with the installation of American bases in the region. Has not this been the case since 1990-1991? Resolution of the conflict? Yes, but to be credible, it would be necessary to fight all forms of terrorism, including the state terrorism conducted by Israel, which is doggedly trying to exterminate the Palestinian people, yet with total impunity. Lastly, democratic reforms? Certainly, yes, they are inevitable and essential, because the people are today suffering an economic, political and democratic deficit. These reforms are needed, but so is economic development.
Finally, and in conclusion, only by reducing the gap between the ruling classes and the people will these reforms be possible. Civil society must be involved. It is for this reason that we in Europe must support the forces of progress or internal forces for peace and strengthen dialogue in order to dispel fears, to finally put an end to this violence and to let our common values govern us.
Mr President, Commissioner, anyone who fails to recognise that the State of Israel has the duty to protect its citizens against terror loses their credibility. Ever since the Palestinian leadership started the second , two and a half years ago, in order to achieve their goals by violent means, nearly one thousand Israeli men, women and children have been killed by poisoned minds with shrapnel grenades around their waists. Where is the Europe-wide indignation about the Palestinian leaders, who drape bombs around their children and, if they are detained by soldiers, are prepared to blow them up in cold blood?
The biggest obstacle to peace in the Middle East is the Palestinians' unwillingness to recognise the State of Israel. There is no other explanation for Arafat's refusal at Camp David. The State of Israel accounts for only 0.6% of Arab territory. For a long time, Arab nations thought they could drive the Jews into the sea by using the Palestinian refugees as a means of putting Israel under international pressure. The Arab countries have never allowed their Palestinian brothers to lead a dignified existence. The UN, too, kept the refugee status of the Palestinians artificially in place for 50 years. King Abdullah's first reaction to a possible retreat of Israel from the Gaza was the fear that Palestinians would be looking for jobs in Jordan.
Peace is inextricably linked with justice, and that is where the problem lies. On its own continent, Europe has placed democracy on a pedestal, but ignores democracy in Israel, in a region which consists of nothing but dictatorships – enlightened or not, as the case may be.
Mr President, the assassination of the Hamas chief had one effect, which was that the Arab League summit, which was to have taken place yesterday and today, was cancelled. That is a tragedy because the summit was to have considered a number of proposals for reform in the Arab region. I want to focus on this question of reform because that is fundamental to our security in the European Union.
The Irish Foreign Minister spoke about the Arab-Israeli conflict. He also spoke about the evolution of democracy and civil society in these lands. My question is, what can do? While Commissioner Patten spoke about the Barcelona process – a highly desirable process established a long time before the Americans' idea of a greater Middle East process – that process is not having the sort of effect that it should have.
As some of you may know, I have spent some time in the last few months, as rapporteur on the democracy initiative, going to the conference in Sana'a, Yemen, to Cairo, Alexandria, Damascus, to the Arab Parliamentary Union conference and to Athens last week with you, Mr President. This sort of democratic odyssey is trying to establish one thing: the appetite of the peoples of the Arab countries for democracy, the rule of law, civil society and so on. We know what our foreign policy priority is: we know it is human rights, it is democracy, the promotion of fundamental freedoms and the rule of law. But in this arc of instability on our rim, while the EU is spending EUR 700 million plus in MEDA funds, only EUR 7 million of that is being spent on democracy. I find myself caught between the Scylla of bureaucratic obstructionism in the Council and the Charybdis of bureaucratic obstructionism in the Commission. We need a programme that works: we have the means to do it and we have the will to do it in this Parliament. The question is, do the Commission and Council accept their political priorities? I address my remarks to two senior politicians who both occupy positions of responsibility at a very sensitive time for Europe.
Mr President, the negative spiral of violence in the Middle East does not seem to be going into reverse, and plunged to another depth last week, when the hatred-sowing Hamas leader Yassin was cold-bloodedly murdered at the behest of the Israeli Prime Minister Sharon. I call on the Palestinians not to use violence to avenge Sharon’s illegal act. Now is the time to break the cycle and opt for peaceful resistance in a dignified manner. I would echo the appeal by a group of Palestinian academics not to commit any new suicide attacks.
Prime Minister Sharon violates human rights, ignores UN resolutions by building a wall in the Occupied Territories, by building new settlements and by the extrajudicial executions of Palestinians. I would therefore call for a suspension of the EU's association agreement with Israel in accordance with Article 2, the human rights clause, until such time as the Israeli Government has withdrawn its call for attacks, which are in contravention of international law, and mean that the Sharon Government constitutes a threat to safety and to the constitutional state of Israel.
The Israeli-Palestinian situation is a seriously disturbing factor in the entire region. What the Middle East needs is a broad democratic initiative for dialogue and cooperation between all countries in it, and Europe possesses the appropriate instruments to bring one about. We must organise the partnerships between the EU and the Mediterranean countries in the framework of the Barcelona process, in which we strategically promote political and economic, but also social, reforms, in order to resolve the Israeli-Palestinian conflict. I am convinced that there is a great political need for this among the citizens of both Israel and Palestine.
Finally, I would call on the EU Member States in the UN Security Council to submit a proposal for a UN intervention force based on the boundaries of 1967, in a bid to protect the Israeli and Palestinian citizens against terrorist attacks. Working for peace in the Middle East is a huge contribution in the fight against terrorism.
Mr President, ladies and gentlemen, as regular as clockwork, we make high-flown statements and condemn the violence in the Middle East. Is that really all we can manage to do? Why can the European Union not play a more active role in this conflict? Right now, there are various reasons why the European Union should be playing a pioneering role in the peace process.
Sadly, recent events have made a further radicalisation between Israel and the Palestinians more than likely. The status of the United States as a good international negotiator has been dealt a few serious blows after Afghanistan and Iraq. The implementation of the international step-by-step plan appears a long way off, so the European Union should act. Peace and stability are entirely in its interest. After all, we are the region's largest trading partner and the largest donor of humanitarian and financial aid. When will our words at last be followed by deeds?
Mr President, I recently attended a conference of Arab women in Beirut. The women were from 22 different Arab countries. What struck me was that they all speak a common language, which gave them a unity that perhaps we still aspire to here in Europe. Regardless of what they spoke about at that conference – and they were all highly educated, sophisticated women – the issue of Palestine was mentioned by every single person. Clearly, this issue is a hugely unifying factor throughout all the Arab countries.
We in Ireland have learned – tragically and dreadfully over a thirty-year period – what it is to live with terrorism. We have also seen some of the bitterest enemies in the world take a leap of faith that led to peace in Northern Ireland – to the great relief of all of us. Commissioner Patten clearly had a part in that as well.
I do not want to repeat many of the things colleagues have said here this afternoon, but we have to recognise that at the heart of the tragedy is another generation of little people living in those squalid camps in Palestine who are growing up, and the first game they play is throwing stones at soldiers – just as they did in Northern Ireland. There is also another generation of children on the other side of the border who are too terrified to go to school in case the bus they are riding in is blown up. These are the children who 20 years from now will be the leaders, or perhaps the victims, or the suicide bombers.
We all condemn unreservedly the dreadful events in both Palestine and Israel. But there has to be that leap of faith, that moment in which, as a friend of mine said, we have to smile weakly and have a strong stomach and forget about the awful things we have done to each other and start to try and address the dreadful issues in the Middle East which are central to practically every single major political issue in the world today.
– Mr President, Mr President-in-Office of the Council, Commissioner, there is talk these days of a new Middle East policy, of a greater Middle East. If it is not all going to be hot air, then in my opinion two things in particular must remain at the heart of such a policy.
Firstly, resolution of the main conflict in the Middle East. I wish the US would devote as much energy – by which I do not mean military manpower – to solving the actual Middle East problem as it is doing to Iraq. I would also like Europe to expend as much energy solving the Middle East problem as some European Union Member States are doing in the case of Iraq, because there would then be fewer terrorist attacks and there would be fewer illegal killings like that of Sheikh Yassin. As Commissioner Patten said, the culture of death must be defeated and destroyed.
Secondly, yes, the Arab world does indeed need reforms. Unlike many of my fellow Members here, however, I have not seen much evidence of the Americans supporting the reform movements in Jordan, Egypt or Saudi Arabia in recent years. I have not noticed them supporting democracy and human rights in those countries very much. If the United States of America is now taking up that cause, I am very much in favour of joining them in supporting the reform efforts inside the Arab countries. There are enough women who are dissatisfied with the continuing severe discrimination against women. There are enough minorities who are dissatisfied with the discrimination against minorities. There are enough people in the Arab countries who are dissatisfied with discrimination and disregard for human rights and the rights of minorities. Not long ago, we welcomed to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy people who had recently written a report showing where the obstacles lie, obstacles to modernisation and democratisation recognised by the Arab countries themselves.
I believe the only practical way forward for a new Middle East policy is not to threaten outside military intervention but for Europe, in particular, to support the reform forces in the Arab countries. We should be doing more, spending more money and of course also using much more energy to drive those important reforms in the Arab countries forward.
Mr President, ten years after the Rabin/Arafat agreements, a neutral observer taking stock of the Blair/Gaddafi civilities would say that a miracle has taken place. However, if he looked into it further, he would say that we have a greater tragedy. Where is the balance? The balance is quite clearly worse today than it was ten years ago when there were events and political choices.
When it became clear from various quarters that the official government line was to murder people, we did not react. When the new wall of shame started to be built, again we did not react. A particular peculiarity distinguishes the shape of our policy. Yes! We are the biggest financiers of the area, but to finance someone without intervening politically is basically like pouring water into a pitcher full of holes, into a bucket full of holes, which cannot hold the water.
What are we doing now? Quite clearly we have to take initiatives. In a few days, as is our custom, the presiding country will meet the president of the United States of America in order to raise the imperative question of the joint approach to this issue. It would, of course, be better if this meeting were held in Brussels at long last.
We are also talking about the Euro-Mediterranean conference and we all welcome the meeting in Athens at parliamentary level. However, there must also be a corresponding initiative at government level. In other words, if we cannot get to the heart of the problem, we must confine the problem. It would not be a bad thing, for example, if we set up a special office in the area, based in Cyprus, to take account of all the irritations and take the corresponding initiatives. Politics are not neutral. Politics mean initiative, pro-action, proposals and results. If the European Union wants to demonstrate its ability, including for its own interests, it is an area which has matured to the point at which it will have the general acceptance of mankind if it makes a positive contribution to resolving the Palestinian problem, which is the tip of a broader problem, but if the tip is solved, it will also be resolved at the base.
Mr President, a sustainable peace in the Middle East can only be achieved through serious negotiations and by complying with international law. Building walls and new settlements on occupied territory does not contribute to peace. Peace is never achieved through terrorist acts, on the part either of Israel or of the Palestinians. No terrorist acts can be approved.
The murder of Sheik Yassin, ordered by Israel, is an act of terrorism and a crime under international law. It must be condemned. It is obvious that Israel has broken the Association Agreement. The EU must not accept this. A solution to the conflict demands increased active participation by the EU and also by the UN in the form not only of peacekeeping forces and increased support for the Palestinian people but also in the form of a clear political line. Sharon has made it clear that he intends to order executions of more Palestinian leaders. If the Israeli Government does not immediately abandon such plans, the agreement with Israel must be cancelled. Agreements must be complied with by both parties. Further indulgence of Israel and the Israeli Government does not help Israel.
Mr President, the assassination of Hamas leader Sheikh Ahmed Yassin and the seven other Palestinians was a clear breach of international law. I totally condemn all terrorism, whatever its source, and I also call on Palestinians not to respond violently to this most recent provocation. If we are to begin to bring an end to this spiral of violence, then someone has to take the first leap. I abhor in particular the use of children as proxy bombers and the targeting of civilians by Palestinian terror groups.
The government of Ariel Sharon has once again adopted bully-boy tactics which can only block the peace process and obstruct any chance for constructive negotiations. The continuing occupation of Palestinian territory and the construction of the so-called security wall, mostly on Palestinian territory, is ghettoising Palestinians, destroying their livelihoods, imprisoning and impoverishing them and driving them to despair. The European Union, on the other hand, has all carrot and no stick. It is not that the European Union does not have a stick, it simply refuses to even wave the stick, never mind use it.
I would call on the Commission and the Council to demand that Israel take immediate steps to comply with the human rights obligations it entered into in the association agreement. It is not doing so and unless we take action to insist that they do, we will reap a terrible harvest in the future.
Mr President, peace in the Middle East hinges on a solution to the Palestinian-Israeli conflict and on the entire European policy concerning strategic partnership. When Cyprus joins on 1 May, Tel Aviv will be half an hour's flight away from the European Union, and we will be direct neighbours. During the recent visit by Parliament's delegation, we noticed that many Israelis have high expectations of the European Union. They are expecting us to take a leading role in the region.
Israel is being ruled by a man who rides roughshod over international law and who, in the present conflict, continues to pour oil upon the flames. He is doing a great deal of damage to his country and gives international terrorists an excellent excuse for their actions.
According to the Council's declaration, the European Union is consistently opposed to extrajudicial executions. In my view, the only consistent stance would be to review the trade relations and use our economic power as a carrot and a stick – but not only on Israel.
. Mr President, I will be very brief. I should like to thank the Members who have participated. This has been a useful discussion, and it has also made clear that there exists a fundamental consensus amongst us on the need for the European Union to exert maximum effort on the issues that have been raised. We all agree that the European Union needs to raise the level of its engagement within the region.
I agree particularly with Members as to the importance of intensive consultation with the countries involved in the region. The drive and the initiative to address these challenges and to implement the necessary reforms must come from the region itself. It is easy to be in despair when you see, as we have seen, horror heaped on horror, misery on top of misery. However, the reality is that the Union must be involved in pushing forward where it can to try and create at least a space in which peace can be created.
The Union must work in partnership with the region to this end, to help to meet all of these challenges.
A lasting and comprehensive settlement is set out in the roadmap, and the roadmap is the only way forward. It was mentioned that the suspension of the Association Agreement is a way forward in the region. I think that discussion and pressure would produce some progress. In the interim report on the strategic partnership endorsed by the Council last week, the European Union has established a set of guiding principles for its engagement in the region.
The presidency is committed to developing the strategic partnership on the basis of partnership and dialogue with all the countries in the region.
Once again, I should like to thank Members for their thoughtful and incisive contributions.
Thank you, Mr Roche, despite the authoritative calls and the quotes from Shakespeare, Homer and Ulysses, Commissioner Patten has informed me that he does not intend to reply.
The debate is closed.
. The murder by Israel of the spiritual leader of Hamas confirms once again the murderous/terrorist nature of the policy followed by the Sharon government in order to subjugate the heroic Palestinian people. It comes in the wake of a cluster of similar murders, which some people are justifying in the name of protection from terrorism.
The Sharon government would not dare to commit crimes if it did not have direct support and encouragement from the USA. For its part, the ΕU is continuing its policy of tolerance and support for Israel which puts the slaughterers and the slaughtered on an equal footing. The summit in Brussels confined itself to expressing its opposition to ‘extra-judicial killings’ (as it calls the murders), but recognised ‘Israel’s right to protect its citizens against terrorist attacks’.
The Communist Party of Greece has repeatedly expressed its solidarity with the heroic Palestinian people and its support for its just fight and its absolute condemnation of Israel's policy of genocide, its regret at the loss of life and its conviction that the source of all the violence is the occupation of the Palestinian territories. It also expresses its support for the pacifist forces in Israel and for all those who refuse to serve in the army and the occupied territories. There will be no peace in the area until the people of Palestine have a homeland.
.  The situation in the Middle East has been with us for decades.
We have shown solidarity, in various ways, with the Palestinian people, and with those individuals and groups in Israel who are fighting for peace in the region. A joint initiative for peace, stability and democracy throughout the Middle East, in the words of the title of this Council and Commission declaration, would be worthy of our support if it were indeed a joint initiative for peace. What we cannot accept is that fine titles or headings disguise the imbalances inherent in the situation and even suggest misleading interpretations of events.
Terrorism cannot be justified by attacks on terrorism; nor can terrorism be glossed over by giving it a euphemistic label such as ‘extra-judicial killing’ or something that uses a similar degree of linguistic imagination.
The assassination of the Hamas leader, irrespective of what we think of that organisation, has contributed nothing towards peace in the Middle East; quite the opposite, in fact. Similarly, the fact that Ariel Sharon’s fascistic government is not being held to account for the escalation of violence and terror contributes nothing towards peace in the Middle East.
Parliament and the European Union must adopt clear and unequivocal positions to condemn terrorism, but such positions will only have credibility when they condemn the terrorist policies of the Israeli Government and when those positions lead to concrete political and diplomatic measures, such as suspending the association agreement with Israel.
The next item is the Council and Commission statements on the situation in Kosovo.
. Mr President, we were all shocked at the eruption of ethnically motivated violence in Kosovo on 17 and 18 March. The latest outbreak resulted in death and injury and the displacement of 3000 people. It also resulted in the destruction of places of worship, hospitals and schools which were deliberately targeted in an attack on our shared vision of a multi-ethnic Kosovo. While the situation in Kosovo has stabilised since 18 March, it remains very tense. The KFOR international peacekeeping force has been strengthened significantly in response to the violence. I pay tribute to the efforts of all who worked hard to stabilise the situation and to restore calm in Kosovo. I would also like to offer my condolences and those of the Council to all who have once again suffered loss of life, injury and loss of loved ones.
The General Affairs and External Relations Council, on 22 March, and the European Council, on 26 March, condemned the violence, loss of life, the damage to property and the destruction of religious and cultural heritage in Kosovo. The full commitment of the European Union to the development of a secure, democratic and multi-ethnic Kosovo, in line with UN Security Council Resolution 1244 has been reaffirmed once again. The European Union strongly supports the Special Representative of the United Nations Secretary-General in Kosovo, Harri Holkeri, the United Nations mission in Kosovo and KFOR in their determined efforts to stabilise the situation and to ensure the full implementation of Security Council resolution 1244. I would like to underscore the strong support of the European Union for the United Nations policy of Standards before Status. That policy, together with Security Council resolution 1244, remains the foundation of the international community’s commitment to Kosovo. The European Union is considering how it can strengthen its role in support of the UN Standards before Status policy.
The recent violent events have risked undermining the painstakingly achieved progress that has been made to date. It is important now that we assert the primacy of politics in Kosovo and ensure that there is no further descent into ethnic violence. The explosion of sectarianism would be to the detriment of all in Kosovo. It is clear that the future of the people of that country lies in the eventual integration of the countries of the Western Balkans into the European Union structures, as agreed at the EU-Western Balkans summit in June 2003. The implementation of the UN Standards before Status policy is the key to achieving that goal. However, the issue of final status in Kosovo can only be addressed once sufficient progress has been made on the implementation and review of standards. Despite the recent violence and the continuing tensions, this will have to include the resumption of the process of dialogue on practical matters between Belgrade and Pristina.
As this House is aware, at the request of the General Affairs and External Relations Council, High Representative Solana visited Kosovo on 24 March. Commissioner Patten accompanied him on the visit. They took with them a clear message. Political leaders in Kosovo, especially the Kosovo Albanian leadership, need to take responsibility for the situation and ensure that there is no repeat of ethnically motivated violence, or of threats of such violence. Those responsible for the violence must be brought to justice.
Kosovo’s Provisional Institutions of Self-Government must demonstrate their commitment to a multi-ethnic Kosovo. Last week’s European Council called on them to take an immediate step in this direction by allocating resources for the urgent reconstruction of damaged property, including places of worship, to ensure that internally displaced persons can return safely to their homes. I welcome the allocation by the Provisional Institutions of EUR 5 million to assist with reconstruction, and the unanimous declaration of the Kosovo Assembly on 26 March to condemn the recent violence.
Welcome as they are, words are not enough. It is time to see real efforts to reach across ethnic divisions so that a Kosovo in which all can live peaceably and in security is created. To this end, political leaders in Kosovo must now work more closely with the United Nations mission in Kosovo and with KFOR for the protection of the rights of all sections of the population, including members of minority communities.
What has happened in Kosovo over the past few weeks is a reminder to us all of the importance of the role that the European Union plays, not just in Kosovo, but in the wider region. The European Union has taken the lead role in working with the countries of the Western Balkans to consolidate peace and stability in the region, and to promote economic development and the respect for human rights and the rule of law. European Union assistance in the region in support of those objectives will amount to EUR 4.65 billion over the period 2000-2006. The Union, including its Member States, continues to be the most important source of funding for the international efforts in Kosovo. Moreover, European Union Member States make the largest troop contributions to KFOR.
The development of ever closer relations with the Western Balkans is a priority for the European Union. Since last year’s Thessaloniki Summit, the European Union and the countries of the Western Balkans have a shared agenda for progress. The objective of eventual integration will be pursued through the Stabilisation and Association Process and through implementation of the series of agreements which brought an end to the tragic conflicts of the past 13 years. In the case of Kosovo, the Stabilisation and Association Process tracking mechanism initiated by the European Commission in the spring of 2003 is designed to facilitate Kosovo’s progress within the Stabilisation and Association Process, bringing Kosovo within the embrace of the European family. Our efforts to promote the European perspective of Kosovo and the United Nations policy of implementing standards are mutually reinforcing policies.
The Stabilisation and Association Process challenges the democratically elected governments of the region to adopt and implement difficult and wide-ranging economic and political reforms, and to continue to strengthen regional cooperation. The rate of progress of the countries of the region towards European integration is to a great extent in their own hands, although the European Union will support them fully in this endeavour. Both sides of the relationship made commitments at Thessaloniki which must be implemented fully.
Those responsible for the recent violence in Kosovo must be brought to justice. There should be no wall of silence, there should be no culture of impunity. It is time to move forward, away from the hurt and the anger which have blighted Kosovo’s politics for so long. The path to take has been mapped out by the United Nations, in its Standards before Status policy. I would like to repeat the Council’s support for Special Representative Holkeri, for his United Nations colleagues, and for KFOR, in their determination to stabilise the situation and to ensure the implementation of Security Council resolution 1244 in full. It is the responsibility of all, but particularly of Kosovo’s leaders, to support the work already in train to ensure a stable future for a secure, democratic, prosperous and multi-ethnic Kosovo, with its place in Europe. The European Union is ready to help in the achievement of this goal. It is up to the people in Kosovo now to take up the offers made.
. Mr President, I am extremely glad to have the opportunity to speak to the House today about Kosovo. As the presidency noted, I went with Mr Javier Solana to Kosovo last week, because of our concern about the recent upsurge in violence. During those terrible days and nights, a very large number of homes were destroyed, together with schools, medical facilities and a large number of churches. The latest reports suggest that 22 people were killed and more than 850 injured, including police and KFOR members. There is little doubt that although there may have been an initial trigger for the violence, it quickly became organised. I also have no doubt that elements within the main Albanian political parties were involved.
We should remember that Europe rightly took a stand against the disgraceful ethnic cleansing by Milosevic in 1999. Since then, the international community has spent EUR 2 billion – not including defence costs – to try to rebuild Kosovo. We did not do that in order to see Kosovar Serbs being ethnically cleansed in their turn.
Let me share with the House my reflections on my visit to Kosovo. I have to say that the High Representative and I were extremely disappointed. We saw at first hand the anger and upset of Serbs in a suburb of Pristina called Kosovo Polje. We were looking for evidence that Kosovar Albanian leaders understood those feelings. There was precious little sign of it. On the contrary, there was an attempt to blame everyone but themselves for what had happened.
There was one exception to this. The Prime Minister, Mr Rexhepi, rose to the occasion. He showed considerable courage in visiting trouble spots to try to defuse tensions. He also immediately understood the responsibility of the Provisional Institutions of Self-Government to put right the terrible wrongs that were done to Kosovar Serbs. Before we arrived, he had decided to set up a reconstruction fund with an initial budget of EUR 5 million. He understood that it was the duty of his government to put things right, not the responsibility of the international community. I did not go to Pristina to promise that European taxpayers’ money would be used instead. That would be completely unacceptable. Mr Rexhepi promised that rapid action would be taken to repair damaged property so that people could get back to their homes as quickly as possible. Mr Solana and I promised to go back through the summer so that we could see for ourselves that progress on reconstruction is actually occurring.
What are the priorities now? NATO has reacted swiftly to increase troop numbers in order to provide better security. This has had an immediate effect on calming tensions in Kosovo, although we have to remain extremely vigilant about the situation. Next, UNMIK police are trying as quickly as possible to identify those responsible for these attacks so that they can be taken out of circulation and punished. It is incumbent on the leaders of the Albanian political parties to purge their ranks of such people. Next, there needs to be an investigation of the role played by the Kosovo police service in the disturbances. There were reports that some members of the police service did their duty well, but there have also been reports of police service members either taking no action to prevent these attacks or, worse still, participating in them. UNMIK is determined to get to the bottom of what actually happened. Next, we have to be quite clear that we stand fully behind UNMIK. There were clear signs of organised attacks on UNMIK property and staff. That is completely unacceptable. The European Union strongly supports the UN as an institution. We cannot tolerate attacks on the UN, whether in Kosovo or anywhere else.
We also need to work very closely with our United States partners. Mr Solana and I had a very constructive meeting with Marcie Ries, the American Representative in Pristina. We all agreed that we needed to make it absolutely clear to the Kosovars that we are at one in our reaction to these events. Finally, it is absolutely essential that the political leaderships in Belgrade and Pristina refrain from provocative statements which can only serve to exacerbate tensions. Final status discussions are for another day. Last week’s declaration by the Serbian Parliament insisting on permanent sovereignty for Serbia and a system of cantons inside Kosovo was extremely unhelpful, to say the least. So were statements by Kosovar Albanian leaders in the immediate aftermath of the violence that they would not accept anything short of independence.
It is always tempting after horrible events like these to conclude that we should rip up our strategy and come up with a new plan. I must be absolutely clear with the House on this: I do not believe that we can give up on our insistence on a multi-ethnic Kosovo in which all ethnic groups can live freely and without fear. Nor do I believe that we should abandon the idea of standards before status. On the other hand, we should not send a signal that final status discussions will be delayed indefinitely. That would risk a grave worsening of tension.
Nothing that happened earlier this month can change the geography of Kosovo. We all have a shared interest in making sure that Kosovo does not become a black hole in the middle of south-east Europe, where organised crime flourishes and ethnic division is entrenched. We have to go on working patiently for the long-term future. Whatever Kosovo’s final status, its future lies in Europe.
However, the standards we insist that Kosovo should implement and live up to do not include the speed at which you can burn down your neighbours' home, or how quickly you can trash the school or the hospital that your neighbours go to. We have to make it absolutely clear that violence is not a shortcut to anything, and that if people follow leaders who espouse violence they are following those leaders into a future of poverty and criminality – not a future with the rest of Europe. I hope that point will be understood and that the community will turn its back on violence and move towards stability, prosperity, multi-ethnicity, pluralism and democracy.
– Mr President, Commissioner, if I am honest, the situation in Kosovo makes me feel both sad and helpless. In 1999, we went to war to stop the expulsion and repression of the Albanians in Kosovo. I was in favour of that; after all, I had visited the country and its people since 1990 and had experienced terrible things, including torture, experienced the apartheid regime for myself. I naively believed that everything would then improve. I could not imagine that the same Albanians who had suffered all that would now do the same wrongs to their fellow human beings of other nationalities – Serbs, Roma, Ashkali. They did, in the end with obviously planned and criminal acts of violence. Many people died or became refugees and cultural heritage was desecrated. What is more, they then attacked hospitals and schools, which we had probably helped to pay for, KFOR and UNMIK. It is clear who was behind it. I believe the ordinary Albanian people know, too.
The Albanian leadership’s protest and distancing of itself was not loud enough or convincing enough for me. This terrible act of violence has set Kosovo back a long way. Is that how it wants to join the EU, as Mr Patten said? The criminals there do not want to join the EU; they do not want to live together in a civilised manner. They want strife because strife gives them scope for corruption and crime.
Everything is now in ruins. I do not believe that the international community has pressed hard enough for those Serbs who want to return to do so; it has not provided all the necessary accompanying measures. I would not want to return to an enclave either, neither would I want always to have to be protected by KFOR. That is why not enough has been done here. We need to think about that.
The government in Belgrade has deliberately prevented the local Serbs from being actively involved in shaping Kosovo. It has established parallel structures, fearing that Serb involvement in Kosovo would be the seal of Kosovo’s independence.
I do not believe that ‘Standards before Status’ is the only way; so far, it has led us astray. It should be ‘Standards and Status’. We must now set about solving the questions of status. The powder keg of Kosovo will not be kept under control without a trustworthy vision for the future. Sixty per cent of the population are young people and 50% of them have no work. How are we to deal with that when leaders come along who are always stirring things up because Kosovo’s future is not clear?
We should give some thought to whether we should not press on more with privatisation and support for businesses, offering financial assistance for jobs that are open to both Albanians and Serbs like in Serbia under Milosevic – similar to the ‘oil for democracy’ plan. So let there be financial assistance for that; I believe this is where the EU could prove useful.
The UN must relinquish more of its responsibility to the government in Kosovo and Belgrade must put an end to its parallel structures. Then Albanians and Serbs will at last have to see that they can only govern the country together and that they will only be able to join Europe together, in a country where they have made peace and live together peacefully. Otherwise, any aid from us will really be pointless.
– Mr President, Mr President-in-Office of the Council, Commissioner, three things struck me after our last visit to Pristina. Firstly, quite considerable progress has been made in the material situation. Not least, I am pleased to say, because of the good work done by the Reconstruction Agency. Secondly, the United Nations is doing a good job there, albeit hampered not least by excessive bureaucracy. Hardly anything has changed, however, in the heads of the political representatives of the various ethnic groups in Kosovo. That is true of the Serbs, as becomes clear when you look at how little real cooperation there is between the ministers in the Rexhepi government and when you consider that there is still a parallel structure for the Serbs. It is true above all, however, of the representatives of the Albanian majority in Kosovo. With perhaps a few exceptions, which the Commissioner has mentioned, they are unfortunately not yet prepared to agree to a multi-ethnic state, and not only to agree to it verbally but also to make it reality.
If you are saying, Commissioner, that we must start negotiating soon, and if Mrs Pack is saying that we must actually negotiate about status and standards simultaneously, then I have to ask you, what are we in the European Union doing to persuade the Albanian leadership in Kosovo that they really must accept a multi-ethnic state? The President-in-Office of the Council has said that we are the biggest donor, we have the largest military presence. Why should I have to persuade a European taxpayer to continue providing money for a state whose only aim, or whose political leadership’s only aim is to create an ethnically pure state in Europe? Why should we, equally, subsidise and support Belgrade if Belgrade is not prepared to accept a joint multi-ethnic entity (let us say) or a multi-ethnic state? I have always advocated moving towards independence for Kosovo, but is the Albanian leadership in Kosovo doing its part for that independence, namely creating the conditions for it? After all the things you have rightly said, Commissioner, Mr President-in-Office, we must draw the obvious conclusion. If the worst comes to the worst, we must withdraw our support if we find things are going the wrong way.
We will not help things here with fine words. They may be hearing the fine words, but the leadership is not taking any notice. That is why, however much I agree with what you said, Commissioner, and you were perfectly right, I believe we must now look to the Council and the Commission – but in the end chiefly to the Council – not simply for words, but for action if the Albanian leadership in Kosovo and also the Serbs are not prepared to work on a joint project for Kosovo. I still do not see that happening. I am really looking to the Council and Commission to act accordingly.
– Mr President, the latest events in Kosovo show once again how fragile the peace in the Balkans is, and we must ask ourselves what the reasons are for that. Let us remind ourselves. Almost exactly five years ago, NATO began bombing Yugoslavia without declaring war. Although all the parties to the Helsinki Final Act had committed themselves to recognising the territorial status quo in Europe, the country was systematically dismembered by internal and external forces along ethnic lines; the Federal Republic of Germany led the way with its early recognition of Slovenia and Croatia.
The rapid disintegration of the Federal Republic of Yugoslavia did not bring an end to the conflicts, but gave rise to new tensions, which are now again exploding in bloody clashes in Kosovo. What was proclaimed five years ago as the remedy for ethnic cleansing has proved to be the opposite. Thousands of Serbian families have been driven out of a province that is still legally part of Serbia, mainly by paramilitary forces of the Kosovo Liberation Army (UCK), once classed by the US as a terrorist organisation. It also sounds very strange when Mr Solana, our High Representative, tells the remaining Serbs that they should be brave and have the courage to overcome these difficulties.
Crimes are being committed, and they must be treated as such. The EU must have the courage to speak out more resolutely for a long-term, complex political solution for Kosovo and for the whole of the Balkans.
Mr President, ladies and gentlemen, let us not beat about the bush. The possibility of this happening was known to anyone who has followed the situation in Kosovo over the past year. From the huge mountain of reports and media reports, the same old image emerges: no real prospects, increasing hopelessness, growing social-economic problems and the UNMIK, which is considered increasingly less as a liberator and more as an occupier, being part of the problem and not part of the solution.
I too find it far too easy only to point at the extremists. Of course, they are behind the attacks – which are also in my opinion sickening – on Serbs, their villages and their churches, but feelings of disappointment and distrust, but also aggression, are widely spread among the population. That is why I would like to repeat here the appeal Parliament made in its last report on this region, and addressed to the Commission and Council: give an outline of what the options for the future are and make it clear what, according to the European Union, the different scenarios are, but do not take too long about it.
I have to admit that I myself am in favour of the proposals of the so-called independent Kosovo Committee of more than two years ago, in which a case was made for conditional independence. In that respect, the Kosovars who are behind those attacks have done their people a huge disservice. If the Kosovars themselves are unable to keep their own extremists under control, there is no hope of fulfilling the most important condition for independence, which is respect for minorities.
I am sorry to have to say this, Mr Roche, but what you are saying is more of the same and the policy you advocate has led to these problems. As I see it, the status quo – doing what we are doing now – is no longer an option at present. However, the message of this Parliament to the Kosovars and the Kosovan authorities should also be clear: let your people not be taken hostage by a few criminal troublemakers. Be brave in your rejection; say much more clearly than you have done to date that this is unacceptable, but also take this one brave message to your people: Kosovo must be tolerant, or else Kosovo will cease to be.
Mr President, as we have maintained and pointed out to this Parliament and the Council on many occasions, the latest tragedies that have taken place in Kosovo show that peace and democracy are not things that are obtained for ever, not even in Europe, but objectives that must be reconfirmed every day. Not only peace and democracy are being challenged but also the dignity of the person and respect for a common cultural heritage.
The destruction of monasteries in Kosovo, carried out with the sole aim of destroying the symbols of a culture that has the same roots as the European Union, shows how there is a set political agenda at the basis of international terrorism and the resulting guerrilla warfare in some countries, against which our inertia is not just a sign of dangerous weakness but also a harbinger of further tragedies.
The Union must step up its presence in Kosovo and call on the Albanian, Serbian and Montenegrin authorities to defend the rights of the minorities and protect Serbian Orthodox cultural sites. It does not make sense to have quite rightly protested against the Buddha being destroyed by the Taliban in Afghanistan if then the politicians and intellectuals remain shamefully silent about the destruction of so many Orthodox churches and monuments, which belong to a culture that embodies the values that we are endeavouring to protect. The valuable frescoes that have for centuries adorned the Orthodox temples and monasteries in the Balkan region are the heritage of humankind as a whole and must be safeguarded and protected from any risk of destructive folly, as we have stressed in our resolution. The Italian Minister for Foreign Affairs did well to make more men available to NATO to strengthen the contingent charged with keeping the peace and guaranteeing safety. For its part, the United Nations should provide for a programme to reconstruct the destroyed resources and to outline Kosovo’s final statute. What we also want, however, is a stronger presence for Europe, and this is why we would point out that a European army, as called for by the Convention, is an objective that cannot be put off any longer.
Mr President, in 1999, Serbia, crushed by NATO bombing, had to give up exercising sovereignty over part of its territory, Kosovo. At the time, our governments justified this violation of international law by invoking the need to avoid ethnic cleansing of the Albanian population and the plan to turn Kosovo into a peaceful, multicultural society. This was, in particular, Dr Kouchner's ambition.
Five years later, reality has brutally shattered this Utopian dream. The billions spent by our countries, as Mr Patten mentioned just now, and the thousands of soldiers we are deploying there are not preventing the Muslims from ethnically cleansing the 200 000 Serbs still living in Kosovo. Rather than issuing soothing statements dismissing both the victims and the culprits without pronouncing in favour of either, our leaders should think about their responsibility. Above all, they should put an end to this violation of international law, which Serbia has a right to see respected, as do the other states in the region. This is all the more true because our people are not safe from the tragedy now afflicting the Kosovar Serbs.
Sixty years ago, Albanian Muslims were still in the minority in this province, which is the historic heart of Serbia. A few decades of socialism, Albanian immigration and a falling birth rate among the Serbs reversed the proportions: the Serbs became a minority in their own land and are finally being driven out of their homes, their fields and their churches.
Many regions in our countries are undergoing the start of this process. Some districts, like here in Strasbourg, or even whole towns now have a Muslim majority and are gradually escaping from our laws and being taken over by gangs that will be succeeded by Sharia law. The tragedy in Kosovo is sounding a warning. We must change policy. European comrades, do not ask for whom the bell tolls: it tolls for thee.
Mr President, I think that everyone was pretty shocked at the images we saw of the recent violence in Kosovo, which aroused memories of the situation we experienced in the 1990s. What was actually positive was the speed of the response from the international community, and the European Union in particular, but also from various EU Member States who quickly reinforced the military forces on the ground there and managed to stop the violence from escalating any further.
Many people here have already said that we must continue to encourage those responsible in Kosovo itself, but also the people in Serbia and possibly in Albania as well, to participate in finding an achievable solution. I subscribe to the comments made by fellow MEPs pointing out the stalemate that has arisen in Kosovo. As a result, many people can no longer see a way out; this situation also gives those who want to cause trouble and who have created the recent problems the opportunity to do so. I think that we need to pay particular attention to the socio-economic situation. The high levels of unemployment in the country are severely hampering the chance of finding a solution to the problems.
I remain, however, convinced that we must continue to work towards a society in which the two ethnic groups can cooperate and live together, and I am also of the opinion that the ethnic groups can be called to account about their responsibilities. An answer to the question as to what the definitive status of Kosovo should be, can, however, only be given once we have achieved a kind of internal stability that engenders trust and once there is a conviction that the two ethnic groups can live together peacefully. Until such time as this happens, I fear that the international community, we ourselves in other words, will have to stay on there and that we will regularly have to take action in the way we have done over the past few weeks.
I fully agree with Mr Patten that this is a European risk which requires a European answer. We cannot allow a black hole to develop in that part of Europe, and that is why it is also so important for us to have responded the way we did. We should also, however, think about what might have to be a harder line in the future in order to ensure that we achieve a breakthrough in the stalemate I was talking about earlier.
Mr President, Commissioner, ladies and gentlemen, may I first state clearly that I condemn all forms of violence. May I also state clearly that I am absolutely in favour of a multiethnic Kosovo. I would prefer to call it Kosova, which is the Albanian term for Kosovo. I agree with Mr Joost Lagendijk when he said that it was inevitable that violence would break out sooner or later in Kosova. Anyone who has ever visited the divided city of Mitrovica knew that it would take little to trigger an uprising. The riots and lynch mobs were easy to anticipate. It is therefore necessary to take the wind out of the sails of the hard-liners among the Kosovar Albanians.
To do this, we must eliminate the traumas. Traumas from the past, traumas from the exodus of 1999, the traumas that still haunt the Albanian Kosovars concerning their almost 4 000 missing friends, acquaintances, brothers, sisters, fathers and mothers. Four thousand people are still missing. They have either disappeared or they are still locked up in Serbian prisons on very vague charges. Traumas from the present as well. Is it not true that in the north the international community is in fact applying the secret pact between Milosevic and the Russian generals in which the north of Kosova actually becomes Serbian territory? Whichever way you look at it, the Albanian Kosovars in Mitrovica, 85% of the population, are still being held hostage by the Serbs. Unemployment in the Albanian part is two-and-a-half times higher than in the Serbian part. The Albanian Kosovars in Mitrovica in the southern part earn two-and-a-half times less than the Serbs in the northern part.
The international community’s official standpoint is still before status. I would therefore like to call for a ‘both-and’ approach. We must aim for both and status. Only an independent Kosova will bring true peace to the region. At least, as long as multi-ethnicity is also respected by the Albanian Kosovars.
I have received five motions for resolution to wind up this debate in accordance with Rule 37(2) of the Rules of Procedure.(1)
The debate is closed.
The vote will take place on Thursday.
. – Recent events in Kosovo have completed the ethnic cleansing, with the expulsion of the remaining Serbs and gypsies and the seizure of their property. Kosovo's separation from Serbia and the creation of an independent state are being promoted, as pursued by the autonomist organisations of Albanian Kosovars from the beginning, by safeguarding the purity of the Albanian-speaking population.
The abettor of and main accessory to this crime against hundreds of thousands of Serbs and gypsies is ΝΑΤΟ, together with the ΕU, which agreed with the intervention and the bombings. The international NATO force set up in Kosovo in order to apply Security Council Resolution 1441, instead of disarming the criminal gangs of the KLA, as it should have done, proclaimed them the Kosovo Protection Corps.
The current situation in Kosovo and the tragedy of Yugoslavia in general highlight the extent of the crime committed during the 1990s against the Yugoslavian people and the hypocrisy of the proclamations about protecting human rights from the elected government of President Milosevic made by the invaders when they intervened, preventing it from maintaining order and protecting the inhabitants of Kosovo (of all nationalities) against the action of the KLA.
We MEPs of the Communist Party of Greece condemn those responsible for this tragedy and express our solidarity with the fight of the Yugoslav people to expel the invaders.
The next item is the report (Α5-0133/2004) by Mrs Keppelhoff, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on requirements for feed hygiene.
. Mr President, I am very glad that the European Parliament was able to deliver an opinion on the Commission's proposal on feed hygiene for this part-session. Despite the fact that the Commission's proposal was adopted in April 2003, I know that the work in Parliament only began last autumn and therefore I want to congratulate Mrs Keppelhoff-Wiechert for her hard work on this report in such a short period of time. The absence of clear, enforceable rules for feed hygiene is one of the final major 'missing links' to complete our 'farm to fork' food safety approach.
I shall briefly refer to three main points of the proposal. First, it provided for the compulsory registration of all feed business establishments by the competent authorities within the Member States. Secondly, it aimed to raise hygiene standards through the introduction of Hazard Analysis Critical Control Points – HACCP – principles for feed business operators at all levels other than that of primary production. The proposal also envisaged that feed business operators would provide financial guarantees to cover business-related risks such as the costs arising from withdrawing products from the market.
I am pleased that there has been close cooperation between Parliament, Council and Commission to seek a workable compromise with a view to reaching a first reading agreement in relation to this proposal.
. – Mr President, Commissioner Byrne, ladies and gentlemen, as rapporteur on the subject of feedingstuffs and hygiene, I closely followed the debate in two committees, not only in the lead committee – the Committee on the Environment, Public Health and Consumer Policy, but also in the Committee on Agriculture and Rural Development, which is advising it, and I would like to tell the House that, as rapporteur on feed hygiene, I basically welcome the Commission’s efforts to further improve food safety in the EU across the board.
From farm to table, the criteria for the production of our food should be very clearly defined. Quite apart from the harm to food, the food scandals over recent years – BSE, dioxin or nitrophene, for example – cost the European taxpayer a very great deal of money in terms of products recalled. That is why I very much welcome the fact that – as Commissioner Byrne has said – the cost of recalls will not, under the Regulation as submitted, be borne by the European Budget as a whole, but, and far more stringently, by the feed business operator, that it is to say the tax payers do not have to pay but the wrongdoers themselves.
That, I believe, is a reason why the regulation has to very precisely define what a ‘feed business operator’ is. I do not think there is any contention about the need for the requirement to take out insurance not to be imposed on farmers who produce cereals or other primary feedingstuffs. The recipients in the feed manufacturing industry are already able to analyse and categorise the barley, rye, maize, and so on with which they are supplied. On the basis of what I am constantly being told, I believe that the smallest growers of feedingstuffs, whether this be for supply to others or to feed their own farm animals, should be exempted from this Regulation, which would, however, come into effect if additives were to be mixed in, be it by the farmer himself, by the feed manufacturer, or by a mobile mill that comes to farms for that purpose. It cannot be acceptable for rules to be made, for the purpose of precautionary insurance cover, some of which it is in fact impossible to comply with. I still believe that what we demand politically should not ignore the realities of life, and that applies in particular to threshold values for undesirable substances when compounded, or transferred, and so on, which are increasingly based on what is analytically feasible. Let me reiterate that you have lost touch with the protection of health if you go about finding a lump of sugar in Lake Constance.
To an increasing extent, threshold values are being determined by reference to what modern analysis can do rather than to the potential risk, and we should concentrate on the actual danger posed to the consumers. Insurance companies have made it clear to a hearing with the Committee on Agriculture and Rural Development that, in the absence of any clear definition of what is meant by ‘risk’, the costs involved in financial guarantees would become quite incalculable, and they would find it very difficult to estimate them. My appeal to the producers is that they should start with voluntary insurance. That is why, Commissioner, I, as rapporteur, have called in Article 8 for a feasibility study on binding and non-binding guarantees, and if we get one in 12 months’ time, then I am sure we will be able to look further ahead. This feasibility study should not only examine the national regulations currently in force, and the systems and practices relating to liability in the feed sector and similar areas at the national level, but should also set out recommendations for such a feasible and practicable guarantee system at EU level. So let me say once again, that we should demand politically only those things that are practically feasible.
Let me take this opportunity to extend warm thanks to all the Members of this House who have joined us in doing serious and constructive work on this topic, particularly, too, the representatives of the Commission, with whom we had really good discussions, and the Irish Presidency of the Council for its good cooperation and especially for its very realistic assessment of what is and is not feasible. I am on tenterhooks to see what happens next, and whether we will indeed be able to come to an agreement following first reading.
. Mr President, I thank Mrs Keppelhoff-Wiechert for her report and also for listening to the ideas that I put forward in the opinion from the Committee on Agriculture and Rural Development. We all recognise the need for feed to be safe. If animal feed is safe, then consumers feel safe when eating animal products.
While we recognise the need to be able to identify and isolate all those producers and feed businesses involved in the food production chain, I believe this should be done without adding another tier of registration. We recognise the need for a complete identification of all feed business operators, including farms, by adapting existing regulation systems in order to enable the competent authorities to inspect operators. However, national regulation systems which are already in place and functioning for other purposes should be utilised wherever possible to avoid unnecessary duplication and regulation. Currently, the majority of farms can be identified through their participation in these schemes.
I welcome the Commission's proposals whereby feed businesses, except those involved solely in primary production, will be required to adopt the Hazard Analysis and Critical Control Points principles. HACCP is a method of identifying potential hazards and ensuring that proper control strategies are in place, and I welcome that.
As Mrs Keppelhoff-Wiechert mentioned, the area of most serious concern in the Commission's proposals is the use of financial guarantees. All feed businesses, including farms, would need to fulfil a new requirement of having financial guarantees in place to cover the cost of withdrawn products in the event of a feed safety incident. This would be restricted to the withdrawal, treatment and possible destruction of products. Having consulted with the farming industry, feed manufacturers and the insurance sector, we find that the consequences of introducing financial guarantees have not been sufficiently analysed. The feasibility of financial guarantees or insurance policies has not been properly developed with the industry and it is unclear whether such guarantees would be available from the insurance sector. The cost implications for feed manufacturers and farmers from such a guarantee scheme are also unclear. Therefore, we would like the Commission to look at this in more detail before bringing this in.
Finally, we are very concerned that feed coming in from outside the European Union also meets these very strict criteria.
Mr President, I apologise to Mrs Keppelhoff-Wiechert for having missed her remarks. A mass meeting of the railway workers who have recently been dismissed is taking place outside, and that was where I was.
I am sorry that we were unable to reach a full compromise agreement on the central issue here – the only one which I have time to address. Like Mr Parish, I have listened to, and paid reasonable attention to, the fears that we have not really made a market or tested out a market in terms of the provision of insurance. Nevertheless, I believe that at the last meeting of the Committee on the Environment, Public Health and Consumer Policy, with reasonable compromises on both sides, we arrived at a position where a 12-month study could lead – and I believe will lead – to a proper assessment of how insurance provision is made. I know that pushes the Commission further than in an ideal world it would like to go. However, given that the vast majority of Member States and the Council take this view or a stronger one in terms of the proposals, if we are to achieve any kind of agreement at first reading here there has to be an indication – perhaps there already has been – that we will follow that line.
I am not personally in favour of a system that shifts to one of voluntarism on an ad hoc basis state by state, nor is my Group. We know all our lessons from the history of food problems. The provision of food and feed over the years since we first began to introduce a general food and feed law suggests that we need to have measures that apply right across the Community. It is no good saying that anyone can opt out of those measures. I hope the rapporteur will see that after a proper study and a reasonable length of time – and to me that means 12 months – we will arrive at that position. I hope, for its part, the Commission can also accept that.
. Mr President, may I again thank the rapporteur, Mrs Keppelhoff-Wiechert, and all of those involved in taking this important dossier forward. Based on the excellent work done and the informal trialogue between Parliament, Council and Commission, there is, I hope, sufficient agreement between the three institutions to reach resolution in first reading.
I understand the view expressed in the House in favour of financial guarantees. However, I have also to take into account the view of the Council, where there is a qualified majority in favour of deleting the provision on guarantees. It is clear to me that if first reading agreement is to be reached, this House will need to support the amendment to delete the guarantees in line with the compromise proposed. The Commission could then come forward with a report on all aspects of the situation. This would enable full consultation of all economic actors and stakeholders.
I have to say that a very persuasive factor is the fact that the insurance industry across the Community, including the enlarged Community, is not ready for mandatory financial guarantees across the board. There is little point in legislating if we cannot be assured of effective compliance. So I would strongly urge the House to support the amendment in relation to guarantees; otherwise a golden opportunity for first reading agreement will be lost.
Based on the compromise reached, I understand that the rapporteur has tabled amendments which the Commission can accept and thereby facilitate closure in first reading.
Finally, I would like to state that a full listing of the Commission's position on the amendments is being provided to Parliament. I trust that this will be included in the verbatim report of proceedings of this part-session(1).
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (Α5-0147/2004) by Mrs Thors, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on materials and articles intended to come into contact with food.
. Mr President, firstly I would like to thank the rapporteur, Mrs Thors, and the draftsman of the opinion of the Committee on Industry, External Trade, Research and Energy, Mrs Corbey, for their hard work on this legislative proposal, on which we are close to a first-reading agreement, following a swift and constructive interinstitutional dialogue.
Allow me to draw your attention to the principal elements of the Commission's proposal to replace the framework directive of 1989 on materials and articles in contact with food. First, the proposal extends the scope of the regulation to include innovative types of packaging, known as 'active' and 'intelligent', and provides the general legal framework for their safe use. It sets the general principles of safety and labelling and allows for additional rules, if necessary, to be adopted in implementing measures.
Second, the proposal will ensure better traceability and labelling of materials and articles intended to come into contact with food. Third, it increases transparency and legal certainty for operators, by describing the procedure for the authorisation of substances used for food contact materials.
Finally, the proposal will give the possibility to adopt not only directives, but also decisions or regulations, as the latter are more appropriate for certain provisions, such as lists of authorised substances.
The proposal is in the interests of both consumers and industry. It would enhance harmonisation of different sectors of materials in contact with food, including recycled materials and active and intelligent packaging. I am grateful in particular to Mrs Thors for her intense efforts to adopt the proposal in first reading.
The Commission supports these efforts. We can therefore accept all amendments that are part of the compromise package that is the result of close contact between the three institutions.
Mr President, Commissioner, we are about to see the approval of a framework for our food packaging. It feels almost like a symbolic act because we have almost concluded all the legislative work surrounding the Green Paper on Food Law. After everything else we have successfully resolved, we are now to create an overall framework. I hope we succeed.
I wish to emphasise that we are concerned here with approving the principles that are to apply to material that comes into contact with food. We are not approving new materials as such, but saying how matters should proceed. In my view, the fact that we are laying down guidelines and establishing limits for what is to be approved is an example of good legislation. In the future too, packages will on many occasions have to be expressly approved in the light of the particular substances and food they are to be used for. For example, what is the fat content of the food with which the material comes into contact? I can guarantee consumers that we shall continue to be cautious so that, for example, phthalates are not released from soft plastic.
As the Commissioner said, there are three principal new developments: the new administration, and thus transparency, resulting from the setting up of a European Food Safety Agency; the new principles incorporated into food legislation; and, finally, the opportunity to approve active, intelligent packaging. A majority in Parliament appears to be prepared to accept active packaging, that is to say packaging that can absorb oxygen and moisture in the environment or give off antioxidants. Research projects carried out demonstrate, for example, that tomatoes and fruit retain their proper form for longer in the active packaging. Correctly used, I believe that they can in actual fact lead to fewer additives. That would be an advantage, because we are concerned about a possible link between additives and the increasing number of allergies.
I personally prefer active packaging around my bread. I myself came across an unopened package after two years and found the bread completely unchanged. As we said, active intelligent packaging should entail advantages for both consumers and manufacturers. I can also envisage situations in which such packaging helps us save energy, something which would of course be of value.
One of the conditions of our approving the new types of packaging is that they should be compatible with Community legislation generally. The substances that have been allowed into food must be approved, and active packaging must not be misleading to consumers. A bad smell must not be covered by another smell. Intelligent packaging can provide us with information about the way in which food has been stored and thus show whether it has been stored suitably. We know, for example, that certain smoked food can be difficult to store in the right way. Let us hope that, in the future, intelligent packaging will be developed that shows, for example, how smoked fish has been treated and whether it has been treated properly. We know that, in this connection, problems have sometimes arisen involving listeria.
As the Commissioner said, we shall have discussions concerning the recycling of material, for the requirements have become stricter when it comes also to the use of plastic, metal and paper in packaging. It is important for new regulations, backed by this regulation, to be adopted and for us to know with certainty that food packaging needs to be approved to ensure that it is safe.
More rules concerning traceability will be adopted, supported by, and in line with, the previously adopted legislation. In its work, Parliament has tried to emphasise that the information to be preserved is that which is needed for investigating problems that may arise later. I also believe that the rules on traceability that we are now laying down are important if all the parties are to have equal opportunities to be suppliers to large chains of food stores. I am pleased that we have set out clear rules governing the language used and public access to records. That aspect of the Commission’s proposal was not entirely clear.
Had there been more rules on the subject of unambiguous, binding regulations to promote sound administration, we should probably have avoided a number of amendments. That was not, however, the case. We therefore need to clarify matters here and now. For my part, I regret the fact that the Council and the Commission did not wish to approve the independence of the Food Agency.
I hope that we can adopt this report at a single reading. That would be the case if we were to vote in favour of blocks one and two. That would be in keeping with the position at which we had arrived in our negotiations with the Council and with what COREPER approved last week. I see no reason, however, for approving Amendment No 17.
I wish to thank the Commission and the Council for their constructive cooperation. Above all, I wish, however, to say a big thank you to the secretariat of the Committee on the Environment, Public Health and Consumer Policy, as well as to our helpful official, Mrs Köykkä, for her excellent work. It has been a pleasure to collaborate with her.
.  Mr President, Mrs Thors, many thanks for your work. I think it would be a very good idea to round this off in a first-reading agreement. It is a fairly technical dossier, but I think that we will get a fair distance with it.
The internal market makes it necessary to harmonise regulations for the food industry and for packaging. New developments require new standards. Active and intelligent materials and objects are just such new developments. Active materials interact with food in order to maintain or improve the condition of the food during its storage and to extend its shelf life. Intelligent materials are being designed to provide information on the condition of food. A possible development is a packaging material that changes colour when the milk in it turns sour or the food in it begins to perish. These are all interesting developments and the Committee on Industry, External Trade, Research and Energy wholeheartedly supports the Commission’s proposals, although it does have a few comments on these developments.
Firstly, active and intelligent materials must not be used to mislead the consumer. The opportunities to do this exist, but we would like to state very emphatically that this is not the intention. Secondly, traceability is necessary, but our committee believes that this need not go all the way back to the tree from which a paper bag is made. A good system is sufficient. Thirdly, the consequences for trading partners must not be inequitable, and no unnecessary trade barriers should be erected, particularly for developing countries. I understand that some solutions have been put forward in this regard.
Finally, the Committee on Industry, External Trade, Research and Energy is calling for the barriers to the use of recycled materials to be eliminated. We cannot have a situation in which recycling is encouraged on the one hand and recycled materials are not permitted onto the market on the other. Food safety is of course the yardstick in this area. In short, our committee wants to see modern technologies being used for the benefit of the consumer and the environment.
Mr President, I should like to thank Mrs Thors for this report and all her work on it. It confirms my already high opinion of her parliamentary talents. She will be a sad loss to this Parliament when she goes back go Finland.
Here we have an active and intelligent packaging of a Commission proposal. It has received broad support in our committees and in the responses from the Council and the Commission, which I found to be entirely constructive. If we could do this more often, everybody's life would be simpler. However, there were certain questions that we had to raise. One was the extent to which traceability would be possible. I am glad that Mrs Thors took on board my own amendments. I accept her advice that we should not vote for Amendment No 17. Had she told me to go the other way, I would have done. I believe that the issue of public openness on this matter is one we should take into account.
Another point that some of us are slightly concerned about – and it comes up time after time in these debates – is the precise role of the European Food Safety Authority. Time after time the mantra comes up that there will be a reference to EFSA, that it will do this or that. We were due to have heard from the chief executive of EFSA this week. That has been postponed. Where we are moving towards greater food safety, safer food packaging, better labelling and so on, we should not require EFSA to do all the work. Where there is a measure of derogation built into this, all of the Member States seem to be reasonably happy with it. Where the Commission has done a good job, we should move ahead and see how far the existing institutions can do it for themselves.
I wish this report well and equally Mrs Thors. I congratulate her on this report.
Mr President, I must first say how sorry I am to have arrived late for the debate, meaning that I did not hear the rapporteur’s introduction. Please do excuse me, but the debate began a little earlier than scheduled.
We have chosen to accept the compromise agreed upon. We believe it to be reasonable, even if we should like to have gone further in certain areas, for example when it came to the content of Article 17. We have nonetheless chosen to approve the compromise.
We are fairly sceptical about the active and intelligent materials. We nevertheless believe that the compromise is sound overall because it constitutes a clear improvement upon the original proposal. That is a constructive step along the road.
Finally, I wish to emphasise that, in our opinion, traceability is very important.
Mr President, the Commission's proposal emphasises the introduction of two new types of packaging in contact with food: what is known as 'active' packaging, which releases preservatives into the food, and what is known as 'intelligent' packaging, which warns consumers when the food has gone off or has some undesirable characteristic.
Even though the rapporteur has attempted to improve the labelling rules, the decision-making procedures, including the procedure for authorisation by the European Food Safety Authority (EFSA), and access to public documents, the report, as it stands, is still unacceptable to the Greens. Whereas Community legislation on food additives is regulated in great detail, the Commission's proposal simply introduces a general procedural framework, putting great emphasis on comitology. The door is left wide open for the introduction of active packaging, without providing a strict framework for specific substances.
We have been fighting for a very long time against the ever-increasing exposure of consumers to a whole host of additives and we refuse to let these become more widespread, which would be damaging to health. The Greens therefore request that authorisation should be withheld from active packaging whose effects are not known, that it should be ensured that there are no toxic products in active packaging, and that Community legislation on food additives should be applied strictly if new food packaging is authorised. If our proposals are rejected, we will be obliged to vote against this report, which does not adequately consider the possible consequences for consumer health. How long will it be before we see urgent recalls of certain future types of packaging?
. Mr President, allow me once again to underline my appreciation of Mrs Thors' excellent work, and to welcome the progress that has been made. After only three months of fruitful collaboration between the three institutions, we are very close today to a first reading agreement. If this is achieved, it will certainly be a record in terms of time.
Mrs Thors in her earlier contribution made reference to the near completion of the work that we have been undertaking – the necessity to put in place the legislation referred to in the White Paper on food safety. I am happy to say that we have nearly completed that work. Perhaps we can reflect and congratulate ourselves on our hard work over the last four and a half years when we have worked well together to achieve these results.
I understand Parliament’s wish to accelerate the Commission’s proposal on recycled plastics. I also appreciate the clarifications provided on certain aspects, notably on traceability, the authorisation procedure and the provisions on active and intelligent packaging.
To conclude, I am pleased to accept the entire compromise package. I think I am correct in saying that this is Mrs Thors' last report, so let me congratulate her on it and on her work in Parliament and wish her well in her future career.
– Thank you very much, Commissioner.The debate is closed.The vote will take place tomorrow, Wednesday, at 12 noon.
. – Although we are without doubt enriched by the food from the widest possible range of countries that is to be found on the shelves of our supermarkets, consumers want to have confidence that products are safe and of high quality, and we have to create the conditions under which they can. As rapporteur of the Group of the European People’s Party (Christian Democrats) and European Democrats, I welcome the revision of Framework Directive 89/109/EEC, and thank Mrs Thors for her good cooperation.
The Group of the European People’s Party has called for a number of crucial amendments in order to make packaging, and thus also food, safer in future. Much as the proposal for a labelling system using the legend ‘suitable for food contact’ or the symbol of a stylised glass and fork is to be welcomed, we demand that an exception be made for items that it cannot be doubted are intended for contact with food (for example, cups, glasses, etc), thereby avoiding excessive bureaucracy. We also welcome the extension of the traceability principle to the materials used, although this must not result in over-regulation; it would, for example, be nonsensical for every item of paper packaging to have to indicate the origin of every tree. As these are always mixtures, this is not technically feasible. Provided that the plenary agrees to these demands, the Group of the European People’s Party endorses the compromise negotiated with the Council.
The next item is the debate on the report (A5-0172/2004) by Mr Goodwill, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council regulation on certain fluorinated greenhouse gases (COM(2003) 492 – C5-0397/2003 – 2003/0189(COD)).
. Mr President, I should like to thank the European Parliament and, in particular, the rapporteur, Mr Goodwill, for the work done on this report on the Commission's proposal for a regulation on certain fluorinated gases.
I am grateful for the constructive approach shown by Parliament and the rapporteur to a number of elements in this highly technical legislative proposal. They know that this proposal can help the European Union to meet its Kyoto commitments. Fluorinated gases, as defined in the Kyoto Protocol, accounted for 65 million tonnes of CO2 equivalent, that is, 2% of the total EU greenhouse gas emissions in 1995, but are forecast to increase to 98 million tonnes of CO2 equivalent – from 2% to 4% – in 2010 under business as usual.
For example, in the refrigeration and air conditioning sectors there is a strong upward trend in the use of fluorinated gases due to the phase-out of ozone-depleting substances. Our proposal addresses these rising trends. This proposed regulation, by introducing cost-effective mitigation measures, could reduce projected emissions by around 23 million tonnes of CO2 equivalent by 2010 and obtain even greater reductions later.
. Mr President, we are all familiar with the principle of substitution, the substitution of a more environmentally friendly or more healthy product for another one which is environmentally damaging or damaging to health. In many ways the use of fluorinated gases has already exhibited the principle of substitution, given that many applications that were previously used with CFCs have been substituted with HFCs. As we know, CFCs are much more environmentally damaging than HFCs, being ozone-depleting gases which we have very successfully grappled with under the auspices of the Montreal Protocol.
HFCs are greenhouse gases like CO2 and, as the Commissioner said, whatever action we take on control of fluorinated gases, it cannot be at the expense of the action we need to take to control CO2. HFCs are a drop in the ocean in relation to CO2.
First of all I would like to make a point about the legal base. There has been much discussion about this, but I am firmly of the opinion that Article 95, the single market, is the correct legal base. If we were to use Article 175 it would make marketing of products containing these gases almost impossible across the whole of the European Union. Whilst I understand the situation, for example, in Austria, where they have gone further, in the interests of the single market we should maintain the legal base.
There are a number of applications of HFCs, from air conditioning to air-sole trainers and to aerosol fake snow, for example, which we had a little bit of fun about in the press at Christmas. But this proposal is primarily about containment, not banning. In fact there are a number of applications where no alternative is possible, for example fire protection and the use of sulphur hexafluoride in switch gear. If we were to go along with one of the proposals that the Verts/ALE Group made, the lights would go out all over Europe!
With regard to vehicle air conditioning – and it is one side-effect of global warming that more people have air conditioning in their cars – the proposal was to replace HFC134a, with a global warming potential of 1300, with the more environmentally benign HFC152a, with a global warming potential of 140. I can see people in the gallery already nodding off, and that is why Parliament decided that we should take a bold step to actually phase out the use of HFCs in air conditioning and substitute them with the new developing technology involving CO2.
Under the Commission's proposal there was a very complex quota system which looked as if it should start in 2009. In practice, however, as 20% of the vehicle fleets of most manufacturers are not fitted with air conditioning, these manufacturers would have met the first step of the quota system without doing anything. So actually the Commission's proposal would have started in 2010.
The quota system is complex and would only have worked very well with a company that had a range of products which fitted conveniently into these 20% steps. Most manufacturers do not have a product line-up that fits in quite that way. And of course there was a massive loophole in the whole system, a loophole big enough to drive a Rolls Royce through, in that manufacturers could as an alternative pay a 200 euro fine for not complying with the directive. I suspect the manufacturers of some large expensive cars would do that rather than spend money on re-engineering.
We also have the fact that HFC152a is flammable, which may cause some problems with regard to safety. That was not the final solution, and we think that using CO2, maybe a little bit later, would be a much more effective compromise. That is why I am very pleased that the PSE Group has prevailed on me and made me see sense and that we have Compromise Amendment No 112, which says that, based on type-approval, we should phase out the use of HFCs and substitute with CO2 from 2012, with a two-year exemption, or two-year delay at least, for some of the smaller manufacturers – what we call the Porsche exemption –, moving towards CO2, which is a much better goal, not only environmentally, but politically too.
We also need some changes to the first line of Annex 2, which I am sure the sessional services will take care of if the compromise amendment goes through, substituting '50' for the global warming potential and putting type-approval in.
Not all air conditioning systems are mobile: some of them are in stationary applications such as buildings like this one. This monstrous waste of taxpayers' money is cooled using HFCs! In the case of buildings, it is important that we control leakage, and inspection and control of leakages are included in the Commission's proposal, which we support. But we should also reward good practice by reducing the number of inspections where leakage is not occurring, as well as stepping up the number of inspections where we have leaks.
Finally, I would like to thank Mr Lange and Mrs Corbey for making me see sense, and Mr Davies for finally coming round to our way of thinking. It has been a very interesting journey and I just hope that the people in the gallery do not think we spend all our time talking about these boring technical subjects.
. Mr President, first of all I apologise for being breathless. The brevity of colleagues today has brought this debate forward slightly to the point where I was not quite expecting to be called to speak so early. Nevertheless, perhaps we can finish before the dinner break.
I congratulate Mr Goodwill, who has written a good report and taken on board many of the comments and remarks made by colleagues. We are moving towards a document which will carry to the Council many of the points that we have raised and will be a sound basis for further work in the next Parliament. As a Geordie to a Yorkshire man, I have to say, 'Th'as done good, lad'.
That being said, there are still a number of issues that need to be resolved. I hope we can get unity in this House for the change of legal base to a double legal base. It makes sense. In many respects this directive has two purposes, both to regulate the industrial market and also to protect the environment. We are trying to protect the environment, to remove from use, gradually and steadily, fluorinated gases, or Fgases as they are called. Useful though they have been to replace CFCs, HFCs themselves present problems, particularly with their global warming potential, and we have a responsibility to gradually reduce their use, but in a way that is logical, not too expensive, and where there are proven and viable alternatives.
Our biggest step forward and our biggest technological push is unquestionably the replacement of HFCs in car air conditioning systems. These systems are produced in their millions, their leakability is notorious – I know of colleagues at home who have had to have their air conditioning systems refilled two, three or four times. I do not accept that the solution is simply to reduce the number of leaks. The solution is to move to a different kind of gas that does not present the problems that HFCs clearly do in that sector.
As regards uses in other areas, there are some key and essential uses and we want to examine them carefully before we move forward with an amendment that originated with me – Amendment No 89 – which asks for an orderly phase-out over a period of time after this directive is brought into force. I hope the Commission can agree to that amendment. It gives it flexibility and a task to perform, but in a steady, logical way for which it will no doubt come back to this House for approval.
We will not immediately be looking to remove HFCs from fire-fighting uses, where they are clearly very useful and the alternatives are, in my opinion, not yet proven. We will not want to remove the ban from refrigerators, where there are certain medical uses which are essential. The motto with this proposal is 'forward, but with a degree of prudence'.
– Mr President, the use of chloroflourocarbons has decreased significantly, as the switch has been made to the use of hydroflourocarbons in refrigeration systems, aerosols and other applications. The Montreal Protocol was an attempt to eliminate CFCs, as these gases are harmful to stratoshperic ozone. The report before us is necessary because HFCs are not entirely harmless either: they are powerful greenhouse gases. Their global warming potential is a hundred or even a thousand times greater than that of carbon dioxide. Furthermore, it can take a very long time for these gases to disperse in the atmosphere. Accordingly, the danger of climate change means there is also an obligation to restrict the use of HFCs.
I myself was active and put forward the amendments on air conditioning systems in vehicles in particular. My own view is that the best solution with regard to overall emissions is to switch to systems that use carbon dioxide. According to a recent news item, a certain Japanese car manufacturer has already switched over to the use of this technology on the production line, and European manufacturers ought to follow suit.
Carbon dioxide is, moreover, user-friendly, because it reacts faster than HFCs to the desired temperature and is also cheaper in terms of fuel costs than the alternative gases available. The slightly higher price at present of carbon dioxide systems is marginal from the point of view of the consumer price of air conditioning equipment, and when mass production starts, the economies of scale will ensure that its relative cost may start to change.
The compromises proposed by our rapporteur and agreed by the committee are not entirely in harmony with my own amendments, but I can accept them as an improvement on the original proposals. I think the timetable that will now be adopted is too slow from the point of view of climate change, especially as there has been a dramatic increase in the use of air conditioning in vehicles in recent years. All in all, then, the role of private transport in combating climate change is more important than ever.
With stationary systems it is essential to ensure that those who fit the equipment are properly trained and that such professional people produce reports on leakage. In this way it will be possible on the one hand to minimise emissions and, on the other, to make certain that reports are in fact produced, which is vitally important from the point of view of monitoring. In this respect imposing restrictions will hopefully swiftly make an impact.
Mr President, Mr Goodwill, Commissioner, ladies and gentlemen, this Parliament has been intensively dealing with the problem of climate change for the past five years. Fortunately, our work is becoming increasingly more specific; we are now also taking real measures. On behalf of my group, I would like to state that we are generally satisfied with the amendments approved by the Committee on the Environment, Public Health and Consumer Policy. I would therefore like to thank Mr Goodwill very much for his work.
What we have before us is a balanced result. In the battle against climate change, emissions of fluorinated greenhouse gases must be reduced as much as possible. We therefore wholeheartedly support the committee in its attempts to tackle the biggest sources of emissions. These are refrigeration and air-conditioning installations, mobile air-conditioning installations and foam products.
Two things still require some attention. After much discussion, my group would like to be a little more flexible with regard to the gases in fire protection systems. The emissions from these are extremely low and are only released in the event of a fire. In our opinion, consumer safety is a very high priority. We would like to ban fluorinated greenhouse gases, but only in cases where this is actually possible and where there are alternatives.
A large proportion of emissions of fluorinated greenhouse gases stems from the use of air-conditioning in cars. We have paid a great deal of attention to this, and rightly so, and in this regard I would like to thank Mr Goodwill again for his willingness to compromise. Many people are not aware of the negative impact air-conditioning can have on the environment and our climate. The fact that the use of air-conditioning increases fuel consumption in the car is far more widely known. In many countries, including my country, the Netherlands, it is actually unnecessary to have or to use air-conditioning. It is different in southern countries. In view of the negative effects of the fluorinated greenhouse gases in air-conditioning, I would like to call for them to be phased out as soon as possible. I personally would rather see this by 2009 than by 2011.
What is certainly important is that we choose Article 175 as the legal basis. Member States must have the opportunity to take further-reaching measures, particularly in view of the geographical differences and the fact that air-conditioning is superfluous in northern countries. Member States must therefore have the opportunity to discourage air-conditioning in cars. Perhaps we should go even further in order to limit the installation of air-conditioning in cars. For example, the Commission could take a look at energy efficiency requirements for cars with all the on-board equipment switched on full, as these luxury accessories in particular cancel out any improvement in the energy efficiency of engines. That is definitely not a good example of sustainable development.
In short, we would like the result achieved by the Committee on the Environment, Public Health and Consumer Policy to be accepted by the plenary session, with some amendments.
Mr President, this is a good practical proposal from the Commission for doing something about global warming and reducing greenhouse gas emissions, because, although the total quantity of greenhouse gases being produced from air conditioning and refrigeration equipment is not vast, the amount is growing very substantially year by year – it is expected to increase 15 times between 1995 and 2010.
The committee has rejected some of the key proposals from the Commission on mobile air conditioning. I hope it has made the position for the car industry clearer. However, I am not sure that the way in which we have thrown out some of the opportunities for flexibility is really the most appropriate course of action, so we shall wait to see what the Council of Ministers has to say about that and, no doubt, return to this debate.
Most of all, I regret that the Socialist Group and the European People's Party have done this deal on pushing the date for the introduction of vehicles using carbon dioxide back to 2011 from the original proposal of the committee for 2009. That is not ambitious enough, certainly not for a first reading, when we have so many negotiations yet to come. I know it takes manufacturers many years to design a vehicle to put on the market. A few years ago no one used air conditioning – I have never bought a car with air conditioning. What do we say to future generations? We did not take action to curb greenhouse gas emissions and global warming as fast as we could, because we all wanted to drive around in cooler cars in the summer. However convincing the industry's arguments may be now, they will look pretty weak in years to come.
Mr President, I am also very disappointed with this report. It has not done nearly enough. It could and should have done a lot more to replace enormously powerful greenhouse gases with environmentally less harmful alternatives.
I disagree with Mr Goodwill on the legal base. I still believe that Article 175 is the necessary and logical legal base. As far as mobile air conditioning is concerned, it is disappointing that the committee has failed to take note of those parts of European industry that are already committed to delivering CO2 mobile air conditioning as soon as possible. The technology is there and it works well, so there is no reason why a phase-out of F-gases cannot begin in 2007. Beginning this phase-out two years later, as the current draft report provides for, would mean pumping the equivalent of an additional 80 million tonnes of CO2 into the atmosphere. Whilst the proposed phase-out for mobile air conditioning is at present unacceptable, there is no phase-out provided for at all for the use of F-gases in many other applications where alternatives are available. I believe that should be remedied. That is a serious omission. Domestic refrigerators using HFCs are left untouched by the Committee on the Environment, Public Health and Consumer Policy's report, despite EU markets already being dominated by hydrocarbon, greenfreeze technology.
I hope that Parliament will vote to support alternative, climate-friendly technologies and take the big opportunity that stands in front of us to do something serious about the environment, rather than letting the single market ride roughshod over these very important concerns.
It is a pity that Mr Goodwill did not read our amendments more carefully. Far from leading to the lights going out, the Green amendments specifically called for the phase-out of SF-6 with the exception of switch gear. So let us have a debate based on the facts, not on the myths.
– Mr President, Commissioner, ladies and gentlemen, I too would like to thank the rapporteur for his good cooperation, as well, of course, as the other Members of this House who are present here today. I think we have ended up looking in the right direction, especially as regards the issue of air-conditioning in cars, about which something has to be done, and, for the benefit of, among others, our visitors, let me say that what was agreed in Kyoto is binding in law within the European Union. What the decisions of 2002 and of 10 March this year mean is that this is binding in the European Union whether Russia ratifies or not, so we too have to do something about this. I think the facts are there for all to see.
The first fact is that more and more cars have air-conditioning; it is fitted in 80% of all new vehicles, and every year these units discharge between about 8% and 10% of the gases that damage the climate. The second fact is that alternatives of various kinds are in the process of development. I think it is perfectly clear that we have to go down the road of seeking out the safest alternatives possible with the absolute minimum of global warming potential. Thirdly, that alternative is in fact a CO2-based air conditioning unit with a global warming potential 1 300 times less than at present. Fourthly, I believe that we have to adopt the same approach to the type approval of new cars as we do to everything else, as construction, involving the energies of engineers, plays a part in that, and we have to demand, as soon as possible, new air conditioning systems. Fifthly, CO2-based air conditioning systems are European technologies and European products, which, I think, also makes it apparent that, if we move on down this road, from f-gases to CO2-based air conditioning systems, the air-conditioning system of the future will indeed no longer be a climate-killer; on the contrary, the air conditioning unit of the future can also be a hit where European jobs are concerned.
. Mr President, let me comment on the amendments and come back to the purpose and scope of the proposal, because a significant number of the amendments proposed by Parliament, such as better or new definitions of terms, reinforce and clarify the Commission's proposal, and the Commission can accept many of them to a greater or lesser degree. The Commission also welcomes a number of amendments that strengthen the provisions on containment and inspections and the training and certification of personnel involved in containment.
It is important to say that this proposal is only a first step. The Commission has indicated that it will look at a number of other issues, such as foams. Consequently, it cannot accept the amendments on recovery, in particular in relation to foams. Further action needs to be based on the careful assessment of the benefits and the costs.
Neither can the Commission accept amendments that would either weaken the proposed inspection system of air conditioning and stationary refrigeration or put in place additional requirements as regards training and certification of personnel, both for the Commission and the Member States that have not been evaluated.
An important part of this proposal is the reporting system, which will enable the Commission to check the accuracy of emissions reported to the UN Convention on Climate Change and to support possible further action. The Commission proposal tries to ensure that the necessary information can be collected without imposing too onerous a reporting system on industry, especially SMEs. In this context, the Commission cannot accept a number of amendments.
The Commission believes that its proposal on use bans and the phase-out of some products and equipment containing fluorinated gases is based on a careful evaluation of all sectors and is balanced and cost-effective. Consequently, it cannot support the amendment that would remove the derogation for small magnesium dye-casters using less than 500 kg per annum. The cost for this limited number of small and medium-sized enterprises to convert to an alternative would be high, hence the exemption.
There are two other bans that deserve comment. The deletion of the ban on perfluorinated carbons in fire fighting cannot be justified since, apart from some minor uses, the market has already moved to other alternatives. As regards aerosols containing fluorinated gases, the new definition would exclude a number of novelty aerosols, while the inclusion of pharmaceutical aerosols in the exemption category could be a big loophole.
On the sensitive issue of the phase-out of the fluorinated gases in mobile air conditioning in vehicles, the Commission notes with interest the amendments to ban fluorinated gases, essentially HFC134a in mobile air conditioning in new vehicle models from 1 January 2009, and that a ban should apply to all new vehicles from 1 January 2014.
The Commission prefers to remain with its overall position on mobile air conditioning, given other amendments that reject the quota system and ban all fluorinated gases used in mobile air conditioning with a global warming potential over 50, rather than 150, as proposed by the Commission. The latter would effectively exclude the use of fluorinated gas mixtures or HFC152a and favour CO2 mobile air conditioning systems.
Finally, as regards the legal basis, the Commission is proposing that the regulation be based on Article 95 – the internal market – and cannot support amendments that propose that the regulation be based on a dual legal basis. The Commission believes that while the environmental objective of reducing emissions of fluorinated gases is paramount, the main thrust of the proposal is more relevant to the functioning of the internal market and Article 95.
In conclusion, I should like to underline that the Commission supports many of the amendments proposed for the first reading, and Parliament, by acting so quickly, sends an important message to the Council that there is now a need for increased focus on this proposal with the aim of reaching a final conclusion as quickly as possible. I will hand over to the secretariat a list summarising the Commission's position on each individual amendment(1). Thank you for this debate.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the debate on the report (A5-0193/2004) by Mrs Paulsen, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a European environment and health strategy.
Mr President, Commissioner, ladies and gentlemen, perhaps I have a certain ability to come across as being particularly motherly but, being very often out and about among people, I am able to confirm that there is genuine anxiety and fear among our electorate, that is to say the people we represent. People are in actual fact afraid. They have, for example, been afraid of what is contained in food, of mad cow disease, of additives and of pesticide residues. Parliament, the Commission and the Council have in actual fact tackled the issue as a whole, and we are now perhaps putting the last pieces of the puzzle in place when it comes to thinking about food safety. We now have sound, comprehensive legislation.
There is also a fear of chemicals of all types. I wish to commend the Commissioner for her work on forming a comprehensive view – which may perhaps constitute a model for the rest of the world – of the use of chemicals in Europe.
It is these matters that have begun to be tackled. Air pollution and climate change have also been addressed. Right now, the European tabloids and popular press all too often discuss the fear of radiation – most recently from mobile phones and attendant transmitter masts. There is so much that is unknown and to be afraid of.
I have inherited this report and did not write it myself. I rather think that it is a little too far-reaching and perhaps not sufficiently structured. It is important to take an overall view, so that everything is not divided up into small pieces. It is crucial that we obtain some sort of overall picture of the anxiety and of the problems, of what we can, and cannot, prove and of what we need to know more about. Subsequently, we can determine how best to draw up a strategic battle plan for coping successfully with the problems that undoubtedly exist.
I have tried to include an aspect that is rather controversial, namely the fact that individuals have to have access to enough information to be able, as far as possible, to make choices concerning lifestyle, food, exercise and detergents – in fact, everything to which we are giving thought and attention – and to take responsibility for their own, and their families’, health. The health problems are now such that it is not only political decisions that apply. Instead, people must have the greatest possible knowledge. In order to be able to make active, informed choices, people must have access to information that is clear and comprehensible and that conveys a message that is relatively simple to understand.
I have removed any suggestion that allergies are definitely bound up with traffic problems. I believe that this is an inference without proper scientific backing. Someone with respiratory problems or allergies is obviously hit very hard by poor air quality or air pollution. Since there is lung disease in my family, I can point out that, for example, the use of perfume constitutes at least as serious a problem for someone with an allergy. The cause of the spread of childhood allergies in modern times is perhaps also to be sought elsewhere than purely in external environmental factors. There may perhaps be biological factors involved.
Mr President, that was my last speech here in the European Parliament.
.  Mr President, ladies and gentlemen.
First of all, I should like to thank Parliament for its response to the Commission communication on a European Environment and Health Strategy. In particular, I should like to thank the two rapporteurs, first Mr Ries and then Mrs Paulsen, for their work, and that also goes for the whole of Mrs Paulsen’s time as a Member of the European Parliament and her remarkably good work in this particular area.
Environment and health is an issue that affects us all. According to the latest Eurobarometer surveys, 89% of European citizens are concerned about the impact of the environment on their health. Nearly ten per cent say that they have a close relative or family member that is suffering from an environment-related illness.
Our knowledge of which environmental factors actually give rise to certain effects on health is still fairly limited. Diseases are caused by many different factors, often in combination. We do not currently know with absolute certainty the degree to which the environment contributes to diseases. Indeed, one of the main objectives of this Strategy is to increase our knowledge and thus obtain a better basis for tackling the problems.
The basic idea is to bring environment, health and research together in order to improve our understanding of, and thus tackle more effectively, the complicated link between environment and disease. I make no secret of the fact that this also entails a challenge as, in our traditional roles, we are not always accustomed to working horizontally across the traditional boundaries between different research disciplines and policy areas.
We are currently working on an action plan for 2004–2010. We shall present this at the Ministerial Conference on Environment and Health in Budapest in June 2004, which is a pan-European meeting. Experts and interest groups from throughout the enlarged EU have participated in the preparations for this action plan. Regional conferences have been held in Warsaw, Rome and Brussels, where many of the issues addressed by Parliament in its report have been discussed.
It is important to bear in mind that this is a long-term strategy. Completing our knowledge of the part the environment plays in various health problems will take time. Parliament has been expressing concern that the Strategy only concentrates on data collection and research. This is true in a sense, but we need this data in order to determine how best to direct our efforts. This does not mean that we are intending to stay passive in the meanwhile. There are certain areas where we cannot risk waiting until our knowledge is complete, but need to act according to the precautionary principle, and we shall do so.
For the first cycle, in the period 2004 to 2010, we have selected a number of diseases and priority substances for particular consideration: childhood respiratory diseases, asthma and allergies, neurodevelopment disorders, childhood cancer, and endocrine disrupting effects. It is evident from this that children are a priority target group, and they are also the most vulnerable to environmental risks. Hence, we have made them the focus of our Strategy.
The substances selected are heavy metals, dioxins, PCBs and endocrine disrupters. Taking these diseases and substances as our starting point, we hope to develop a programme capable of providing us with the information we need on how the environment affects our health. We then hope to extend this to other environmental threats and related diseases.
In the report, Parliament points out the risk of duplication of work, of our failing to take account of existing research results or work done by the World Health Organisation, for example. We are fully aware of this risk; indeed, coordinating data from different areas is one of our most important tasks. I should like to emphasise that, when working on this Environment and Health Strategy, we cooperated with and consulted the World Health Organisation from the outset.
By way of conclusion, I wish to thank Parliament once more for its support on this very important issue which, I assume, is close to all our hearts. Together with the comments from other institutions and from interest groups, this report, and especially the work done by Mrs Paulsen, will help us to develop a good, effective action plan.
Thank you for your attention.
Mr President, coupling the environment with health was demanded by Parliament on the basis of the orders set out in Articles 152 and 174 of the Treaty. May I remind you that in 1996, the formulation of public health protection as a separate aspect of the fifth programme on the environment and sustainable development being formulated at the time was my proposal and was accepted by all the institutions. Thus, for the first time, the European Union attempted to collect and disseminate widely information and knowledge on the repercussions of the state of the environment on human health.
Today, the sixth environmental action programme includes this specific aspect, in other words environment, health and quality of life, while the first Community action programme in the public health sector, which we adopted in 2002 and for which I had the honour of acting as rapporteur, includes promoting the recording, analysis and evaluation of the determining factors of health which are linked to the environment. This knowledge will obviously result in the adoption and promotion of suitable strategies and measures to protect human health from the adverse effects of a deteriorating and dangerous environment. However, we must note that the penetration of the environmental aspect into health has been hesitant so far on the part of the Union and, consequently, the current proposal for an environment and health strategy cannot but be welcomed as a positive step, which expresses the will of the European Union to develop action in this sector, because the environmental dangers to health today are immense and require a modern, integrated approach.
Emphasis must be placed on reducing the environmental dangers which have repercussions on human health or cause diseases, at huge economic and social cost. Of course, particular attention must also be paid to the most vulnerable groups of the population: children, the elderly, pregnant women and people with a serious medical history. The action programme proposes measures to improve the air quality in residential and work places, it proposes that studies be carried out in order to detect the hot spots of emissions and exposure to them, it calls for particular attention to be devoted to people living close to sources of pollution and for the stepping up of the policy of prevention, which focuses on stepping up monitoring of the environment for carcinogens and substances which damage the reproductive and nervous systems. Finally, it stresses the importance of education about environmental issues so that initiatives can be taken for raising public awareness and information.
It is certain that, together with diet, the environment is a significant, determining health factor and, consequently, the Union strategy in this sector must include the constant collection and systematic monitoring of data which link environmental parameters with various diseases. Only by constantly developing scientific knowledge and research into the aspects of certain diseases with environmental parameters shall we be able to develop efficiently the Union strategy and action to protect human health. This strategy will allow the life expectancy of European citizens to be prolonged further.
Mr President, Commissioner, the Commission communication on the European Environment and Health Strategy is an ambitious step which aims to improve the quality of life of European citizens. There are now clear indications that 20% of the total number of diseases in industrialised countries are related to environmental factors. Most of these diseases affect children, women of reproductive age and poor and vulnerable groups.
In the fifteen Member States, 60 000 deaths a year are due to long-term exposure to suspended particles. 10% of children in western Europe have asthma, ten times more than in eastern Europe, due to the different environment. The 10% reduction in ozone is expected to cause 300 000 cases of skin cancer and 4 500 cases of melanoma every year at international level.
The relevant Communication action plans so far have concentrated on specific environmental factors which are harmful to health without, however, ever having evaluated the risks from the links and interactions between the various pollutants to the human body overall.
I believe that the proposed strategy helps to achieve an overall understanding of the threats, of how they affect human health and of what action is required. The Scale initiative, with incremental application in cycles, is based on scientific research to obtain the necessary information, focuses on children as the most vulnerable group, helps to raise awareness of the fact that the deterioration in the environment is harmful to everyone's health, especially children's, uses the legal instruments provided by the Treaty to take the relevant action and, finally, makes provision for permanent and constant evaluation to ensure that action is efficient.
On behalf of my group, I should like to say that we support the Commission communication, as it is presented, but we shall not support those amendments which depart from the overall spirit and focus on individual sectors, thereby precluding other, equally important sectors.
Mr President, doctors since the time of Hippocrates have known that our health is dependent on our environment. Media coverage in recent years has only confirmed people's concerns. Today's epidemiological landscape has changed dramatically. It is dominated by cardiovascular diseases, cancers, allergic conditions and respiratory diseases. These diseases have many causes, which are often complex and interact with one another. These causes are often uncertain and some are not yet known. It is recognised, however, that the environment, in the widest sense of the term, plays a leading role.
Our physical environment is thus one of the major risk factors for the health of our citizens. I will not dwell now on the dangers presented by polluted industrial sites or nuclear power plants. Above all, we must from now on take more account of the immediate environment that causes thousands of cases of cancer. Chemicals, electromagnetic waves or urban and atmospheric traffic pollution: these are the major challenges for public health in Europe. Our behaviour and our way of life encourage an excessively rich diet, and stress and the intensification of work give rise to many health problems. For example, we must take a strong stand against smoking, in particular passive smoking and smoking around children. We must now put in place strong regulations allowing smoking to be banned in the workplace and in public places.
In the face of these challenges, we are concerned by the weakness of the Commission's proposals. The Greens call for a still more specific and more ambitious strategy, which will be able to rise to the health challenges of the twenty-first century. This, may I add, is the direction taken by the amendments we have tabled. We must tackle the problems at their source by putting forward specific actions right now, while accepting the inherent uncertainties of scientific knowledge. The strategy must therefore be firmly based on the precautionary principle and the principle of prevention. In this context, we are calling for a significant strengthening of the strategy of reducing exposure to risks.
The Greens ask for these various major lines of thinking and action to be taken into account, so that the European Union is able to deal with the fears and expectations of our fellow citizens and, above all, with the revolution in public health that we must carry out.
– Mr President, the European Environment and Health Strategy will have an important role to play when the EU’s Sixth Environmental Action Programme is implemented in practice. It was the third priority of this environmental programme and at the time it was said that it was a very important component in the new challenges that lay ahead of us. In many countries the work done in environmental healthcare and environmental protection has already had a significant impact on achieving high standards of environmental health. We still nevertheless have work to do.
It must also be one of the major goals in a Union of 25 countries to achieve and maintain standards of healthcare that are as high as possible. The prevention of disease and the general assurance of good health everywhere must play a key role when the strategy starts to be implemented in practice. For some reason this principle was not given due consideration by the committee when the matter was being discussed, but I hope that this issue of prevention will be given top priority in future debates.
The first phase of the strategy will focus on factors that aim to have a beneficial effect on childhood diseases. This is a good basis and starting point for the aim of offering our citizens an environment in which levels of pollution are not enough to produce harmful effects on people’s health and the environment. To achieve this we naturally need investment in research, but also in training and education, and tangible levels of investment to ensure a better environment in the future.
Mr President, I should like to thank the rapporteur. I welcome this proposed strategy looking at the connection and links between environment and health and I welcome the Commission's proposal.
I would like to focus on the issue of indoor pollution and in particular passive smoking – I know Mr Rod has just touched upon that. It is apt that we discuss this report in the week that the Irish Government introduced a ban on smoking in public places, especially since the Irish Government currently holds the presidency of the EU. The Irish Government should be congratulated on its initiative to protect the health of all its citizens, including those who work in smoky pubs, clubs or restaurants.
Breathing other people's smoke is dangerous for your health. Tobacco smoke contains over 4000 different chemicals. In the USA the Environmental Protection Agency has classified environmental tobacco smoke as a class A carcinogen along with asbestos, arsenic, benzene and radon gas. Passive smoking is a risk factor in childbirth and infancy, connected to low birth weight and cot death; in children it is a risk factor in asthma, bronchitis and pneumonia; in adults it is a risk factor in heart disease, stroke, lung cancer and nasal cancer. Estimates suggest that in the UK alone 8000 deaths through heart disease are caused by passive smoking each year.
This is a serious issue and there is no way to escape the fact that passive smoking is bad for your health. I hope more Member States will copy Ireland's excellent example. I thank the rapporteur and the Commissioner for their hard work.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the joint debate on three reports, on behalf of the Committee on the Environment, Public Health and Consumer Policy:
- A5-0173/2004, by Mrs Korhola, on the proposal for a Council decision on the conclusion, on behalf of the European Community, of the Convention on access to information, public participation in decision making and access to justice regarding environmental matters;
- A5-0190/2004, by Mrs Korhola, on the proposal for a European Parliament and Council regulation on the application of the provisions of the Århus Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters to EC institutions and bodies;
- A5-0189/2004, by Mrs Schörling, on the proposal for a European Parliament and Council directive on access to justice in environmental matters.
. I should like to thank the European Parliament and, in particular, the rapporteurs Ms Korhola and Ms Schörling, for making speedy progress with the proposals before us today. Adoption of this package of proposals will mean that we have passed a milestone in strengthening environmental democracy: the Århus Convention’s requirements on access to environmental information, public participation and access to justice in environmental matters will be set to apply throughout the whole of the European Union.
We already have in place legislation concerning the Århus Convention’s first and second pillars – access to environmental information and public participation in environmental decision-making. The proposal for a directive on access to justice in environmental matters and for a regulation to apply the Århus Convention to the Community institutions and bodies will allow the Community to complete the package of legislative instruments aimed at effective implementation of the Århus Convention.
You will remember that the proposal on access to justice also fulfils a commitment from the Commission to the European Parliament when negotiating the Public Participation Directive. In addition, the Commission’s proposal for a decision on the conclusion of the Århus Convention by the European Community provides the means to live up to our political commitment by becoming a party to the Convention, further to its signature in 1998.
The proposal for a directive on access to justice aims to implement the third pillar of the Århus Convention by establishing minimum requirements for access to administrative or judicial proceedings in environmental matters. With its signature of the Århus Convention, the Community undertook to ensure that its requirements would be applied throughout EU territory. This can only be guaranteed by means of an EU-wide instrument with respect to access to justice in environmental matters setting the minimum conditions all Member States have to comply with. Furthermore, such an instrument will help to improve the implementation of Community law, and hence further the effectiveness of Community environmental policy.
Of course, it is important not only for the European Community to sign up to the Århus Convention, but also to cover its own institutions, alongside national authorities, so that they are also bound by its requirements. This is a point that we made clear, even at the negotiation stage. This commitment will fully materialise with the adoption of the proposal for a regulation on the application of the Århus Convention to the institutions.
It is hence not only another element for the implementation of the Århus Convention, but also crucial for our own credibility as regards Member States and internationally. We are, however, not starting from scratch. A number of instruments linked to the good governance process are already in place, and only need to be completed to fully live up to the requirements of the Århus Convention. I particularly refer to Regulation (EC) No 1049/2001 regarding public access to European Parliament, Council and Commission documents, and to the Commission’s communication of December 2002 establishing general principles and minimum standards for consultation of interested parties by the Commission.
I commend the proposals to the House and look forward to hearing your comments.
. – Mr President, the package of three acts now before us forms part of the package of measures for acquiring practical rules with regard to the principles agreed by the United Nations in Rio de Janeiro in 1992. I myself was Parliament’s rapporteur for the first two pillars of the Århus Convention, and am now the rapporteur with regard to the regulation on the application of all three pillars to Community institutions and bodies. I am also rapporteur for the Council decision on the ratification of the Århus Convention.
Let me first speak about the regulation. The European Parliament played a very active role in the first two implementing directives on the Århus Convention. The outcome as a result of conciliation represents Parliament’s position very clearly in both cases and meets the minimum requirements in the Århus Convention fully, even going beyond them. This is now satisfactorily reflected in the Commission proposal for the regulation.
The committee, upon my suggestion, tabled amendments to the regulation concerning exceptions regarding access to information and binding rules on public participation in particular. Furthermore, in order to harmonise the regulation with the Convention and the proposed Directive on access to justice, members of the public are given a legal standing where an issue directly concerns their interests or rights.
I am also proposing a clarification to the text concerning charging for the information supplied. Here a distinction should be made between, firstly, the three European institutions, the European Parliament, the Council and the Commission, and secondly, between all the other Community bodies. The former three have already adopted a general rule for not making charges, and that must obviously not be altered where it concerns environmental information. The other bodies may make a reasonable charge where appropriate.
Furthermore, the amendments that have now been tabled are aimed at ensuring that there is adequate harmonisation between the regulation and the proposed Directive on access to justice.
Let me then move on to the directive. The Directive on access to justice is problematic in many ways. First of all, the various fears associated with it in the Member States give rise to needless opposition to the whole Århus Convention and the Community legislation that relates to it. I would think that this is also precisely why Ireland, as the country holding the presidency, is unwilling to include the package under discussion in its agenda during its presidential term.
The second problem is that this directive, which specifically relates to access to justice and the legal system, restricts the powers of the Union to a greater degree than the two earlier Århus directives. All this Parliament must take into consideration when taking its decision on the directive.
The outcome arrived at by the committee was reasonably good, and the amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats are an attempt to ensure that the directive will actually adhere precisely to the provisions of the Århus Convention: no more, but no less. Given that the Århus Convention does not provide any clear basis for the text, a degree of discretion has had to be applied.
I would like to raise the matter of the definition of ‘qualified entity’. The general criteria agreed by the committee are too narrow in the view of many environmental organisations. I do not agree. What is required at the end of the day is simply normal procedures that accord with good practice on the part of organisations and recommending legal procedures that are in accordance with good practice, which is probably only reasonable considering the special role these organisations will now have in monitoring society’s conformity with the law.
Moreover, we have to consider that there are very many kinds of NGOs, and we cannot be certain about the ultimate purpose of all of them. That is why simple criteria for defining a qualified entity will give protection to that special entitlement we are now bestowing on environmental organisations that have a serious purpose. I hope that the environmental organisations are able to see this. If on the other hand some organisations are too small on their own to meet even these simple criteria, that may in itself even justify, in terms of the objective, which is the protection of the environment, combining skills and resources and not working as needlessly scattered units, at least as far as using the opportunity of access to justice is concerned.
We should also bear in mind the nature of the minimum directive: Member States may if they so wish exclude some of the proposed criteria, but may not add to them. This gives credence to the notion that the directive will function within very different legal systems.
I have furthermore made the provisions clearer, allowing foreign organisations a non-discriminatory right to access to justice when it is a genuine matter of cross-border environmental impact. The Commission proposal was not absolutely clear on this point.
Now I will turn to the issue of ratification. The two Århus directives already adopted represent Parliament’s position very clearly. Parliament itself was able to make the provisions contained in them tougher compared to the Århus Convention. This is partly due to the at times intentionally vague and obscure wording of the Convention, which was simply meant to ensure the Convention would come into being in 1998. This tradition of international diplomacy cannot, however, be tolerated within the context of the precise formulation of Community legislation.
As rapporteur, I hope Parliament will show more ambition where the Community has authority, as the incorporation of an environmental convention in Community legislation is different from drafting directives based on conventions in other areas, such as banning landmines. While the latter is a static decision, the former should be thought of as a dynamic process. With environmental policy, the aim is to reverse, step by step, adverse global developments, and benefit from the experience gained.
Therefore, the implementation of an environmental convention should take shape in a way that can lead to improvements in a future revision of the convention. The EU cannot confine itself to the faithful duplication of internationally agreed minimum standards, but should rather use the entire margin realistically and aspire to lead the way. This succeeded with the two first pillars of the Convention.
The final sections of the Århus package under discussion seem to be going in the right direction and showing a sense of balance. As a result, ratification of the entire Århus Convention may finally start in the Community with no needless delay, provided the necessary Community legislation is adopted.
Mr President, we have here this evening a joint debate on all three pillars of the Århus Convention. I welcome this debate, and also the Commission proposal for a directive. In signing the Århus Convention, theCommunity demonstrated its will to improve environmental law and also involve the public in environmental decisions in an entirely different way. The forthcoming ratification means that theCommunity is actually duty bound to ensure that citizens and NGOs are able to enjoy this right in accordance with Community law, which is a very good thing.
Although theCommunity and the Member States signed the Convention back in 1998 and it entered into force in 2001, it has only been ratified by a few of the EU Member States. It is now high time that the public and the NGOs were given access to justice in environmental matters, and also to information, of course, and participation in decision-making, which is discussed in the report by Mrs Korhola. This will play an important part in rendering environmental policy much more effective in the EU. It will improve management of, and compliance with, environmental regulations, speed up implementation, and improve environmental management. How can we say that so confidently? Indeed, there are actually studies showing that, in countries offering the opportunity of bringing environmental proceedings and reviewing the application of environmental law, environmental law has become much stricter: there is a direct link.
According to the intentions of Agenda 21, which are also a guiding thread for the Commission, it is individuals, not the authorities, who own their environment. For the first time, environmental law and human rights are being linked up, and I think that this is a positive development. It is also true that we have a responsibility towards future generations.
The Committee on the Environment, Public Health and Consumer Policy has voted in favour of the Directive constituting a minimum framework and Member States being free to go further and provide broader access to justice. I think that that is an excellent proposal. Environmental proceedings must apply to both public authority handling and the criminal dimension, since the Århus Convention does not make a distinction between civil and criminal proceedings, and I do not really understand why the Commission wishes to make this distinction here.
We disagree on a number of points; this is clear from the amendments to this Directive. For example, I do not think that EU law should introduce new, unnecessary restrictions such as those on qualified entities That would force countries that currently take a very liberal view to introduce restrictions. I cannot, therefore, accept the amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, to which Mrs Korhola referred. These concern Articles 8 and 9, among others, and set out new criteria and procedures that are not at all present in the Århus Convention. In my opinion, this would create new obstacles, and I do not understand the need for this.
Nor do I understand why we should adopt geographical and time limitations or restrictions, which are also specified in Articles 8 and 5, regarding legal standing. For example, both the Commission proposal and Amendment No 32 by the PPE-DE Group require an entity to be active in an area in order to have access to documents or the judicial authorities there. I think that this is absolutely wrong, as the nature of environmental proceedings is completely different today. For example, a small, local environmental organisation might need expert help from an international organisation so, in my opinion, that entails restrictions. In my view, being an independent and non-profit-making legal person should be sufficient to qualify for permission to bring legal proceedings for the protection of the environment and health.
It is also very important that the definition of ‘environmental law’ apply to all policy areas and not just Article 175, to which this proposal refers. All environmental law based on Article 95 would also be covered, of course.
Lastly, I should just like to say something about costs. I have proposed that costs must on no account be an obstacle to the ability of an entity to bring legal proceedings. We must ensure that the public is granted the help and support it needs. When legal proceedings are brought for reasons of public interest, the cost must not constitute an obstacle. We must be very generous in this regard. I hope, therefore, that my fellow Members vote in favour of the proposals that I have outlined, so that we can establish effective legislation that does not create new obstacles, but instead fulfils our aim of improving environmental law in the EU.
. – Mr President, ladies and gentlemen, Commissioner Wallström is wrong to say that she is implementing the Århus Convention; the reality of it is that her draft directive on access to courts goes much further than does Århus.
Århus merely requires open access to administrative or, alternatively, judicial review proceedings; Commissioner Wallström seeks to lay down binding provisions on access to the courts in all the Member States, with all environmental organisations to be empowered to object to administrative decisions and to appeal against them, with provision also for interim legal protection. This is to apply to the whole body of environmental law, in other words, to the whole defined in the Community as having to do with the protection or improvement of the environment, including human health and the protection or rational use of natural resources. The examples listed are, among others, water protection, noise protection, soil protection, atmospheric pollution, town and country planning, and biotechnologies. Environmental organisations are thus given a general right to contest and monitor the application of the law. That amounts to nothing more and nothing less than a system change in the implementation and control of the law as it stands in most of Europe’s Member States, with private bodies, in their guise as representatives of the public, being given the right to supervise the authorities.
Our legal system knows nothing of the monitoring of law by any such body separate from the courts and from the competent authorities, and with good reason. Environmental associations are, at the end of the day, interest groups like any others, lacking democratic legitimacy and not bound by law and statute. Introducing and making binding such a dramatic extension of class action will have a massive effect on the economy and cannot under any circumstances be reconciled with the Lisbon objectives. It is for that reason that the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has limited itself to saying that Århus must be implemented, but to a minimum standard, and if Member States want to go beyond that, then that is their decision. That is where the matter should rest, and so I can only hope, Commissioner Wallström, that the Council will firmly put a stop to your initiative.
. Mr President, I speak on behalf of the author of the committee's opinion, Michael Cashman, who cannot be here today. Mr Cashman welcomed, in his opinion, the proposal for a regulation on the application of the Århus Convention to EC bodies and institutions as a concrete step to align the EC legislation with the requirements of the Convention.
Although the committee's opinion approves most parts of the Commission text, there was some need to improve it. As the rapporteur on the proposal for a regulation regarding public access to European Parliament, Council and Commission documents, Mr Cashman insisted that this regulation must be in line with the letter and spirit of Regulation (EC) No 1049/2001 on public access to documents, where, after negotiations, a sensible balance was agreed between, on the one hand, the citizen's right to openness and transparency and, on the other, the need to protect certain interests and to preserve the effectiveness of the institutions' working methods. The opinion suggests, for example, a deletion – in accordance with Regulation (EC) No 1049/2001 – on exceptions where public authorities would not be covered when acting in a legislative capacity. The opinion suggests that the operative text of the Commission proposal should clarify that all exceptions under Regulation (EC) No 1049/2001 shall apply to requests for information.
Finally, a general concern of the committee's opinion is about the deadlines proposed by the Commission. Particularly when it comes to access to justice, Community institutions and bodies should be obliged to act within reasonable deadlines and to increase the duty of public awareness-raising in order to achieve meaningful consultation.
Clearly, Mr Cashman would have wanted to add his own opinion but could not be here today. I hope I have set out the main points that he would have proposed in the debate.
Mr President, the subject of today's debate is not whether or not we should sign up to the Århus Convention. As the Community signed this text in 1998, it is now our responsibility to act so that each of our governments can implement this agreement. By signing the Århus Convention, the Community has committed itself to adopting legally binding instruments, namely a directive and a regulation, in order to bring Community legislation in line with the provisions of the Århus Convention.
It was with this requirement to comply with the Convention in mind that the committee carried out its work. It is also along these lines that the amendments tabled in plenary, which are widely supported, were drawn up. Our work initially consisted in uniting the various concepts taken up in the texts and in adapting them to the definitions in the Convention.
On the other hand, we have respected the Commission's decision to give non-governmental organisations working in the environmental sector access to justice, while further opening up this route to qualified entities with legal personality. In the same vein, we have turned the objective of promoting sustainable development into an essential condition, included in their statues, of exercising the right of access to justice.
Furthermore, only the provisions contained in the Århus Convention and in the directive granted access to justice to members of the public who bring to light an infringement of a right or who have an interest in acting. As we were anxious that the Community institutions should be bound by the same rules as the Member States, we chose to incorporate this provision into the present regulation.
Finally, we constantly ensured that we respected the need to apply the principle of subsidiarity to the Member States with regard to legal procedures. Indeed, insofar as these matters relate to procedural law in the Member States, they are based on the Member States' procedural autonomy and must not result in a restrictive legal instrument from the Union.
It is also inconceivable that we could establish a specific provision, a sort of privileged right to easier and cheaper access to justice on environmental matters: it is essential for questions of access to justice to be dealt with consistently and on an overall basis in all sectors, not just specifically in the environmental sector. Finally, some of the proposals in the working document go beyond the obligations arising from the Århus Convention. We must retain the room for manoeuvre that the Convention gives the Member States in the implementation of these obligations.
To conclude, I think we have reached a fair compromise which aims to promote, in accordance with the provisions of the Århus Convention, effective implementation of Community legislation on the environment. I could, perhaps, summarise it by saying ‘the whole Århus Convention, and nothing but the Århus Convention’.
Mr President, Commissioner, ladies and gentlemen, we are faced with two related proposals which must both fit in with the philosophy of the Århus Convention and only with that philosophy. The question of whether or not to comply with the provisions of the Århus Convention is not on the agenda. What we have to look at is how to act so that our governments and the Community institutions can implement this agreement.
The Århus Convention is undoubtedly a real advance, as it plays a part in establishing what has become essential transparency, and we are called upon here to present methods of providing the public with access to justice. If this Convention is to be effective, however, it must bear the stamp of modernity and set in motion greater participation among all those who contribute to improving the environment in Europe. That is why we should include a precise reference to the concept of sustainable development. It would be inconsistent to try to make do with an overly restrictive definition of environmental law, and thus to exclude whole sectors of activity that, nevertheless, play an active part in achieving our environmental objectives. I am thinking in particular here of professional groups.
With regard, more particularly, to the proposal for a directive, insofar as the Århus Convention will be implemented, the first question is whether the directive is really necessary. This is a valid question and, if there is a directive, it must correspond to the spirit of the Convention. In this case, it must also respect the principle of subsidiarity: this, I may add, is also the basis of our amendments. This is because it is the Member States which will have to implement the requirements of the Århus Convention, and this must occur in accordance with the law in force in each of our countries and with the legal traditions applicable there. I would under no circumstances support amendments aiming to impose one Member State's legal practices on all the others. On the other hand, we must anticipate possible cross-border cases, and we must specify the conceivable procedures for appeals. If these points are not taken on board, then, for reasons of legal consistency, we will probably choose to do without this directive.
Mr President, ladies and gentlemen, Commissioner, I want you to know that we support the Commission’s proposal and recognise its efforts to adapt this Convention to the current mechanisms of the Member States and the Community institutions for guaranteeing the legitimate right to information and environmental justice.
As Socialists, we believe that access to justice must be as universal as possible, but must always take an organised form. So, on the most controversial issue, which is the way in which this access to justice is made as universal as possible, the Commission proposes that it be done by means of qualified entities, something which is still a restriction of the universality laid down in the Convention.
Certain amendments presented to plenary replace ‘qualified entities’ with ‘NGOs’, but I do not believe that this resolves the issue; I therefore propose that we follow the line approved in the Committee on the Environment, Public Health and Consumer Policy, and which I proposed myself, on a broader notion of qualified entity, according to which any person or collective affected by an environmental issue could have the right to justice. This, together with the modification of the definition of ‘public’, which we have also approved in the Committee on the Environment, would allow us to guarantee the universality of the right recognised in Aarhus and at the same time organise the system of access to justice in an appropriate manner.
Commissioner, our institutions must set an example in the application of these rights. I therefore believe that we have the moral obligation to ensure that the regulation is more ambitious than the directive intended for the Member States, and I would call on the Commission to accept the modification of the definitions which this Parliament proposes and which I hope we will approve tomorrow.
Mr President, on my own behalf and that of many of my group colleagues, I should first like to focus on the Directive on access to justice. As has been said quite rightly today, the Directive impinges deeply on the administrative and legal systems of many countries. There is also reason to wonder whether the legal basis is correct. It has been interesting to note that the Committee on the Environment, Public Health and Consumer Policy approved this Directive, and suppressed a proposal to reject it, by only 17 votes to 16.
For many of us, it is an ideological question why environmental organisations should enjoy a privileged position compared to other organisations. Through our request for a split vote on Amendment No 40, you can correct that.
Only last week, Commissioner, events in the North Sea showed that fishermen’s organisations have the same need for, and should have at least the same right to, access to justice as BirdLife or other powerful international organisations. Many of us share the deep ideological conviction that other environmental organisations, too, should have this right. We must not have some organisations that are more equal than others.
In my opinion, this whole debate has raised the following question. What is the added value of the Directive other than to give us a deadline for the implementation of the Århus Convention? This deadline could be obtained by means of a considerably simpler regulatory framework than the rather complicated situation we have at present.
As regards the application of the Århus Convention to the Community and also the correction that we want to make to the Directive, we have every opportunity of achieving these objectives by means of good governance.
Mr President, the Århus Convention is very important. In practice, it reinforces the transparency of decisions in environmental matters directly affecting citizens and the latter’s chances of actually even influencing these decisions. I shall begin by commenting on the aspect of its implementation that concerns Mrs Schörling’s report on justice in environmental matters.
A proposal to reject the report in its present form has been presented; Mrs Thors, among others, spoke of this just now. I myself have some difficulty in understanding the reason for rejecting this report. The fact is that the European Union has signed this Convention. It is reasonable, therefore, for it to have a duty to use its regulatory framework to ensure that this Convention is also implemented. Surely this is a reasonable consequence of signing it. I believe that this will gain particular importance when the Union is enlarged by ten new members. The aim is to involve the new Member States so that, together with us, they meet the stipulations of this Convention.
Reading the report, it is also perfectly clear that it does not prevent any country from having more progressive legislation. Each country is free to go further, to increase the rights in other areas. The Committee on the Environment, Public Health and Consumer Policy makes this clear in Amendments Nos 4 and 5.
There is a reason for the report applying in the field of the environment, in particular. This is the part of EU law with perhaps the poorest levels of compliance, judging by the number of Court cases.
In my opinion, the draft adopted by the Committee on the Environment could be improved in a couple of respects. Firstly, it should be extended to cover all decisions with an environmental impact, not just those decisions that are taken on the basis of Article 175 of the Treaty.
Secondly, it is important not to stipulate a detailed definition of the term ‘environmental organisation’. It can hardly be the EU’s job to do this. It is also important not to prescribe a restriction on who is granted the opportunity of bringing legal proceedings.
I shall devote the last seconds of my speaking time to Mrs Korhola’s report. It is important that this report cover as large a part of the legislation as possible. It is important that its scope also cover institutions such as the European Investment Bank, a major financial player, so that they have to comply with the obligations laid down in the report.
I also think that it is very important that the public be given a partisan interest, so that it is covered by this regulatory framework.
Mr President, why do we need specific legislation to implement the Århus Convention? In our view, it is sufficient on its own, which is why we have tabled a motion to reject the directive on access to justice.
More seriously, this draft introduces some unacceptable measures. First of all, there is the internal review procedure for acts adopted by the European institutions. What is the point of having Members of the European Parliament if their decisions are constantly challenged by NGOs selected by the European Commission, which is also the guardian of the EU Treaties? Then there is the Commission's attempt to interfere in the organisation of national legal systems; this provision is illegal, as it is contrary to Article 175 of the Treaty. Finally, there are the dispensations from both civil and criminal procedure, allowing NGOs to receive aid to take legal action and to avoid the costs, damages and interest payable if they fail: this measure is morally unjust and legally shocking.
In order to maintain sustainable development, I also suggest not restricting the ability to take action just to NGOs, but including those who manage rural areas – landowners, farmers, foresters, enterprises etc. According to Article 9 of the Århus Convention, it is up to the Member States to organise access to justice.
If this draft is adopted, it will inevitably cause implementation difficulties and legal uncertainty, which seems to me to go against the desired aim. To successfully implement this Convention, we must respect the principle of subsidiarity.
Mr President, Commissioner Wallström, I believe that the speeches by my fellow Members, especially those from my group but also from others, have pinpointed the fundamental problem that we have in this report.
We are not discussing the extension of rights to information, which we all, clearly, support. We are not discussing the Convention because, as has been said, this is not what it is about as it has been signed. What we are discussing is a rather more general issue, which we have interpreted, Commissioner, as the Commission trying to impose its will in order to make the Convention workable. This has also been well documented in the speeches by various Members and in the tabled amendments: that is to say what some Members have portrayed as an attempt to fast-track environmental legislation. From a legal point of view and given the legal background of the Union and the Member States, the reason for this is not understood.
Now, I am convinced that this reason originates in a healthy concern, in good intentions on the part of the Commissioner and Members, but we must be very vigilant about this aspect, because there is the risk that we will be starting a process that will delegitimise our democratic institutions, made up of elected members, governing bodies, assemblies at municipal and local level; in short, the system of democratic guarantees that are the only supreme guarantees able to fully represent citizens’ interests.
Now, it is only right and proper to want to pay particular attention to the environment, and it is altogether desirable to want to involve all citizens. We must be careful, however, not to go beyond the limit of the so-called special legislation. When I hear Mrs Schörling talk about no limitations, neither time limits nor geographical ones, then the risk of creating counter powers becomes serious. If this risk were to arise in tomorrow’s final text, then I think that we would do well, as some Members have said, to vote against it.
Mr President, in all the years that Parliament and the Council have been adopting legislation together, it has very rarely happened that a proposal put forward by the European Commission is rejected on account of the principle of subsidiarity. I, and with me a large number of fellow MEPs, find that the proposal now being discussed – and I am talking about access to justice, the Schörling report – should suffer this fate.
This is because it is extremely unusual for the European Commission to submit a proposal to implement the Aarhus Convention in European Community law by way of a directive when all Member States and nine of the ten accession countries have signed this Convention, and some have even ratified it. The instrument of a directive to force Member States to include the Aarhus Convention in their national legislation is therefore disproportionate. Furthermore, this proposal is based on Article 175, although it is in actual fact about the harmonisation of the Member States’ legal systems. This definitely cannot be done on the basis of Article 175. The wording of the proposal is also different from the wording of the Aarhus Convention, and this will naturally cause major interpretation problems.
I am naturally in favour of the Aarhus Convention, but I cannot but conclude that the Member States should introduce it themselves. They have undertaken to do so. The Commission’s present proposal is therefore both technically incorrect and superfluous. In conclusion, I would like to say that my group has very serious objections to this proposal. We have therefore submitted an amendment to reject the proposal, and I call on fellow MEPs to support this. An amendment of this kind in the Committee on the Environment, Public Health and Consumer Policy was rejected with a majority of one vote, and that was not surprising, since just before the meeting of the Committee on the Environment, Public Health and Consumer Policy it was still being assumed that I would not declare this amendment acceptable. Nobody had therefore prepared for the vote properly. I think that we should be given the opportunity to do this again tomorrow.
. Mr President, I cannot help thinking that this is also a matter of the status of environmental issues. Just imagine replacing the words 'environmental legislation' with 'economic legislation' or anything else, and you would consider it absolutely natural that you have access to justice; that you allow these groups access to justice or a say on these issues. Most of what we think would come naturally will also have to be introduced for the environmental issues. That is just one reflection.
Let me begin by commenting firstly on the proposed directive on access to justice. Without a common framework with harmonised requirements, there is no means of guaranteeing that the requirements of the Århus Convention are met throughout the Union. We have signed the Århus Convention and that is the starting point.
The Commission proposes to give legal standing to recognised environmental organisations. That follows from how environmental issues are defined here: what the Århus Convention is all about and what access to justice is all about in this field. It is restricted to environmental issues and it is clearly defined. This is fully in line with a Convention that gives a prominent position to environmental NGOs as advocating the interests of the environment, because on the environment we do not have a vested interest. We will have to heed those voices that take on the concerns of the environment. It is also done with respect for the principle of subsidiarity, as Member States are free to provide for access to justice for a larger public. Furthermore, it is left largely to Member States to develop the details of the framework. Much as I respect Mrs Thors, it is not always the fishermen who represent the environmental concerns when it comes to protecting the Baltic Sea, so perhaps that is not the best of examples.
As regards the amendments put forward, the Commission can accept those that reinforce the principles of the proposal, in particular where reference is made to national legislation granting wider access to justice. A considerable number of amendments, however, are not acceptable to the Commission. Even though I understand and sympathise with your desire to maximise the benefits to the public of this proposal, I consider that amendments which propose expanding legal standing to organisations which are not primarily or regularly working in the field of the environment add requirements which are arbitrary or imprecise. It is also important to provide as much legal clarity as possible.
Other amendments weaken the scope of the proposal as they modify procedural aspects, such as the request for internal review which, in the Commission’s view, is important in order to enable the administration to reassess its action before transferring the case to the courts. In our view, the proposal is well balanced. It takes on board the obligations arising from the Århus Convention, whilst leaving to the Member States the necessary degree of flexibility which will enable them to implement the legislation effectively.
I turn to the proposal for a regulation implementing Århus within the institutions. I would like to emphasise that our aim is the full application of the three pillars of the Århus Convention at Community level. These requirements proposed under the regulation cover not only Community institutions but all bodies that exercise public functions under the Treaties, also comprising the agencies, offices or bodies such as the European Investment Bank, to the extent that their activities are relevant to environmental matters as dealt with by the Convention.
Here again, the Commission’s proposal has made use of the flexibility parties are allowed under the Århus Convention, notably in terms of organising the public participation processes and establishing criteria for access to justice in case of impairments of environmental law. While keeping in line with the Århus Convention, it strived to interfere as little as possible with rules and procedures already established and operating. In particular, interference with the Treaty provisions as regards access to the European Court of Justice for individuals needs to be avoided.
In this vein, the Commission considers as problematic those amendments that would aim to deviate from the regime of exceptions set up under Regulation (EC) No 1049/2001 on access to documents. Neither can the Commission accept amendments that result in being overly prescriptive on the arrangements for public participation and in enlarging the access to justice provisions to complaints by individual members of the public. Those amendments risk interfering with the provisions of the EC Treaty in this respect.
I will hand over to the secretariat the Commission’s position on specific amendments(1). Once again, I thank you for the debate.
Mrs Thors, did you request the floor for a clarification?
Mr President, Commissioner, firstly, I should like to say that we very often say in this House that consumers must have the same rights as economic operators, and that all sides must be heard. That is what this is about. A situation in which certain organisations are more valuable than others is alien to a large number of us. That would be reminiscent of an Orwellian society.
Finally, I should like to point out that I do not think that we can share the Commission’s interpretation that the requesting of internal reviews by qualified entities would not cause problems in the most successful, progressive countries. That is incorrect.
Please, Mrs Thors, I believe you are trying to reopen the debate.
The joint debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the debate on the report (A5-0139/2004), by Mr Manders, on behalf of the European Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee of a directive of the European Parliament and of the Council on environmental liability with regard to the prevention and remedying of environmental damage.
.  Mr President, may I begin by thanking everyone who has contributed constructively to the creation of this compromise and the directive, which I hope, and I am almost sure, will be accepted. I would in particular like to thank the Vice President, Mr Imbeni, who headed the conciliation delegation, Mr Gargani, chairman of the Committee on Legal Affairs and the Internal Market, and all shadow rapporteurs, who contributed constructively to the creation of the compromise, as well as Ambassador Gunning who attended the conciliation on behalf of the Council. I would also particularly like to thank Ana Palacio, who has since left this Parliament. At the time Mrs Palacio was chairman of the Committee on Legal Affairs and the Internal Market, and was responsible for a unique moment in this Parliament, namely for what I call the ‘Manders procedure’. The ‘Manders procedure’ meant that the whole of this Parliament ultimately had to vote on which committee was authorised to draft and deal with this report. I found that a particular honour, and I think that it has led to an acceptable result.
Why are we satisfied with the compromise reached? Because, after decades of debate, we have for the first time found a legal title that will enable us to ensure that the costs of repairing environmental damage can be recovered from the polluter. The liberal principle that the polluter pays is the main theme in this respect. As a liberal, I am, of course, particularly happy with this. This is new, it is the cornerstone, a bridge that connects economic and environmental legislation. I am, however, not entirely satisfied, although as I said at my press conference after the compromise with the Council had been reached, we will have to regard this as a seed that has now been sown, and we hope that it will grow into fully fledged legislation.
What is happening? In my view, because of the extent to which this directive 'allows', there is still a very good chance that we will create a kind of patchwork quilt in Europe and that the Member States, particularly in more economically difficult times, will find the economy more important than environmental protection. I therefore regret that my ultimate proposal to apply Article 95, maximum harmonisation, has not been adopted and that we have taken Article 195 as the basis. The environmental organisations, the environmental NGOs, played a particular role in this. They are not complaining that there will be too little harmonisation, and during the procedure they did not support maximum harmonisation, something which I deeply regret. On the other hand, Europe was obviously not ready for that. This is also evident from the conciliation procedure, because only four amendments to the Community point of view were adopted in Parliament. Only four! For this we had to convene three more conciliation meetings.
Ultimately, I believe that the compromise can be described as successful. This was also evident in the outcome of the vote in the conciliation delegation from Parliament, because 12 to 1 in favour of the result achieved is of course fantastic. I hope that this is the beginning. I also hope that the Member States will not abuse their licence policy and the state of science in order to upset the level playing field for economic activities, which we are after all so keen to create in the internal market, by some Member States allowing more than others and doing nothing to benefit the environment. On the other hand, certain benefits have already been achieved. For example, the maximum liability amount in the IMO Convention has been increased from 50 million to 1 billion. The preventative effect of the directive has thus already proven its worth. I hope that Euratom will follow very soon, and I think that this will ultimately result in excellent legislation.
Once again, we have made a start, and I hope that this will result in something good. I would like to wholeheartedly thank the Commissioner. It was of course one of her top priorities, and she can now conclude this theme as part of this mandate. I would therefore like to wholeheartedly thank her, her staff and, in particular, Charles Pirotti, who is also present today, for their constructive contribution to this matter. I would like to invite the Commissioner to lunch or dinner, as her busy schedule has prevented us from giving a joint press conference. Perhaps this is a good idea, because by way of this invitation I would very much like to explain my thoughts on how I would like to see this directive grow into fully fledged legislation in the future, and in particular my thoughts on my EMAS (Environmental Management Assessment). I would very much like to speak to her about this and I therefore hope that she will take me up on my invitation.
Perhaps there will be time for a quick beer after this debate. Thanks again to everyone, and I hope that a full majority will accept this proposal tomorrow. Thank you most kindly, Mr President, and thanks to everyone concerned for their constructive contribution.
. Mr President, I should like to thank Mr Manders. This is the first time I have had an offer of a date through the European Parliament plenary, or at least an invitation to a drink. Thank you for that, Mr Manders, and thank you for your good work on the environmental liability file! You are absolutely right that we have been waiting a long time for this to come true.
I also want to thank Parliament's delegation to the Conciliation Committee under the chairmanship of Vice-President Imbeni, because the positive spirit which animated Parliament's delegation throughout this conciliation enabled us to find a satisfactory overall compromise: the joint text before you today, which has been approved by the Conciliation Committee.
Thanks to this new directive, a comprehensive framework whereby environmental damage would be prevented or remedied through a system of environmental liability will be put in place for the first time. This new system will be a valuable benefit for the citizens and the environment of an enlarged Union. I am very pleased with the result that has been achieved by the co-legislators. We all wanted this directive to be an ambitious and workable piece of legislation, and finding a balanced compromise in such a technically complex and politically sensitive subject was certainly not easy. I think that the text before you will constitute a significant step forward towards better environmental protection in Europe. The contribution of this new directive to the conservation of biological diversity in Europe, through its application to protected species and natural habitats, is just one example of the many gains made possible by this directive. Thank you again, Mr Manders.
– Mr President, Commissioner, ladies and gentlemen, let me start by expressing my special thanks to our rapporteur, Mr Manders, who, as we have seen him do so often in the past, has done an outstanding job of defending the environmental liability directive in the conciliation procedure, and so, this evening, let me thank him for that and also for the good personal cooperation.
This House has been working on the environmental liability directive for a long time, and it has been the subject of major and lively debate. Many of its critics were already sceptical that the directive could be adopted before the elections or enlargement. I am all the more glad, as rapporteur for the Group of the European People’s Party (Christian Democrats) and European Democrats, that tomorrow’s vote will make it possible for the directive to become a reality – and I hope that we will, tomorrow, adopt what the conciliation procedure has produced.
This is a great day for environmental protection in the European Union. This directive will, for the first time, introduce compensation for damage to protected species and habitats – what is termed purely environmental damage. Moreover, there will, for the first time, be one system of liability for the whole Community, doing away with liability loopholes whose closure was long overdue and thereby benefiting the environment, so my group very definitely welcomes the outcome of the conciliation procedure.
My group does, though, also see it as important that the conciliation procedure has produced a proportionate result, for the fact is – to use an adage quoted in the first-reading debate by Lord Inglewood, who will speak later – that the better is the enemy of the good.
Let me pick out one point that was at the heart of the debate until very recently, and which can be taken as representative of the directive’s many crucial issues: is there, or is there not, a mandatory financial security regime? My group has always rejected compulsory insurance of this kind. There are still simply insufficient reference data for a system of this sort. The purely environmental damage to which I referred at the outset cannot at present be calculated.
Together with the Council and the Commission, the Conciliation Committee addressed these misgivings, with the result that insurance will not, at first, be mandatory. Instead, the Commission is urged to submit an evaluation report six years after the directive’s entry into force, and then decide on any new approaches that are appropriate. I see this as the right way ahead.
Perhaps I may conclude by saying this on behalf of my group: let us join together in adopting what has come out of the conciliation procedure and thereby improve the protection of the environment in the European Union in the long term.
– Mr President, Commissioner, ladies and gentlemen, I too would like to extend the warmest of thanks to Mr Manders for the circumspect and collegial manner in which this conciliation procedure was conducted. I see that as the reason why we achieved such a very good outcome.
I have to say, though, on behalf of the Group of the Party of European Socialists, that we Social Democrats are less than enraptured by the outcome; we would have liked the ‘polluter pays’ principle to have been enforced with much greater rigour, along with a mandatory and immediate financial security regime, but it was not possible to get that through the conciliation procedure, quite simply because the majorities in this House are not what they need to be if that is to be done – with consequent effects on the lawmaking process. The Group of the Party of European Socialists will nonetheless be voting for the compromise, for some of the things we have managed to achieve can be described as first steps in the right direction.
We have, for a start, managed to require the Commission, within six years, to submit a report on the availability of financial security provision, and what is very much of the essence is that it has undertaken to respond to the House’s concerns by presenting proposals for a system of harmonised mandatory financial security instruments. I do not think we would be able vote in favour had it not done so, and another reason why I see this as important is that it would not merely leave it to the market to develop a single European system of provision for financial liability; instead, from the very outset, one would be given shape and guided in a proper direction.
The second reason why we will be voting in favour is that this House will be able to get the Commission to examine to what extent limited liability, as provided for in international conventions, is at present possible when goods are transported by sea. This report is also to examine the relation between the liability of shipowners and the contributions of those who buy crude oil, for calamities such as the wreck of the make it necessary that we again rethink the arrangements for liability at sea.
Let me sum up by saying that we are not entirely satisfied with what has been achieved, and we would have liked much more. I can see Mr Manders nodding; he too, I know, would have liked more, but that was not possible. This, then, is a first step, and we will, in future, be persistent in seeing to it that it is followed by more as we move towards the right solution.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by expressing my thanks for, and congratulations on, the result that has been achieved after all. I know that it has been very difficult to bring this very important Directive to fruition. At all events, we now have a draft on which to vote tomorrow, and I and the Group of the Greens/European Free Alliance shall be supporting it.
This does not mean that we are completely satisfied with the result. The ‘polluter pays’ principle is excellent. It is also excellent that we now have a harmonised system of liability to prevent environmental damage and ensure that the damage already done is remedied. As Mr Manders said, Europe had not been properly ready for it; at least, parts of Europe may not have been ready for it. There was a good number of us that wanted a more harmonised system, and we could have gone a little further than this. After first reading we were very content, but after second reading we were no longer so content. Now we have a compromise that we can live with, and it is a good thing that something has been achieved, after all.
The proposal that the Commission should present a report after six years on the mandatory financial security instruments, in particular, is incredibly important if these are to function at all. One way of reaching a compromise at the final stage is through a declaration by the Commission, in which it makes clear that it intends to fulfil the obligations imposed on it by the compromise reached between Parliament and the Council. I am not sure whether such a declaration would be binding, but I hope so, so that we do not drag our heels for these six years. I hope that this does effectively apply. Perhaps Mrs Wallström could tell us something about the legal status of this type of declaration?
Mr President, like all the other speakers so far, I must join the chorus and say that I believe this is a reasonable compromise. To use an English cricketing metaphor, it is important to deal with these kinds of issues in a pragmatic way and to 'take it in singles', to move one step at a time in order to try to ensure that the way in which we deal with the kind of pollution problems that this directive is supposed to deal with actually works.
Clearly it is important to make sure that pollution is not generated in the first place. I am not sure how much that has to do with the apportionment of the way in which liability arises if pollution does occur. If it occurs then we need to see how it is dealt with. As other speakers have said, the polluter-pays principle must be the right one. On the other hand, if one defines the polluter-pays principle, it is important that one does not just cast about to find some wretched victim who may have had some kind of association with what happened and heap all the liability on to him. Perhaps that is why we disagree with some of the other speakers in this debate.
I can envisage circumstances where it is right and just that the government has a role, where pollution has taken place, and where it may not be appropriate to put the blame or impose the responsibility for what occurs on some other party.
Lastly, it is important in the context of the politics of this kind of debate not to have a knee-jerk reaction to any particular pollution incident in the recent past. We often hear mention of the . Of course that was a disaster, but when we are thinking about general rules against general problems, we must not be too specific.
Mr President, my point of view is naturally closer to that of Mrs Gebhardt, who has spoken on behalf of the Socialist Group.
This directive represents a step forward in principle, but not in practice, because its application by the Member States has a time limit of three years, the possibility of examining an obligatory insurance system is left for a period of six years and there are provisions which will not enter into force for nine or ten years.
This at a time when these types of accident are happening constantly. Specifically, in the field of responsibility for damage caused by ships and other things, there are international conventions which limit the responsibility of shipowners.
From a practical point of view, therefore, Community citizens are not going to see any difference now nor for many years to come. This is a beginning – Parliament has been very cautious in accepting it in order to maintain the commitment of the States – but we must be completely realistic: there is no real progress here. Accidents will continue to happen, causing immeasurable damage which is not insured, there is no way of obliging the shipowners or other sectors creating risks to take responsibility and there could be cases of regions, such as mine for example, which lives exclusively from its coasts, being faced with an oil slick which entirely wrecks the activity of the region without the possibility of receiving compensation nor of damage being covered by an insurance system. That is the reality.
As always, however, this Parliament, in fulfilling its responsibility – which seems excessive because, since Parliament has codecision powers, it appears to be characterised by a high degree of responsibility – has preferred to suffer slings and arrows in order to accept the compromise – I would not call it a compromise, but rather a diktat – imposed by the Council and the Commission and, to ensure that the proposed Directive can go ahead, has accepted these conditions.
In this task, Mr Manders has done everything he could. We are left with just a few verbal commitments. Let it not be said, however, that we or the electors have been deceived: this is just the beginning. Let us hope that the Commission does not wait for these long periods of three, six, nine and ten years, but that within a short space of time – probably as a result of another great accident, which will cause enormous damage in any part of the European Union, whether it be in the Baltic, the Mediterranean, the North Sea or any other place – it is obliged to present us, and to do so quickly, with a proposal which changes this and allows us to move ahead with much more precise rules. Another issue which must be clarified is whether a Directive is the appropriate instrument or whether we need a Regulation which makes this type of rule obligatory, without waiting for the States to slowly fulfil their responsibilities towards their citizens.
– Mr President, Commissioner, ladies and gentlemen, I too extend my congratulations on the important step to be taken at tomorrow’s vote. I would remind you that, in the Convention’s draft of the new constitution for the European Member States of the EU, we undertake to implement a policy intended to secure social, economic and environmental development on a sustainable basis. In that the environmental liability directive deals with the prevention and remedying of environmental damage, I see it as a logical consequence of our commitment to the European model of the environmentally responsible market economy, and so I very much welcome the fact that the polluter pays principle will apply from now on, and that businesses or other operators will be obliged to prevent damage to the environment and, where they have caused any, to repair it themselves or bear any necessary restorative costs. Reference has already been made to the evaluation process and to the agreement that has been reached to the effect that preventive and restorative work has to be carried out in close consultation with the operators.
There are two flies in the ointment that I would like to mention; one is that this directive does not deal with nuclear liability. We find it incomprehensible that the polluter must be held liable for any environmental damage done by wind power, biomass, biogas and solar energy installations, but not, according to this directive, when such pollution arises from the operation of nuclear power plant.
I appeal to the Member States to ensure the exclusion from liability of normal operation permitted by the authorities and development risk, to neither of which it has as yet been possible to secure an explicit reference in law. We endorse the joint text.
Mr President, again on behalf of my British Conservative colleagues – my colleague Lord Inglewood, who worked on this, has spoken already – and my Group, I certainly welcome very much the excellent work of Mr Manders over a long period and also through conciliation.
I am bound to remark, as a member of the Committee on Legal Affairs and the Internal Market, that the decision that our committee should undertake this work, much contested by colleagues in other committees, has been more than amply borne out in the practical and pragmatic response that we have had, and I think we have a workable proposal.
However, as a number of colleagues have said – and this is a time for looking forward rather than backwards, because we have the agreement on the table – there is a lot of work to do to establish the clear responsibilities with organisations and to ensure through the so-called competent authorities in Member States that companies' operating processes and anyone involved in potentially environmentally damaging activities are fully aware of their potential responsibilities under this directive.
I want to encourage the Commissioner – who, I hope, will leave something in place as part of her legacy as five years as Commissioner – to start to encourage Member States to exchange practice, firstly, about how they are going to establish their competent authorities or, indeed, how they are going to allocate responsibilities to existing environmental agencies that many of them have already established; and to establish the sort of networks of sharing of best practice that we are seeing in a number of other pan-European regulatory environments, such as energy and communications. There seems to me no reason why that process should not start at once, and also why communications to affected organisations should not also start.
This directive, as a number of colleagues have said, has a very slow-burning fuse to it. Member States have quite a generous three-year timescale. There are also long timescales before review. However, if, as we all believe, prevention is what we are after – rather than clearing up damage afterwards – we need to start action straight away and there is no excuse for delaying on that. So I welcome the agreement. However, this is only the start and I am sure – and hope – that the Commissioner will leave that structure in place for us to follow through.
.  Mr President, allow me to interrupt briefly. I wanted to know whether my offer of a date is being accepted, because if so, we can make an arrangement via the Bureau.
. Mr President, I hope we can allow ourselves to feel proud today. This issue has been with us and with those before us for many years. It is a complicated and politically sensitive issue. We have managed to establish the platform and although we have all said that it is a first step, it is a very important first step. It also establishes the attitude and re-establishes the polluter pays principle. We can only build on that and take it further, which is why it is such an important first step.
I wanted to answer Mrs Schörling directly because the Commission statement about looking at the financial security again in 2006 is not formally legally binding, but you might call it politically binding. I hope that means as much as if it had been legally binding. It is an obligation and a commitment from the Commission so, of course, we will have to come back on this. I am sure we have only seen the beginning. It is so important, for the reasons you have all mentioned. Thank you again, and all right, I will come for a drink!
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the debate on the report (A5-0177/2004) by Mr Sjöstedt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the management of waste from the extractive industries.
Mr President, ladies and gentlemen, I should like to begin by thanking the European Parliament, and especially the Committee on the Environment, Public Health and Consumer Policy, and by thanking the rapporteur, Mr Sjöstedt, for the work that he has put into his report at first reading.
Waste from extraction can be of such a composition and volume as to pose a serious threat to the environment and human health if it is not managed correctly. This has of course been seen in the major accidents in Aznalcóllar in Spain, in 1998, and also in Baia Mare in Romania, in 2000, when tailings ponds burst, releasing large quantities of toxic substances. This had an extensive environmental, economic and social impact.
The aim of this proposal is to introduce EU-wide rules to prevent water and soil pollution from long-term storage of waste in tailings ponds or heaps. The stability of disposal facilities must also be ensured in order to prevent the occurrence, or reduce the impact, of accidents. Combined with the amended Seveso II Directive on the control of major accident hazards involving dangerous substances, and a document on the best available techniques for the management of ponds for tailings and waste rocks, this proposed Directive will guarantee the appropriate management of waste from extraction throughout the EU.
The Commission shares the views of those who have said that the proposal must have a sufficiently broad scope, and that some exemptions, for example concerning waste from prospecting, should therefore be removed. In this context, the exemption for inert waste should not be extended to cover all non-hazardous waste, as that would weaken the proposal. Contamination from mines can indeed pose a problem, but it cannot be regulated by this proposal, which concerns waste.
Regarding historical waste, the Commission supports the amendments containing requirements for the most contaminated sites to be inventoried. In our opinion, however, it should be the Member States which make the decisions on the rehabilitation of these sites.
We also support the amendments emphasising the need to make appropriate plans for the closure of disposal facilities as early as the design phase.
I should like to conclude by pointing out that the Commission is striving for a directive that is sufficiently comprehensive to enable the achievement of these important environmental objectives.
Mr President, before I go into detail on this proposal and Parliament’s suggested changes and improvements, I should like to recapitulate on the background to this Directive. It was prompted by the serious environmental disasters in Spain and Romania that the Commissioner also mentioned. We should be aware that the problem of collapsing mine dams is something that recurs almost yearly in different parts of the world, including in the EU.
At the same time, it can be said that an environmental disaster is lurking, in the form of the leakage into the environment of old mining waste, about which we often know very little, chiefly heavy metals. All things considered, this could be said to constitute a considerably greater environmental problem than the mining currently in operation. At the same time, EU legislation in this field has been inefficient, as the existing directives on waste, some of which currently apply to mining waste, are ineffective and ill-suited to this type of industrial production. This makes it perfectly clear that a new directive is needed in this field.
Hence, we should like to thank the Commission for its proposal. This has many good points, for example regarding the safety of ponds and the effective prohibition of the method involving a high cyanide content, which had been used in Romania. This Directive will make that method inadmissible in future. As a Member of the Committee on the Environment, Public Health and Consumer Policy and as rapporteur, I should also like to see further improvements. Firstly, it is important that this cover all relevant types of waste. For that reason, we have chosen to remove a number of exemptions, for example concerning waste from prospecting. I also think that it is important that it cover waste that is removed from the nearest production site. I am especially grateful that we have been able to agree on a definition that I think works well, because the definitions issue was rather complicated in this case. There is now agreement on this within the political groups.
I should also like to mention inert non-hazardous waste. It is important to realise that even waste that is not intrinsically or chemically hazardous can cause major environmental problems. This can happen if it is incorrectly stored, if it is allowed to contaminate water resources, or in the case of soil acidification. It is important that this waste, too, be covered by rules requiring that it be restored and managed properly. I do not think that the decision taken by the Committee on the Environment goes far enough in this regard, and have therefore tabled Amendment No 98, which would put this right, in my view.
One of the key points in this report concerns historical waste, which is perhaps the greatest environmental problem of all. It is not sufficient to just make an inventory. We must also ensure that we really do address this issue, otherwise we are only going halfway towards tackling environmental problems. In my opinion, it is important to include this in the suggestions made in the report, so that we are also able to use Structural Funds to really address this. This will represent an opportunity for the new Member States, in particular, to address these quite significant environmental problems.
I also think that this should be seen as an opportunity for new technology and for that research and development currently taking place in the EU that to some extent already leads the world in this field and, above all, can do so in the future.
On the subject of financial guarantees from companies, too, we opted for a compromise among the political groups even before first reading. This involved our allowing Member States considerable freedom to give shape to these financial guarantees. This is a good thing, as many countries already have effective systems in place. At the same time, Commission approval will be required so that the guarantees meet requirements, which is only reasonable.
Regarding technical solutions to the various provisions of the proposal, my aim as rapporteur was that we avoid going into technical detail and shackling these proposals to various technical solutions: that would hinder adaptation to technological developments. I believe that we have indeed achieved this result.
Another point that I should like to mention is that, from a global perspective, a large proportion of the least responsible mining takes place in the very poorest countries. We have inserted into the report words to the effect that, where EU funding is granted for mining projects, for instance from the European Investment Bank, compliance with the requirements laid down in the Directive will be a prerequisite for this aid.
Another point that I have chosen to emphasise concerns the monitoring of dams. Despite construction requirements, there are often shortcomings in that dams are not adapted later, nor are they monitored as required if the production conditions change. We have also seen this in these accidents. Another important point is that we want planning to take place right at the beginning, before the closure phase.
Taken as a whole, I think that the Committee on the Environment’s draft strengthens the Commission’s work significantly, whilst still being fully in line with it. I hope that these proposals will enable us to address the fundamental problems that I mentioned at the beginning: preventing major dam collapses, making leakage of pollutants into the environment a thing of the past, and establishing legislation in this field that is effective in practice and comprehensive. The framework for doing so is now in place.
I should like to take a couple of seconds to thank the shadow rapporteurs and the representatives of the Commission for their constructive cooperation.
. – Mr President, the main issue in this directive is the definition of waste in the extractive industry sector, where waste is either non-hazardous or hazardous. The way some of the amendments have been worded with regard to inert waste only serves to confuse the whole situation, resulting in a sea of endless questions.
Non-hazardous waste, which is the kind of waste associated with extractive industries, is indeed non-hazardous, because it is material that has its origin in nature. Nature’s own environmentally non-hazardous material, waste rock, cannot be waste, especially if it is still being used as filler material in mines and quarries, for soil improvement or road construction. Making waste rock subject to a waste tax in Finland could only cost the jobs of hundreds, if not thousands, of people.
European extractive industries will bring remarkable added value for the European Union. The socio-economic impact of the new extractive industry will be of crucial importance, especially for sparsely populated and peripheral regions. It is by no means a matter of insignificance how this branch of industry should be handled. Telephones, windows, glasses, crockery, cutlery, transport and building, to name just some goods and sectors of industry, are all based on this industry. Now it is a question of whether we want to keep this industry in Europe under our own supervision and in compliance with the principle of sustainable development, or drive it outside the Union, where its environmental implications are beyond our control, through legislation that is too constraining and unfamiliar to the sector. It is crucial that an explicit Minerals Policy for the European Union is drawn up, taking into account environmental and economic factors. Once again this would be a task for the Commissioner responsible for competition.
– Mr President, Commissioner, ladies and gentlemen, Europe being a well-ordered, clean and ecologically-minded place, there is particular interest in waste policy, and this evening we turn our attention to the waste produced by mining.
Needing as we do the riches of the earth in order to live, we seek them out, process them and use them. They are of differing value, and it is their utility value that is decisive. The question arises of whether all of what we do not at present use or process is to be categorised as waste. I do not believe that it is.
In order to get at the material deeper below the surface, good soil, earth and overburden are removed, transported away and later tipped back onto the excavated sites, thus guaranteeing the return of fertile fields and meadows, in other words, that the earth will be as good as it was before.
What made discussions in Committee so difficult was the definition of waste, and the Committee on the Environment, Public Health and Consumer Policy, in its report, the Sjöstedt report, has opted very firmly for the definition that is already in the Waste Framework Directive. We are in favour of real waste – polluted material or stones – being properly removed and disposed of. Overburden and topsoil – at least as the terms are used in German – constitute reusable materials that are vitally important elsewhere, in that, without them, opencast mines could not be properly filled in, and recultivation would be impossible without topsoil.
All those who engage in extractive work, or who make incisions in nature, are also under an obligation to leave behind them tidy, orderly and, above all, hazard-free land when their work is done, so it is right that the plans should include a contractual provision for renaturation and recultivation with effect from the commencement of work. We lay down sureties for this; these must, however, be both secure and flexible. This is where the Member States are under an obligation to lay down criteria, which must then be approved by the Commission.
We are, above all, concerned about the misdeeds of the past, the incorrectly decommissioned mines, the tailings that were piled up; this is what we term historical waste. It is right and proper that we should speak up in favour of making an inventory of the one and removing the other, but this requires more time. There is a need for criteria that are capable of being met and put into practice. In Amendments Nos 71 and 72, the rapporteur does not go far enough. A directive on mining waste does not have to repeat and recapitulate everything that is already regulated in other European Union directives, such as the Landfill Directive, the Water Framework Directive and the Waste Framework Directive.
I would again like to point out, by way of conclusion, that all our efforts must have sustainability as their objective. Environmental, economic and social considerations must be weighed in the balance, no less when approving plant than when restructuring it and imposing conditions on waste management plans.
– Mr President, Commissioner, ladies and gentlemen, I am sorry to have arrived late, but that is because we currently have not only mining waste to deal with, but also – basically, indeed, anticipating the next parliamentary term – and again, with our REACH system, in other words with chemicals policy. I have just been spending the evening with BASF, a major chemicals business, and have had to leave them in a rush in order to get here.
The Group of the Party of European Socialists is very happy with the legislation we now have on waste from the mineral-extracting industry. What we in Europe need is unified standards for the management of this waste, which will not only lead to greater similarity between the conditions under which companies compete in the Member States, but will also, at the same time, improve the public’s living conditions and their environment.
The Committee’s deliberations generally focussed on the definition of what is meant by waste and on the financial guarantees to be provided by the industry, but a broad majority backed what we agreed on, and there was general agreement on it; we hope that the plenary will tomorrow follow us in that agreement. We want every company to be obliged to ensure that it is able to repair any damage to the environment for which it is responsible. We do not insist that only one form of financial surety should be possible. Although we have left a great deal of leeway and many options, the Member States and the Commission must guarantee to us that this will work.
When it came to defining mining waste, we took on board everything from everyone who engaged in the discussion process – the industry, the environmental NGOs, the Court of Justice, and, not least, the Commission. There is no question of us in the Committee having voted to reinvent existing legislation; quite the contrary, that is precisely what we have avoided. We have made a number of improvements to the Commission proposal with environmental considerations in mind. We have made the connection between ecology and economy, something that Social Democrats have always been keen to do. The fact that the plenary has only 20 amendments from the groups to vote on testifies to the good work we have done in the Committee on the Environment, Public Health and Consumer Policy.
I found working on this dossier with my fellow Members of the Committee a very pleasant experience; the Commission, too, was very helpful on many occasions, and so let me now express my warm thanks for that.
Mr President, my Group very much supports the rapporteur's position on this issue. We feel it is an extremely important area. Mining and quarrying waste accounts for nearly 30% of the annual EU waste, which equals hundreds of millions of tons of waste. I come from a country which encouraged mining activities without looking at the long-term consequences of these activities, and some of the mines have left a history of major problems which will reach far into the future; for example, Tynagh Mines in Ireland is one of the most obvious cases. There has to be accountability here. Because of the lack of proper control, mining companies have been able to get away with leaving behind, when they have finished their operations, a legacy which continues to pollute our environment and our water. This directive goes a long way towards ensuring that this does not happen.
All extractive waste has to include inert waste. That is extremely important. In relation to historical waste, that is particularly important in countries like my own where mining activities are not as prolific as they have been in the past.
I support everything that the rapporteur has said. It is a very important report, and a very important position has been adopted by the Committee on Environment, Public Health and Consumer Policy. I hope that the Commission can accept the rapporteur's amendments, which improve the Commission's proposal. It is also in line with many of the environmental groups around Europe who feel that this is crucial, as well as the rapporteur's recommendations.
Mr President, I wish to begin, like everyone else, by thanking the rapporteur for his report. He has done a good job over a relatively short period of time. This is a much-needed report and, for obvious reasons, the accidents in Romania and Spain, but also other incidents that have taken place around the Union over time, have demonstrated quite clearly that this kind of material poses a real danger to human health and to the environment if it is mismanaged. This proposal deals with those environmental industrial problems.
Many of us were somewhat surprised by the number of amendments initially tabled on the proposal, but in many ways that simply reflects the importance and the seriousness of the nature of this proposal.
Sadly, we in the UK have long been aware of the dangers of mining waste since the terrible disaster of Aberfan in 1966 and the terrible deaths that occurred there. Consequently, our national legislation has been particularly strict and strong with regard to mining waste.
However, there were parts of this new legislation that were new, innovative and worthy of adoption. There were some, though – particularly the extension of the scope to inert waste – which I felt were misguided. Nevertheless, I felt that the need for a registry of closed sites and previously occupied new sites was particularly important if we were really to establish the full extent of the problem across Europe.
In the end, we have a good result. I commend the proposal to the House. It will fit neatly alongside the complementary legislation – IPPC, Seveso, and landfill – and make a positive contribution to the protection of the environment, human health and sustainable development.
Mr President, ladies and gentlemen, I should first like to mention the definition of waste. This proposal does not contain a specific definition of waste from the extractive industries, but instead reproduces the general definition of waste from the Waste Framework Directive, 75/442/EEC. This does not prevent such waste being reused for a beneficial purpose, for instance in construction materials. It is important to make this clear.
I should like to give the Commission’s reaction to important amendments. The Commission can accept Amendment No 32 fully, and Amendment No 26 in part or in principle. The amendments concerning the scope of the proposal are of course of particular importance. Amendment No 15 concerning Article 2.3 proposes that material such as unpolluted topsoil and waste from prospecting be covered by the limited requirements pursuant to this Article. The Commission can support this course of action, as it increases legal certainty and also improves environmental safeguards. We also support the amendment to the effect that disposal facilities for inert waste should also be covered by the provisions on serious accidents.
Amendment No 15 proposes that the limited requirements of Article 2.3 should include non-hazardous waste. That part of Amendment No 15 would have a significant impact on the overall effectiveness of the proposal, and the Commission cannot accept that. For different reasons, the Commission cannot support the amendments that introduce certain measures for exhausted mine voids that have been allowed to fill up with water. We think that this issue should be resolved under the Water Framework Directive.
It is necessary to manage the great burden from the past presented by closed and abandoned disposal facilities. The Commission has proposed an exchange of information on methods for charting and rehabilitating these facilities. Amendment No 71 would make this information obligatory at EU level. Drawing up inventories to identify the worst sources of pollution is a major step on the way to solving this problem. The Commission can support this strategy. Decisions on the rehabilitation itself should, however, rest with the Member States.
Another issue is the requirement for financial guarantees to cover the costs if operators can no longer be held responsible. The Commission can support the clarifications in Amendments Nos 66 and 67, but cannot accept the part of Amendment No 66 that stipulates that these procedures be approved by the Commission, as this falls within the Member States’ competence. Nor can we accept amendments concerning the form of these guarantees, as the text should retain its present flexibility.
A transitional period has been granted for disposal facilities granted a permit before the entry into force of this Directive. Amendment No 74 contains an attempt to introduce certain requirements during that period, including by referring to the Water Framework Directive. The Commission thinks this unnecessary, as the provisions of EU water legislation and also the general requirements of the Waste Framework Directive apply. In addition, the rationale behind the transitional period should not be undermined.
Amendments Nos 29 and 35 underline the need for appropriate management of the closure and after-closure of disposal facilities. A number of amendments also propose making reference to EU standards for evaluating environmentally friendly management. Amendments Nos 32 and 57 establish a direct link to the objectives of the Water Framework Directive, and Amendment No 46 establishes a direct link toprotected areas. Finally, Amendment No 7 also explains the role of this Directive in EUdevelopment aid. The Commission supports these amendments, which have the same objectives as the Commission proposal and which increase consistency with other important EU legislation.
I am going to leave a complete list, giving the Commission’s opinions on the amendments, with the Secretariat(1), and I should like to express my thanks for this initial debate on this important proposal, which will raise the profile of both these problems and our proposed solutions. As many Members have said, action is needed, as these problems are much more common than we think, as are the recurrent accidents in Europe and around the world. The problem must be tackled.
Thank you very much, Mrs Wallström.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
(2)
The Commission can accept the following amendments wholly or partly and subject to rewording: 5, 6, 10, 18, 19, 25, 26, 27, 28, 90, 31, 32, 36, 37, 38, 39, 40, 42, 43, 52, 56, 58, 62, 64, 69, 71, 73, 75, 77, 79, 82, 85, 86, 95, 96, 97, 98, 106, 109 and 119.
With regard to Amendment No 10, the Commission would accept the possibility for stricter national rules provided that they are compatible with the general rules of the Treaty. The explicit reference in the amendment to banning the export of horses for production or slaughter would require a specific legal examination in this regard.
The Commission would support Amendments Nos 28, 73 and 95 on the use of a satellite navigation system provided that the measure only applies to vehicles carrying out long journeys.
With regard to Amendments Nos 9 and 16 in relation to the scope of the regulation, the Commission could accept an exemption for transport of less than 50 km (vs. the amendment's 100 km) but not for animals transported for sporting events or shows if for commercial purposes.
The Commission cannot accept the following amendments: 1, 2, 3, 4, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 20, 21, 22, 23, 24, 29, 33, 34, 41, 44, 45, 46, 47, 48, 49, 50, 53, 54, 55, 57, 59, 60, 61, 63, 65, 66, 67, 68, 70, 72, 74, 76, 78, 80, 81, 83, 84, 87, 88, 89 to 94, 99, 100, 101, 102, 103, 104, 105, 107, 108, 110, 111, 112, 113, 114, 115, 116, 117, 118, 120, 121, 122, 123 or 124.
The Commission can accept the following amendments as part of the compromise package: 10, 11, 12, 13, 14 and 15.
The Commission cannot accept the other amendments.
The Commission can accept the following amendments as part of the compromise package: 9, 10 and 11.
The Commission cannot accept the other amendments.
The Commission can accept the following amendments as part of the compromise package: 18, 19, 20, 21 and 22.
The Commission cannot accept the other amendments.
The Commission can accept the following amendments: 1, 8, 12, 13, 14, 15, 17 and 20 to 91.
The Commission can accept the following amendments subject to rewording: 2, 3, 4, 5, 6, 9, 10, 11, 16, 18 and 19.
The Commission cannot accept Amendment: 7.
The Commission position on the 112 amendments is as follows: it accepts 10 amendments in full – 8, 9, 12, 14, 18, 29, 35, 46, 50 and 78; it accepts 19 amendments in principle – 3, 7, 11, 13, 15, 16, 17, 24, 30, 31, 32, 40, 52, 77, 81, 82, 95, 102 and 107; it accepts 9 amendments in part – 33, 34, 41, 52, 53, 63, 70, 93 and 111; it rejects 74 amendments in full – 1, 2, 4, 5, 6, 10, 19, 20, 21, 22, 23, 25, 26, 27, 28, 36, 37, 38, 39, 42, 43, 44, 47, 48, 49, 51, 54, 55, 56, 57, 58, 59, 60, 61, 62, 64, 65, 66, 67, 68, 69, 71, 72, 73, 74, 75, 76, 79, 80, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 94, 96, 97, 98, 99, 100, 101, 103, 104, 105, 106, 108, 109, 110 and 112.
As regards the Commission position with respect to the amendments tabled by Parliament to the proposed regulation to apply the Århus Convention to Community institutions and bodies, the Commission wishes to confirm the following:
The Commission can accept Amendments Nos 12, 17, 20 and 36.
The Commission can partially accept Amendments Nos 18 (only the part relating to the 15-day deadline for answer), 25 (only as regards reference to publication of the act) and 43 (reference to 'in accordance with national law' in principle).
The Commission can accept in principle Amendments Nos 6, 38 and 39, subject to reformulation.
The remaining amendments cannot be accepted by the Commission. These are Amendments Nos 1 to 5, 7 to 11, 13 to 16, 19, 21 to 24, 26 to 35, 37, 40 to 42 and 44 to 54.
As regards the Commission position with respect to the amendments tabled by Parliament, the Commission wishes to confirm the following:
The Commission can accept Amendments Nos 5, 16 and 17.
The Commission can partially accept Amendments Nos 4 (2nd part), 9 (final), 18 (1st and 3rd parts) but subject to either rewording or reordering.
The Commission can accept in principle Amendments Nos 1, 6, 20, 21 and 23.
The remaining amendments cannot be accepted by the Commission (for information, the amendments not accepted are 2, 3, 7, 8, 10, 11, 12, 13, 14, 15, 19, 22, and 24 to 44).
The Commission can accept the following amendments: 3, 5, 7, 10, 11, 12, 13, 14, 16, 18, 19, 26, 27, 28, 31, 32, 35, 37, 39, 51, 52, 54, 57, 59, 60, 75, 76, 79, 85, 91, 97 and 99 – 32 amendments altogether.
Amendments Nos 2, 6, 15, 17, 25, 29, 30, 42, 46, 47, 50, 63, 66, 67, 70, 71, 72, 82, 84, 86, 87, 92, 93, 94, 96 and 98 can be accepted in principle and or in part – 26 amendments altogether.
The Commission cannot accept the following amendments: 1, 4, 8, 9, 20, 21, 22, 23, 24, 33, 34, 36, 38, 40, 41, 43, 44, 45, 48, 53, 55, 56, 58, 61, 62, 64, 65, 68, 69, 73, 74, 77, 78, 80, 81, 83, 88, 89, 90 and 95 – 40 amendments altogether.